RESTRICTED COMMERCIAL

 

Exhibit 10.1

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

ICRS LSP Project Agreement

Subcontract Agreement



--------------------------------------------------------------------------------

RESTRICTED COMMERCIAL

 

    Project Agreement

 

Page (2)



--------------------------------------------------------------------------------

DATED 30 MARCH 2004

 

(1)    BRITISH TELECOMMUNICATIONS PLC

 

- and -

 

(2)    IDX SYSTEMS CORPORATION

 

--------------------------------------------------------------------------------

 

PROJECT AGREEMENT

for the provision of an Integrated Care Record System and associated services

 

--------------------------------------------------------------------------------

 

Page (3)



--------------------------------------------------------------------------------

Table of contents

 

Clause heading and number    

--------------------------------------------------------------------------------

   Page number


--------------------------------------------------------------------------------

PART A: PRELIMINARY

   10

1.

   DEFINITIONS AND INTERPRETATION    10

2.

   EXECUTION AND DELIVERY OF DOCUMENTS    38

3.

   COMMENCEMENT AND DURATION    38

4.

   PROJECT DOCUMENTS    38

5.

   DUE DILIGENCE    39

PART B: SERVICES AND RELATED MATTERS

   40

6.

   PROVISION OF THE SERVICES    40

7.

   IMPLEMENTATION AND TESTING    46

8.

   SERVICE LEVEL SPECIFICATIONS    49

9.

   SERVICE DEFECTS AND DELAY    50

10.

   SECURITY AND PERSONNEL ISSUES    60

11.

   EMPLOYMENT MATTERS    63

12.

   STOCKS, CONSUMABLES, MATERIALS AND EQUIPMENT    65

13.

   LEGACY CONTRACTS AND SYSTEMS    67

PART C: CONTRACTOR AND AUTHORITY PROTECTIONS

   69

14.

   GENERAL OBLIGATIONS AND RESPONSIBILITIES OF THE PARTIES    69

15.

   WARRANTIES AND REPRESENTATIONS    72

16.

   QUALITY ASSURANCE    74

17.

   MAINTENANCE    75

18.

   DISASTER RECOVERY AND BUSINESS CONTINUITY PLAN    77

19.

   CONTINUOUS IMPROVEMENT AND TECHNOLOGY REFRESH    78

20.

   RIGHTS OF BT AND THE AUTHORITY TO STEP-IN    81

21.

   MONITORING OF PERFORMANCE    85

22.

   BENCHMARKING    87

23.

   INFORMATION AND AUDIT ACCESS    88

24.

   EXCUSING CAUSES    91

PART D: GOVERNANCE

   94

25.

   REPRESENTATIVES    94

26.

   LIAISON    95

27.

   PROJECT MANAGEMENT    97

28.

   RECORDS AND REPORTS    99

29.

   CHANGE CONTROL PROCEDURE    99

 

Page (4)



--------------------------------------------------------------------------------

PART E: INTERRELATIONSHIP WITH INTEGRATED SERVICE PROVIDERS

   100

30.

   CO-OPERATION AND RELATIONSHIP WITH THE NATIONAL PROGRAMME FOR IT    100 PART
F: CHARGES AND RELATED MATTERS    101

31.

   CHARGING AND INVOICING    101

32.

   GAIN SHARING    102

33.

   FINANCIAL MODEL    102

PART G: INTELLECTUAL PROPERTY, DATA AND CONFIDENTIALITY

   103

34.

   INTELLECTUAL PROPERTY    103

35.

   SOURCE CODE    108

36.

   AUTHORITY’S DATA    109

37.

   DATA PROTECTION AND FREEDOM OF INFORMATION    111

38.

   CONFIDENTIALITY    114

PART H: TERMINATION

   119

39.

   EVENTS OF DEFAULT    119

40.

   NON-DEFAULT TERMINATION    130

41.

   EFFECT OF TERMINATION OR EXPIRY    131

42.

   COMPENSATION ON TERMINATION    135

PART I: INDEMNITIES AND LIABILITY

   136

43.

   INDEMNITIES AND LIABILITY    136

44.

   LIMITS ON LIABILITY    139

45.

   MITIGATION    142

46.

   INSURANCE    143

PART J: MISCELLANEOUS

   143

47.

   FORCE MAJEURE    143

48.

   ASSIGNMENT AND SUB-CONTRACTING    145

49.

   DATA SET CHANGE NOTICES, STANDARDS AND AUTHORITY POLICIES    148

50.

   CHANGES IN LAW    149

51.

   VAT    151

52.

   CORRUPT GIFTS AND PAYMENTS    153

53.

   NOTICES AND COMMUNICATIONS    155

54.

   VARIATIONS    157

55.

   WAIVER    157

56.

   NO AGENCY    157

57.

   ENTIRE AGREEMENT    157

58.

   CONFLICTS OF AGREEMENTS    158

59.

   SEVERABILITY    158

 

Page (5)



--------------------------------------------------------------------------------

60.

   COUNTERPARTS    158

61.

   COSTS AND EXPENSES    159

62.

   NO PRIVITY    159

63.

   FURTHER ASSURANCE    159

64.

   DISPUTE RESOLUTION PROCEDURE    160

65.

   GOVERNING LAW AND JURISDICTION    160

66.

   [**] LICENCES    160

67.

   [**] LICENSING    160

 

Page (6)



--------------------------------------------------------------------------------

SCHEDULES

 

1.

  

Authority Requirements

    

1.1

   Authority’s Requirements     

1.2

   Service Level Specifications and Performance Monitoring     

1.3

   Security Policy Requirements     

1.4

   Benchmarking     

1.5

   Insurance Requirements     

1.6

   Disaster Recovery and Business Continuity Plan     

1.7

   Information Governance Requirements     

1.8

   Authority Policies and Standards     

1.9

   Premises     

1.10

   Business Process Manual

2.

  

Authority’s Responsibilities

3.

  

Contractor’s Solution

    

3.1

   Contractor’s Technical Solution     

3.2

   Key Personnel     

3.3

   Material Sub-Contractors     

3.4

   Third Party Suppliers

4.

  

Implementation Plan and Acceptance Testing

    

4.1

   Implementation Plan     

4.2

   Implementation Testing Procedures and Criteria

5.

  

Legacy Contracts and Systems

    

5.1

   Legacy Systems     

5.2

   Legacy Contracts

6.

  

National Programme Interface and Interoperability Requirements

    

6.1

   NASPs, NISPs and LSPs     

6.2

   National ICRS Interface Regulations

7.

  

Governance

    

7.1

   Dispute Resolution Procedure     

7.2

   Contract and Service Management     

7.3

   Change Control Procedure     

7.4

   Record Provisions

8.

  

Documents Specified under this Agreement

    

8.1

   Completion Documents     

8.2

   Confidentiality Undertaking     

8.3

   Not used     

8.4

   Escrow Agreement     

8.5

   Not used

9.

  

Financial Obligations

    

9.1

   Charging and Service Deductions     

9.2

   Invoicing Procedures     

9.3

   Financial Model     

9.4

   Gain Sharing     

9.5

   Compensation on Termination

10.

  

Employment

11.

  

Exit and Services Transfer Arrangements

ANNEXES

1.

  

Financial Model (disk)

 

Page (7)



--------------------------------------------------------------------------------

THIS AGREEMENT is made the 30th day of March 2004

 

BETWEEN:

 

(1) BRITISH TELECOMMUNICATIONS PLC (registered under number 1800000) whose
registered office is 81 Newgate Street, London EC1A 7AJ (BT); and

 

(2) IDX SYSTEMS CORPORATION a Vermont, USA corporation whose principal offices
are located at 40 IDX Drive, South Burlington, Vermont 05403, USA (the
Contractor).

 

WHEREAS:

 

(A) On 12th June 2002 the Department of Health approved a new national programme
for information technology called “Developing 21st Century IT Support for the
NHS” (National Programme for IT). Central to the National Programme for IT is
the development of an integrated care record system that is capable of
delivering information to the point of care in order to support the
modernisation of patient care within the NHS.

 

(B) The National Programme for IT represents the largest procurement of ICT that
has been conducted on behalf of the NHS and is the largest ever procurement of a
unified health ICT system worldwide. The Project is an integral part of the
National Programme for IT and as such is integral to the delivery of systematic
choice to patients in the NHS.

 

(C) Accordingly, on 7th February 2003 the Department of Health issued a notice
in the Official Journal of the European Communities for the Project under
reference 2003/527-022143 (as supplemented by a corrigendum notice on 12th
February 2003 under reference 2003/530-024179 and an additional information
notice on 19th February 2003 under reference 2003/535-028864) (the OJEC Notice))
and on 11 March 2003, BT submitted its response.

 

(D) On 16 May 2003 the Authority issued an output based specification (the
Output Based Specification) to potential suppliers, including BT, in respect of
the provision of Services for the Authority and on 30 May 2003 the Authority
issued a preliminary invitation to negotiate (the Preliminary ITN) to those
suppliers in respect of the provision of Services.

 

(E) BT submitted its Response dated 30 June 2003 in response to the Preliminary
ITN and the Output Based Specification.

 

(F) Following receipt of BT’s Response, the Authority invited potential
suppliers (including BT) to engage in negotiations in connection with their
respective responses and the Authority’s needs for the provision of the Services
and accordingly such negotiations took place.

 

(G) On 6 November 2003 the Authority issued a final invitation to submit a best
and final offer (the Invitation to BAFO).

 

(H) On 1 December 2003 the Authority and BT entered into an Agreement for Proof
of Solution (Proof of Solution Agreement). The Proof of Solution Agreement
required BT to prove its proposed solution to be used for the delivery of the
Project by reference to specified criteria. BT has proven its solution as
required by the Proof of Solution Agreement.

 

(I) On 14 November 2003, BT submitted its response to the Invitation to BAFO
(Best and Final Offer).

 

Page (8)



--------------------------------------------------------------------------------

(J) Pursuant to a call option deed entered into by the Authority and BT on 28
November 2003 (Call Option Deed), BT issued an offer to the Authority to enter
into the Head Agreement.

 

(K) The Authority and BT have now chosen to exercise its option to enter into
the Head Agreement.

 

(L) The Project has been approved by the Department of Health on behalf of the
Secretary of State.

 

(M) BT now wishes to subcontract the provision of certain of the LSP Services to
the Contractor.

 

(N) The Contractor and BT agree that the Contractor shall provide such
subcontracted LSP Services on the terms and conditions of this Agreement.

 

Page (9)



--------------------------------------------------------------------------------

NOW IT IS AGREED as follows:

 

PART A: PRELIMINARY

 

1. DEFINITIONS AND INTERPRETATION

 

Definitions

 

  1.1 In this Agreement unless the context otherwise requires:

 

Accession Agreement means an agreement, in the form set out in Schedule 8.5
(Form of Accession Agreement), pursuant to which an Accession Party may become a
party to this Agreement for the purposes of procuring and receiving Additional
Services and/or Future Services;

 

Accession Party means any Authority Service Recipient, but excluding those
persons identified in paragraphs (g), (h), (i), (j) and (n) of the definition of
“Authority Service Recipient”; for the purposes of this definition paragraph (m)
of the definition of “Authority Service Recipient” shall be deemed to exclude
the parties detailed in paragraphs (g) (h) (i) (j) and (n) of the definition of
“Authority Service Recipient”;

 

Acquired Rights Directive means the European Council Directive 77/187/EEC on the
approximation of laws of European member states relating to the safeguarding of
employees’ rights in the event of transfers of undertakings, businesses or parts
of undertakings or businesses, as amended;

 

Additional Services means any or all of the LSP Services to be provided by the
Contractor pursuant to subclause 6.4 to meet the Authority’s requirements which
are set out in Schedule 9.1 (Charging and Service Deductions);

 

Additional Services Implementation Plan has the meaning given in subclause
6.4.7.1;

 

Additional Services Implementation Tests has the meaning given in subclause
6.4.7.2;

 

Affiliate means, in relation to a person, any other entity which directly or
indirectly Controls, is Controlled by, or is under direct or indirect common
Control with, that person from time to time;

 

Agreement means this contract comprised of the Clauses, the Schedules and
Annexes hereto;

 

Ancillary Documents means the Material Sub-Contracts;

 

Annual Contract Price means the total aggregate Charges that are paid or payable
in any twelve (12)-month period;

 

ASR Additional Services means any Additional Services to be provided by the
Contractor pursuant to subclause 6.4 for the specific benefit of an individual
Authority Service Recipient in relation to which BT has notified the Contractor,
in accordance with subclause 6.4.1, that these Additional Services are to be
treated as ASR Additional Services;

 

Page (10)



--------------------------------------------------------------------------------

ASR Future Services means any Future Services to be provided by the Contractor
pursuant to subclause 6.5 for the specific benefit of an individual Authority
Service Recipient in relation to which BT has notified the Contractor, in
accordance with subclause 6.5.1, that these Future Services are to be treated as
ASR Future Services;

 

Assets means all assets and rights used by the Contractor or any Contractor
Party to provide the Services in accordance with this Agreement, including:

 

  (a) the Contractor’s ICT Infrastructure;

 

  (b) any rights in Software and any other Intellectual Property Rights which
the Contractor or any Contractor Party uses to provide the Services;

 

  (c) any books and records (including operating and maintenance manuals, health
and safety manuals and other documented know-how) which the Contractor or any
Contractor Party uses to provide the Services;

 

  (d) any spare parts, tools or other assets (together with any warranties in
respect of assets being transferred) which the Contractor or any Contractor
Party uses to provide the Services; and

 

  (e) any contractual rights not included in paragraph (b) above (including
rights arising under any of the Contractor’s ICT Infrastructure or Software
related agreements) which the Contractor or any Contractor Party uses to provide
the Services,

 

but excluding the Authority Assets and the BT Assets;

 

Audit has the meaning given in subclause 23.10;

 

Authority means Secretary of State for Health;

 

Authority Assets means the Authority’s Data, the Authority’s Software, the
Specially Written Software, the Documentation and the Authority’s ICT
Infrastructure and any other data, software, assets, equipment or other property
owned by the Authority, any Authority Service Recipient or any Authority Party
and which is or may be used in connection with the provision or receipt of the
Services as those Services are on-provided by BT as part of the LSP Services
under the Head Agreement;

 

Authority Party means each of the agents, contractors, directors, officers,
employees and sub-contractors of the Authority or any Authority Service
Recipient (in each case, whether engaged or employed directly by the Authority
or any Authority Service Recipient or by any agent, contractor or sub-contractor
engaged by the Authority or any Authority Service Recipient) but solely to the
extent that such party is engaged or employed in connection with a Service but
excluding BT, any BT Party, the Contractor, any Contractor Party and statutory
undertakings and utilities and Authority Parties shall be construed accordingly;

 

Authority Personal Data means Personal Data supplied by the Authority, any
Authority Service Recipient or any Authority Party to, or on-supplied by BT to,
the Contractor or any Contractor Party, or otherwise generated by the Contractor
or any Contractor Party, in connection with the Project;

 

Page (11)



--------------------------------------------------------------------------------

Authority Policies means, subject to subclause 49.2 (Data Set Change Notices,
Standards and Authority Policies), the policies set out in Schedule 1.8
(Authority Policies and Standards);

 

Authority Service Recipient means:

 

  (a) each Strategic Health Authority;

 

  (b) each Special Health Authority;

 

  (c) each Primary Care Trust;

 

  (d) each NHS Trust;

 

  (e) each Mental Health Trust;

 

  (f) each Foundation Trust;

 

  (g) any medical practitioner providing general medical services as described
in section 29 of the National Health Service Act 1977;

 

  (h) any registered dentist as described in section 26 of the Dentists Act
1984;

 

  (i) any dispensing optician or ophthalmic optician as described in section 36
of the Opticians Act 1989;

 

  (j) any pharmacist as described in section 132 of the Medicines Act 1968;

 

  (k) any Government body providing social care;

 

  (l) any other Government body or organisation which performs any of the
functions listed in (a) to (k) above at any time in the future or otherwise
forms part of the NHS including any aggregation of any of the persons listed in
(a) to (k) above;

 

  (m) any other entity engaged or nominated by any of the persons listed in (a)
to (k) above for the purpose of receiving any of the Services on behalf of that
person; and

 

  (n) any other person authorised by any of the persons listed in (a) to (l) to
use or otherwise have the benefit of the Services for the purpose of providing
healthcare, social care, dental services, ophthalmic services or pharmacy
services or any related or associated services (including for avoidance of doubt
any diagnostic and treatment centres),

 

in each case operating in the Territory and where the Contractor is providing
Additional Services in other areas of the United Kingdom, the Isle of Man and
the Channel Islands in accordance with subclause 6.4 or 6.5 in such other areas
of the United Kingdom, the Isle of Man and the Channel Islands;

 

Authority’s Data means:

 

  (a) information;

 

Page (12)



--------------------------------------------------------------------------------

  (b) text;

 

  (c) drawings;

 

  (d) diagrams;

 

  (e) images; or

 

  (f) sounds,

 

which are embodied in (or required under this Agreement to be embodied in) any
electronic or tangible medium; and

 

  (i) owned or originated by or on behalf of the Authority, any Authority
Service Recipient or any Authority Party and which either is or may be used in
connection with the provision or receipt of the Services or to which the
Contractor or any Contractor Party has access to under this Agreement; or

 

  (ii) which the Contractor or any Contractor Party is required to generate
under this Agreement except to the extent that the same comprises Contractor’s
Software;

 

Authority’s ICT Infrastructure means all Hardware owned, leased, procured or
used by or on behalf of the Authority, any Authority Party or any Authority
Service Recipient in each case, which is, or may be, used in connection with or
underlies the provision or the receipt of the Services but excluding BT’s ICT
Infrastructure and the Contractor’s ICT Infrastructure;

 

Authority’s Project Manager means the person nominated by the Authority pursuant
to the Head Agreement, as notified by BT to the Contractor from time to time;

 

Authority’s Representative means the person nominated by the Authority pursuant
to the Head Agreement, as notified by BT to the Contractor from time to time;

 

Authority’s Requirements means those requirements for the Services as set out in
Schedule 1.1 (Authority’s Requirements);

 

Authority’s Software means the programmes and codes the IPR in which:

 

  (a) is owned or used by or on behalf of the Authority, any Authority Service
Recipient or any Authority Party; and

 

  (b) are or may be used in connection with the provision or receipt of the
Services,

 

but excluding the BT Software the Specially Written Software, the Contractor’s
Software and any Third Party Software;

 

Benchmark Review means any benchmarking of the Services, Charges and/or Service
Level Specifications carried out in accordance with Clause 22 (Benchmarking) and
Schedule 1.4 (Benchmarking);

 

Benchmarking Report means a report of the results of a Benchmark Review prepared
in accordance with Schedule 1.4 (Benchmarking);

 

Best and Final Offer has the meaning given in Recital I;

 

Page (13)



--------------------------------------------------------------------------------

Best Endeavours means a duty to do what is reasonable in the circumstances on
the basis of a standard of reasonableness which is that of a reasonable board of
directors acting properly in the interests of their company taking into account
commercial practicality, the interests of their company, the costs to their
company, the likelihood of success, such that if such board of directors
determined (taking all relevant circumstances into account) that the obligation
imposed on the company was too great for the company to undertake, the obligated
party will not be in breach of any obligation to use its Best Endeavours by
failing to take such actions;

 

Borrower has the meaning given in subclause 39.1.11;

 

BT Assets means the BT Software, BT’s ICT Infrastructure and any other data,
software, assets, equipment or other property owned by BT or any Affiliate of BT
and which is or may be used in connection with the provision, or on-provision by
BT to the Authority, or receipt of the Services;

 

BT Event of Default has the meaning given in subclause 39.12;

 

BT Notice of Change means a request for a Change made by BT;

 

BT Party means BT’s agents and contractors, including sub-contractors, and its
or their directors, officers and employees in relation to the Project and BT
Parties shall be construed accordingly;

 

BT Software means programs, the IPR in which are

 

  (a) owned by BT or any Affiliate of BT or any of their agents and contractors
(including every subcontractor for this Project other than as set forth in this
definition) and its or their subcontractors of any tier and its or their
directors, officers and employees; and

 

  (b) used to provide LSP Services by BT or any Affiliate of BT or any of their
agents and contractors (including every subcontractor for this Project other
than as set forth in this definition) and its or their subcontractors of any
tier and its or their directors, officers and employees;

 

in each case except that the following are excluded:

 

  (i) Contractor;

 

  (ii) Contractor’s Affiliates;

 

  (iii) directors, officers and employees of Contractor and Contractor’s
Affiliates;

 

  (iv) Contractor Parties;

 

  (v) Contractor Parties’ Affiliates; and

 

  (vi) directors, officers and employees of Contractor Parties and Contractor
Parties’ Affiliates.

 

BT Subcontractor means any person (other than the Contractor or any of the
Contractor’s subcontractors) engaged by BT for the performance of services that
BT may then on-provide as LSP Services;

 

Page (14)



--------------------------------------------------------------------------------

BT’s ICT Infrastructure means all Hardware owned, leased, procured or used by or
on behalf of BT or any Affiliate of BT that is, or may be, used in connection
with or underlies the provision, or on-provision by BT to the Authority, or
receipt of the Services, but excluding the Authority’s ICT Infrastructure and
the Contractor’s ICT Infrastructure;

 

BT’s Project Manager means the person stated as such in Schedule 7.2 (Contract
and Service Management) or such other person(s) appointed by BT to replace the
same from time to time during the Service Period;

 

BT’s Representative means the person nominated by BT pursuant to Clause 25
(Representatives);

 

Breakage Costs means those costs set out in paragraph 1.2 of Schedule 9.5
(Compensation on Termination);

 

Bundle has the meaning given in Schedule 4.1 (Development and Implementation
Plan);

 

Bundle Key Milestone has the meaning given in Schedule 4.2 (Test Procedures and
Criteria);

 

Business Process Manual means the business process manual to be developed by BT
in accordance with subclause 6.8;

 

Caldicott Report means the report prepared by Dame Fiona Caldicott, and which
was the subject of an NHS Executive Circular in May 1998 containing
recommendations as to the preservation of confidential identifiable information
in the National Health Service;

 

Call Option Deed has the meaning given in Recital J;

 

Capital Expenditure means capital expenditure (as the term is interpreted in
accordance with generally accepted accounting principles in the United Kingdom
from time to time);

 

Certificate has the meaning given in Schedule 4.2 (Testing Procedures and
Criteria);

 

Certificate of Costs means a certificate including the information required
under subclause 23.6.2 certified by the Contractor’s third party auditors or
accountants;

 

Change means any change to any one or more of the Services (including any
Solution Change), the Service Level Specifications and/or the Quality Plans and
any other variation to this Agreement proposed by either party pursuant to the
Change Control Procedure;

 

Change Control Note has the meaning given in paragraph 2.1 of Schedule 7.3
(Change Control Procedure);

 

Change Control Procedure means the procedure relating to Changes as set out in
Schedule 7.3 (Change Control Procedure);

 

Change Implementation Plan means the timetable and plan for implementing, and if
necessary accepting, the Change;

 

Page (15)



--------------------------------------------------------------------------------

Change in Control means, in respect of any person, any change in the person or
persons having Control of that person;

 

Change in Law means the coming into effect or repeal (without re-enactment or
consolidation) in England and Wales of any Law, or any amendment or variation to
any Law, or any judgement of a relevant court of law which changes binding
precedent in England and Wales in each case after the Effective Date;

 

Charges means the payments (including without limitation the Service Charges as
defined in Schedule 9.1) required to be made under Schedule 9.1 (Charging and
Service Deductions) in respect of the Services;

 

Clinical Services means management, responsibility, administration and carrying
out of the clinical, medical and other services provided by the Authority or any
Authority Service Recipient from time to time and which are not services to be
provided by the Contractor under this Agreement;

 

Commercially Sensitive Documents means all (i) Source Codes for the Contractor’s
Software; and (ii) all sensitive commercial and/or financial information to the
extent the same is proprietary to the Contractor or any Contractor Party, is
confidential and is marked as “confidential and commercially sensitive”;

 

Commissioners has the meaning given in subclause 51.3 (VAT);

 

Commodity Component means any individual ICT component used by the Contractor in
the provision of the Services that is generally and commercially available for
purchase and for which the cost to the Contractor of deploying and integrating
that component into the Services is less than [**] percent ([**]%) of the
purchase cost of that component;

 

Compensation Event has the meaning given in subclause 9.16;

 

Confidential Information means any and all:

 

  (a) information - technical, commercial, financial or otherwise (including
without limitation data, know-how, formulae, processes, designs, photographs,
audio or videotape, CD ROMs, drawings, specifications, samples, finances,
programmes, materials, records, business plans, consumer research, analysis or
experience) of whatever nature and whether disclosed orally, pictorially, in
writing, by demonstration, by viewing, in machine readable form or other means
including without limitation on electromagnetic or CD media or via telephone
lines or radio or microwave and whether stored electronically or otherwise which
relates to a party’s (or, in the case of the Contractor, any Contractor
Affiliate’s or Contractor Party’s, or, in the case of the Authority, any
Authority Service Recipient’s or Authority Party’s, or, in the case of BT, any
BT Affiliate’s) business, products, developments, services, trade secrets, know
how, personnel, supplies, customers or patients or the Project already disclosed
to or to be disclosed by or on behalf of one party to the other party (whether
or not designated as confidential);

 

  (b) notes, reports, analysis and reviews of, and any other information derived
from, any information referred to in paragraph (a) above; and

 

Page (16)



--------------------------------------------------------------------------------

  (c) information designated as confidential, commercially sensitive or
politically sensitive or which ought reasonably to be considered as such;

 

Consent(s) means all permissions, consents, approvals, certificates, permits,
licences, statutory agreements and authorisations required by Law, and all
necessary consents and agreements from any third party needed to carry out the
Services in accordance with this Agreement;

 

Continuous Improvement Programme has the meaning given in subclause 19.1;

 

Contract Year means the period of three hundred sixty-five (365) days (or three
hundred sixty-six (366) days in the case of any leap year) commencing on the
Effective Date and each subsequent period of three hundred sixty-five (365) days
(or three hundred sixty-six (366) days in the case of any leap year) commencing
on each anniversary of the Effective Date, provided that the final Contract Year
shall be such period as commences on the last anniversary of the Effective Date
that falls during the Service Period and ends on the Termination Date;

 

Contractor Event of Default has the meaning given in subclause 39.1;

 

Contractor Notice of Change means a request for a Change made by the Contractor;

 

Contractor Party means the Contractor’s agents and contractors, including each
Sub-Contractor, and its or their sub-contractors of any tier, and its or their
directors, officers and employees in relation to the Project and Contractor
Parties shall be construed accordingly;

 

Contractor Personnel means all employees, agents, consultants and contractors of
the Contractor and/or any Contractor Party;

 

Contractor’s Final Staff List means the list of all Contractor Personnel engaged
in, or wholly or mainly assigned to, the provision of the Services or any part
of the Services at the date of the Service Transfer;

 

Contractor’s ICT Infrastructure means any Hardware owned, leased, procured or
used by or on behalf of the Contractor or any Affiliate of the Contractor or any
Sub-Contractor that is, or may be used in connection with or underlies the
provision of the Services other than any Hardware provided to the Contractor or
any Sub-Contractor by BT or any Affiliate of BT or the Authority, any Authority
Service Recipient or any Authority Party or any person on any of their behalf or
at any of their request any supplier to any of those persons to enable the
Contractor to provide the Services;

 

Contractor’s Project Manager means the person stated as such in Schedule 3.2
(Key Personnel) or such other person(s) appointed by the Contractor to replace
the same from time to time during the Service Period in accordance with
subclause 27.6;

 

Contractor’s Provisional Staff List means a list prepared and updated by the
Contractor of all Contractor Personnel who are engaged in or wholly or mainly
assigned to, the provision of the Services or any part of the Services as at the
date of such list;

 

Contractor’s Representative means the person appointed by the Contractor
pursuant to Clause 25 (Representatives);

 

Page (17)



--------------------------------------------------------------------------------

Contractor’s Software means programmes and codes, the IPR in which are:

 

  (a) owned by the Contractor, any of the Contractor’s Affiliates, any
Contractor Party or any Affiliate of any Contractor Party; and

 

  (b) used by the Contractor, any of its Affiliates or any Contractor Party or
any Affiliate of any Contractor Party, to provide the Services,

 

but not the Specially Written Software or Third Party Software;

 

Contractor’s Technical Solution means the Contractor’s technical solution
detailing how the Services will be delivered set out in Schedule 3.1
(Contractor’s Technical Solution);

 

Control means that a person possesses directly or indirectly the power to direct
or cause the direction of the management and policies of another person, whether
through the ownership of voting rights, shares, by contract or otherwise or is
otherwise deemed to have control of another person for the purposes of section
840 of the Income and Corporation Taxes Act 1988 and Controls and Controlled
shall be interpreted accordingly;

 

Convictions means, other than in relation to minor road traffic offences, any
previous or pending prosecutions, convictions, cautions and binding-over orders
(including any spent convictions as contemplated by section 1(1) of The
Rehabilitation of Offenders Act 1974 by virtue of the exemptions specified in
Part II of Schedule 1 of the Rehabilitation of Offenders Act 1974 (Exemptions)
Order 1975 (SI 1975/1023) or any replacement or amendment to that Order);

 

Core Services means any and all of the services provided by the Contractor to
meet the Authority’s requirements which are set out in the Authority’s
Requirements except the Additional Services and the Future Services;

 

Critical Service Failure means any of the following events:

 

  (a) the Contractor’s performance of the Services falling to, or below, any of
the Critical Service Levels in respect of [**] or more events in any [**]
period, provided always that a failure to meet a specific Critical Service Level
for a second or subsequent successive month shall not be regarded as an
additional event for the purposes of calculating the number of Critical Service
Failures which have occurred in any [**] period if the Contractor is continuing
to take such steps as are necessary to remedy the original failure in accordance
with the agreed work-off plan;

 

  (b) the Contractor accruing a total of [**] or more Service Points (in terms
of the number of points allocated) in any [**] period;

 

  (c) the Contractor accruing in aggregate [**] or more Service Points (in terms
of the number of points allocated) in any [**] period;

 

  (d) the Contractor accruing a total number of [**] or more Warning Notices in
respect of different events in any [**] period; or

 

  (e) the Contractor [**] or more Repeat Failures in any [**] period;

 

Page (18)



--------------------------------------------------------------------------------

Critical Service Levels means those Service Level Specifications identified as
“Critical Service Levels” in Schedule 1.2 (Service Level Specifications and
Performance Monitoring);

 

Data Protection Legislation means the EU Data Protection Directive 95/46/EC, the
Directive on Privacy and Electronic Communications 2002/58/EC, the Data
Protection Act 1998, the Privacy and Electronic Communications (EC Directive)
Regulations 2003, the Regulation of Investigatory Powers Act 2000, the
Telecommunications (Lawful Business Practice) (Interception of Communications)
Regulations 2000 (SI 2000/2699), and all other applicable laws and regulations
relating to processing of personal data and privacy including the guidance in
relation to health care published by the Information Commissioner in May 2002;

 

Data Set Change Notice has the meaning given in subclause 49.1;

 

Date Compliant means that no date change has had or will have any adverse impact
upon the performance or functionality of the Supplied Software;

 

Default Interest Rate means two percent (2%) over LIBOR;

 

Delay Deductions means any amounts payable by the Contractor to BT pursuant to
subclause 9.1;

 

Delay Event has the meaning given in subclause 9.12;

 

Department of Health means the Department of Health in England of the
Government, or such other body that may supersede or replace the Department of
Health in England from time to time;

 

Dependent Part has the meaning given in subclause 7.6;

 

Deployed shall have the meaning given in Schedule 4.1 (Implementation Plan);

 

Deployment Charges has the meaning given in Schedule 9.1 (Charging and Service
Deductions);

 

Deployment Key Milestone has the meaning given in Schedule 4.1 (Implementation
Plan);

 

Deployment Testing has the meaning given in Schedule 4.2 (Testing Procedures and
Criteria);

 

Direct Losses means:

 

in respect of claims arising in connection with this Agreement but excluding
those arising from a claim against BT or the Contractor by the Authority, any
Authority Party or any Authority Service Recipient direct losses as is construed
from time to time by English courts of competent jurisdiction;

 

or in respect of claims arising from a claim against BT or the Contractor by the
Authority, any Authority Party or any Authority Service Recipient all direct
damages, losses, liabilities, costs, expenses (including reasonable legal costs
awarded by a court or in accordance with the Dispute Resolution Procedure and
the reasonable costs of professional services and disbursements), charges and
penalties whether arising under statute, contract or at common law including:

 

  (a) all direct loss of anticipated savings;

 

Page (19)



--------------------------------------------------------------------------------

  (b) all direct wasted expenditure (including the cost of wasted management
time);

 

  (c) in the context of an indemnity under this Agreement, any direct losses of
any person making a claim against the person having the benefit of the indemnity
which the person having the benefit of the indemnity is liable to pay the person
making the claim as a result of the claim;

 

  (d) where the Authority or any Authority Service Recipient is seeking
recovery, in each case either themselves or through BT, those arising from loss,
destruction, corruption, inaccuracy or degradation of the Authority’s Data, or
other data, including the cost and expense of rectification of the Authority’s
Data;

 

  (e) where the Authority or any Authority Service Recipient is seeking
recovery, in each case either themselves or through BT, the direct, reasonable
and unavoidable cost and expense of obtaining the Transitional Assistance and
Replacement Services;

 

  (f) where the Authority or any Authority Service Recipient is seeking
recovery, in each case either themselves or through BT, the reasonable
additional costs to remedy or maintain the Services;

 

  (g) where the Authority or any Authority Service Recipient is seeking
recovery, in each case either themselves or through BT, any amounts paid or
payable by BT to or on behalf of the Authority and any Authority Service
Recipient in respect of any agreement entered into by the Authority or any
Authority Service Recipient with an Integrated Service Provider but only to the
extent that the requirement to pay such amounts flows directly from the relevant
breach;

 

  (h) where the Authority or any Authority Service Recipient is seeking
recovery, in each case either themselves or through BT, any amounts paid or
payable by BT to or on behalf of the Authority or any Authority Service
Recipient to any counterparty to a Legacy Contract under a Legacy Contract; and

 

  (i) where the Authority or any Authority Service Recipient is seeking
recovery, in each case either themselves or through BT, any direct loss of
revenue or business of the Authority or any Authority Service Recipient,

 

except for Indirect Losses;

 

Disaster Recovery and Business Continuity Plan means the plan to be prepared in
accordance with Schedule 1.6 (Disaster Recovery and Business Continuity Plan);

 

Disclosing Party has the meaning given in subclause 38.9;

 

Dispute has the meaning given in paragraph 1 of Schedule 7.1 (Dispute Resolution
Procedure);

 

Page (20)



--------------------------------------------------------------------------------

Dispute Resolution Procedure means the procedure set out in Schedule 7.1
(Dispute Resolution Procedure);

 

Documentation means such manuals, reports, drawings, specifications, training
materials, use policies, plans and other documents, in each case relating to the
Services (or any part of the Services), that are developed by the Contractor or
any Contractor Party for BT, the Authority and/or any Authority Service
Recipient or which are jointly developed by the Contractor or any Contractor
Party with the Authority and/or any Authority Service Recipient (including any
such joint development in conjunction with any other Integrated Service Provider
or other attendee of the Technology Forum) but excluding any such manuals,
reports, drawings, specifications, training materials, use policies, plans and
any other documents to the extent that they contain any expression of or detail
of or any information relating to the object code or Source Code of any of the
Contractor’s Software or Specially Written Software;

 

Due Diligence Items means the Premises, the Authority Assets, BT Assets, the
Legacy Contracts, the Legacy Services and the Legacy Systems;

 

Effective Date means the date of signature of this Agreement;

 

Employee Liabilities has the meaning given in Schedule 10 (Employment);

 

Employment Regulations means the Transfer of Undertakings (Protection of
Employment) Regulations 1981 (SI 1981/1794) as amended or replaced or any other
Regulations implementing the Acquired Rights Directive;

 

Employment Terms has the meaning given in subclause 10.15.3;

 

euro Compliant means:

 

  (a) all functions (including, without limitation, the input, processing and
presentation of financial data) currently performed or capable of being
performed by the Supplied Software and the Services are (and shall continue to
be) capable of being performed in, and in relation to, the euro accurately and
efficiently and without interruption or adverse change to efficiency or user
operation and without incurring additional costs or expenses and, during any
transition phase during which the euro is being introduced, shall be able to
deal with multiple and dual currencies and incorporate protocols for dealing
with rounding and currency conversions;

 

  (b) the Supplied Software and the Services shall enable compliance with the
European Union Council Regulation (EC) Number 1103/97 dated 17th June, 1997; and

 

  (c) the Supplied Software shall display and incorporate in all relevant forms,
screen layouts and printouts, all symbols and codes including, without
limitation, the symbol “€“, currently adopted by any government or any other
European Union body in relation to the euro;

 

Excusing Cause has the meaning given in subclause 24.2 (Excusing Causes);

 

Exit and Services Transfer Arrangements means the procedure for the transfer of
the Transferring Assets and the provision of the Transitional Assistance by the

 

Page (21)



--------------------------------------------------------------------------------

Contractor to the Authority, any Authority Service Recipient, or any Replacement
Supplier on Termination, Expiry or Service Transfer in accordance with Schedule
11 (Exit and Services Transfer Arrangements);

 

Exit Plan means the plan to be prepared in accordance with subclause 41.2 and
Schedule 11 (Exit and Services Transfer Arrangements);

 

Expected Standard means using standards, practices, methods and procedures
conforming to the Law and exercising that degree of skill and care, diligence,
prudence and foresight which would reasonably and ordinarily be expected from a
skilled and experienced person engaged in a similar type of undertaking and in
circumstances where services are being supplied for use in critical clinical
environments;

 

Expert means any individual(s) unconnected to the Project and who is an expert
in the field of ICT services, software, ICT equipment and a member of the
British Computer Society or such other suitably qualified and experienced person
appointed under Schedule 11 (Exit and Services Transfer Arrangements) or
pursuant to Schedule 7.1 (Dispute Resolution Procedure);

 

Expiry means the expiry of the Term;

 

Failed Part has the meaning given in subclause 7.2;

 

Fair Market Value has the meaning given in Schedule 11 (Exit and Services
Transfer Arrangements);

 

Fast Track Dispute Resolution Procedure means the procedure referred to in
paragraph 7 of Schedule 7.1 (Dispute Resolution Procedure);

 

Financial Model means the computer spreadsheet model for the Project in Excel
format containing the information specified in Schedule 9.3 (Financial Model),
the current version of which is attached to this Agreement on disk as Annex 3;

 

Financial Year has the meaning given in Schedule 9.3 (Financial Model);

 

First Financial Year means the Financial Year in which the Effective Date falls;

 

First Planned Service Commencement Date means the Milestone Date for the
completion of “Phase 1 Release 1 Start”, as specified in Part B of Table 3 of
Appendix 1 of Schedule 4.1 (Implementation Plan);

 

Force Majeure has the meaning given in subclause 47.1 (Force Majeure);

 

Foundation Trust means each body established pursuant to section 1 of the Health
and Social Care (Community Health and Standards) Bill 2003 as currently drafted
(or any similar provision in any legislation which subsequently implements that
Bill);

 

Fundamental Failure has the meaning given in subclause 9.24;

 

Future Services means any and all new services which are within the scope of the
OJEC Notice and which BT may request the Contractor to provide in accordance
with subclause 6.5;

 

Page (22)



--------------------------------------------------------------------------------

Future Services Implementation Plan has the meaning given in subclause 6.5.2;

 

Future Services Implementation Tests has the meaning given in subclause 6.5.2;

 

Gain Sharing means the benefit sharing mechanism set out in Schedule 9.4 (Gain
Sharing);

 

General Change in Law means any Change in Law which is not an NHS Specific
Change in Law;

 

Good Value has the meaning set out in Schedule 1.4 (Benchmarking);

 

Government means the government of the United Kingdom;

 

Hardware means:

 

  (a) computer and computer equipment;

 

  (b) telecommunications equipment;

 

  (c) cabling and network systems;

 

  (d) any part of the technical infrastructure which is used in the operations
of or connected to, (a), (b) or (c) above (including all firmware and licences
to operating software which is shipped as an integral part of (a), (b) or (c)
above and all data and other information that is embedded in (a), (b) or (c)
above); and

 

  (e) any asset which relies in any way on (a), (b), (c) or (d) above or other
information technology;

 

Head Agreement means the project agreement entered into by BT and the Authority
on 8 December 2003 for the provision of an integrated care record system and
associated services;

 

Health and Safety Conviction has the meaning given in subclause 39.1.5;

 

Health and Safety Regime means the Food Safety Act 1990 (and associated
regulations), the Health & Safety at Work etc. Act 1974 (and associated
regulations), the Fire Precautions Act 1971, the Environmental Protection Act
1998, the Water Industry Act 1991, the Water Resources Act 1991 and any similar
or analogous health, safety or environmental legislation in force from time to
time;

 

Helpdesk Service means as defined in Part 600 of Schedule 3.1 (Contractor’s
Technical Solution);

 

Holding Company has the meaning given to it in Section 736 of the Company Act
1985, as amended by Section 144 of the Companies Act 1989;

 

HR Policies has the meaning given in subclause 10.15.3;

 

ICT means information and communication technology systems, Hardware and
software;

 

Page (23)



--------------------------------------------------------------------------------

Implementation Plan means the plan for implementing the Services set out in
Schedule 4.1 (Implementation Plan), any Additional Services Implementation Plan
and any Future Services Implementation Plan;

 

Indirect Losses means any loss of revenue, loss of profits, loss of business or
loss of business opportunity (whether in each case such losses arise directly,
or indirectly) and any consequential or indirect loss of any nature;

 

Initial Term means the period commencing on the Effective Date and continuing
until the date nine (9) years from the First Planned Service Commencement Date;

 

Insurances means, as the context requires, all or any of the insurances required
to be maintained by the Contractor pursuant to this Agreement as set out in
Schedule 1.5 (Insurance Requirements);

 

Integrated Service Provider means:

 

  (a) BT;

 

  (b) each LSP;

 

  (c) each NISP;

 

  (d) each NASP;

 

  (e) each third party appointed by the Authority or any Authority Service
Recipient under subclause 6.5.7.4; and

 

  (f) each third party supplier that provides ICT or services that is identified
in the Implementation Plan, any Additional Services Implementation Plan or
Future Services Implementation Plan or through the Change Control Procedure as
requiring interoperability;

 

Intellectual Property Rights or IPR means rights, title and interest in:

 

  (a) patents;

 

  (b) trade marks, and trade and business names (including service marks);

 

  (c) design rights;

 

  (d) utility models;

 

  (e) copyright (including copyright in programmes);

 

  (f) database rights;

 

  (g) know-how, (including trade secrets and confidential business information
that has been recorded on any media); and

 

  (h) in each case whether registered or unregistered, and including (i) any
pending applications or rights to apply for registrations of any of these
rights, and (ii) any similar or analogous rights to any of these rights, whether
arising or granted under the laws of England and Wales or of any other
jurisdiction;

 

Page (24)



--------------------------------------------------------------------------------

Interim Milestone means any Milestone other than a Key Milestone;

 

Invitation to BAFO has the meaning given in Recital G;

 

Investment Grade means with respect to the Contractor, a rating from a Rating
Agency equal to or greater than (i) [**] from Moody’s (or its equivalent grade
in the event of a change in rating scales by Moody’s), or (ii) [**] from S&P or
Fitch (or its equivalent grade in the event of a change in rating scales by S&P
or Fitch, as appropriate);

 

IPR Claim means any claim, action or demand made (or litigation or other dispute
resolution process commenced) due to any infringement or alleged infringement by
BT, the Authority, any Authority Service Recipient, any Authority Party or any
person in its use of the Software in accordance with or pursuant to this
Agreement, as the case may be, of any Intellectual Property Rights used to
provide the Services including any Intellectual Property Rights in the Specially
Written Software but otherwise excluding any Intellectual Property Rights in the
Authority’s Software and BT’s Software;

 

IPR Liability means all Direct Losses that may arise out of, or in consequence
of, any infringement or alleged infringement by BT, the Authority, any Authority
Service Recipient, any Authority Party or any person in its use of the Software
in accordance with or pursuant to this Agreement, as the case may be, of any
Intellectual Property Rights used to provide the Services including any
Intellectual Property Rights in the Specially Written Software but otherwise
excluding any Intellectual Property Rights in the Authority’s Software and BT’s
Software;

 

ISP Settlement Procedure means the procedure set out in Schedule 6.1 (NASPs,
NISPs and LSPs) to calculate the respective net annual liability arising in
relation to subclause 43.1.1(b); of each Integrated Service Provider that is a
party to an NPfIT Agreement to each other Integrated Service Provider that is a
party to an NPfIT Agreement;

 

Key Milestone has the meaning given in Schedule 4.1 (Implementation Plan)
together with any additional milestones which are identified as “key” in any
Additional Services Implementation Plan, any Future Services Implementation Plan
or by operation of the Change Control Procedure;

 

Key Milestone Date means a Milestone Date for a Key Milestone together with any
additional dates which are identified as being “key” in any Additional Services
Implementation Plan, any Future Services Implementation Plan or by operation of
the Change Control Procedure;

 

Key Personnel means the personnel of the Contractor or any Material
Sub-Contractor, as the case may be, specified in Schedule 3.2 (Key Personnel)
and such other personnel as are notified to the Contractor by the Authority in
accordance with subclause 27.2;

 

Law means:

 

  (a) any applicable statute or proclamation or any delegated or subordinate
legislation;

 

  (b) any enforceable community right within the meaning of section 2(1)
European Communities Act 1972;

 

 

Page (25)



--------------------------------------------------------------------------------

  (c) any applicable guidance, direction, determination or regulations with
which the Authority, BT or the Contractor is bound to comply to the extent that
the same are published and publicly available or the existence or contents of
them have been notified in writing to the Contractor by, or on behalf of, the
Authority or BT; and

 

  (d) any applicable judgment of a relevant court of law which is a binding
precedent in England,

 

in each case in force at any time during the Service Period in England;

 

Legacy Contract means each contract identified in Schedule 5.2 (Legacy
Contracts);

 

Legacy Services means the legacy services provided under the Legacy Contracts;

 

Legacy Systems means the information technology systems set out in Schedule 5.1
(Legacy Systems);

 

Liaison Procedure means the procedure referred to in Clause 26 (Liaison);

 

LIBOR means the rate per annum determined by HSBC Bank plc to be the offered
rate for six month sterling deposits in the London interbank market which
appears on Telerate Page 3750 (or such other page as may replace that page on
the Dow Jones Telerate service) or in the event that LIBOR ceases to exist or
sterling is replaced at any time after the Effective Date (whether as a result
of the introduction of a single European currency or otherwise) then BT shall be
entitled, following reasonable consultation with the Contractor, to make such
changes to the meaning of this defined term as is reasonably required in the
circumstances;

 

Losses means Direct Losses and Indirect Losses;

 

LSP means BT and each local service provider identified in Schedule 6.1 (NASPs,
NISPs and LSPs) as being a local service provider and each other person notified
by BT to the Contractor as being a local service provider under the National
Programme for IT from time to time;

 

LSP Services means the services provided by BT to the Authority or any Authority
Service Recipient under the Head Agreement;

 

Material Sub-Contract means each Sub-Contract with a Material Sub-Contractor;

 

Material Sub-Contractor means each of the Sub-Contractors listed in Schedule 3.3
(Material Sub-Contractors), any Sub-Contractor notified to the Contractor by BT
in accordance with subclause 48.6 as a Material Subcontractor and any
Sub-Contractor that processes Authority Personal Data in accordance with
subclause 37.2;

 

Milestone has the meaning given in Schedule 4.1 (Implementation Plan);

 

Milestone Achievement Certificate has the meaning set out in Schedule 4.2
(Implementation Testing Procedures and Criteria);

 

Milestone Date means the date set against the relevant Milestone in table 1 of
Appendix 1 to Schedule 4.1 (Implementation Plan);

 

Page (26)



--------------------------------------------------------------------------------

NASP means each national application service provider identified in Schedule 6.1
(NASPs, NISPs and LSPs) and each other person notified by the Authority to the
Contractor as being a national application service provider under the National
Programme for IT from time to time;

 

NASP Services means national application services provided by each NASP to the
Authority and/or, any Authority Service Recipient from time to time;

 

National Application means any application provided by any NASP to the Authority
or any Authority Service Recipient from time to time;

 

National Governance Procedures has the meaning given in Schedule 6.1 (NASPs,
NISPs and LSPs);

 

National Health Service Trust or NHS Trust means a body established pursuant to
Section 5(1) of the National Health Service and Community Care Act 1990;

 

National ICRS Interface Regulations means the regulations set out in Schedule
6.2 (National ICRS Interface Regulation), as amended from time to time by BT at
the direction of the Authority;

 

National Infrastructure means the Hardware or other infrastructure provided by
any NISP to the Authority, or any Authority Service Recipient from time to time;

 

National Programme for IT has the meaning given in Recital A;

 

NCC means NCC Escrow International Limited (or any body that may supersede or
replace it from time to time);

 

Net Book Value has the meaning given in Schedule 11 (Exit and Services Transfer
Arrangements);

 

NHS means the National Health Service;

 

NHS National IM&T Strategy means the national strategy for the introduction of
ICT into the NHS, as varied from time to time and currently as set out in
“Delivering 21st Century IM&T”;

 

NHS Requirement means in relation to the Services, Health Building Notes and
Health Technical Memoranda, NHSE publication ‘Information for Health’ published
in September 1998, all Executive Letters, Health Service Guidelines, Health
Circulars of the NHS, the Caldicott Report and any similar official requests,
requirements and guidance having similar status in force at any time during the
Service Period, but only to the extent the same are published and publicly
available or the existence and contents of them have been notified in writing to
the Contractor by BT, the Authority, any Authority Service Recipient or any
Authority Party;

 

NHS Specific Change in Law means any Change in Law which predominately affects
or predominately relates to any or all of the National Programme for IT, the
Authority, the Authority Service Recipients and the Services, and the provision
or operation of healthcare, social care, dental services, ophthalmic services or
pharmacy services;

 

Page (27)



--------------------------------------------------------------------------------

NISP means each national infrastructure service provider identified in Schedule
6.1 (NASPs, NISPs and LSPs) and each other person notified by the Authority to
the Contractor as being a national infrastructure service provider under the
National IT Programme from time to time;

 

NISP Services means the national infrastructure services provided by any NISP to
the Authority or any Authority Service Recipient from time to time;

 

Non-Transferring Assets means those Assets identified as such in Schedule 11
(Exit and Services Transfer Arrangements);

 

NPfIT Agreement means any agreement between the Authority or any Authority
Service Recipient and any Integrated Service Provider that is within the scope
of the National Programme for IT;

 

Off-the-shelf Packages means any Software packages generally and commercially
available for purchase which do not require significant customisation and
configuration, and which could have been purchased by the Authority, at the time
of the performance by the Contractor, or any Sub-Contractor of those of the
Contractor’s obligations under this Agreement relating to the use of the
relevant Software packages;

 

OJEC Notice has the meaning given in Recital C;

 

Output Based Specification has the meaning given in Recital D;

 

Patients’ Charter means the publication entitled “Your Guide to the NHS”
published by the Department of Health in January 2001 (as varied from time to
time);

 

Performance Monitoring System has the meaning given in Schedule 1.2 (Service
Level Specifications and Performance Monitoring);

 

Payment Month means a calendar month to which a payment under this Agreement
relates;

 

Permitted Persons has the meaning given in subclause 38.8;

 

Personal Data has the meaning given to that term in the Data Protection Act
1998;

 

Planned Service Commencement Date means, in respect of each Service, the date as
set out in the Implementation Plan on which Service Commencement for that
Service is planned to occur;

 

Potential Default has the meaning given in subclause 39.1.11.2;

 

Preliminary ITN has the meaning given in Recital D;

 

Premises means any premises of the Authority, any Authority Service Recipient or
any Authority Party to which the Contractor is granted access for the purposes
of this Agreement, including the premises identified in Schedule 1.9 (Premises);

 

Primary Care Trust means a Primary Care Trust established under Section 16A(1)
of the National Health Service Act 1977 as amended by Section 2(1) of the Health
Act 1999);

 

Page (28)



--------------------------------------------------------------------------------

Prohibited Act has the meaning given in subclause 52.1;

 

Project means the project for the delivery of the Services as detailed in this
Agreement;

 

Project Board means the board referred to in Clause 26 (Liaison);

 

Project Documents means the Sub-Contracts;

 

Project Managers means BT’s Project Manager and the Contractor’s Project
Manager;

 

Project Specific Standard means those Standards that apply solely to the System
and do not have a wider application to the design and/or operation of ICT
generally within the NHS;

 

Proof of Solution Agreement means the agreement referred to in Recital H;

 

Quality Manager means the quality manager appointed pursuant to Clause 16
(Quality Assurance);

 

Quality Plan means the quality plan for the Services, based upon PRINCE
methodologies as the same is required to be implemented by the Contractor and
any Material Sub-Contractors in accordance with Clause 16 (Quality Assurance);

 

Quarter means each period of three (3) months commencing on 1st January, 1st
April, 1st July and 1st October of each Contract Year;

 

Rating Agencies means each of (i) Moody’s Investors Services, Inc., (or any
successor to the ratings business thereof) (Moody’s) and its Affiliates, (ii)
Standard and Poor’s Ratings Services a division of the McGraw Hill Companies Inc
(or any successor to the ratings business thereof) (S&P) and its Affiliates, and
(iii) Fitch Ratings Ltd (or any successor to the ratings business thereof)
(Fitch) and its Affiliates;

 

Recipient means the party receiving Confidential Information;

 

Registers has the meaning given in paragraph 4.1 of Schedule 11 (Exit and
Services Transfer Arrangements);

 

Regulator means any person having regulatory or supervisory authority over all
or any part of:

 

  (a) the Services; or

 

  (b) the business of BT, the Contractor, the Authority or any Authority Service
Recipient;

 

Release has the meaning given in Schedule 4.1 (Implementation Plan);

 

Relevant Person has the meaning given in subclause 52.1;

 

Relevant Records has the meaning given in subclause 23.1;

 

Page (29)



--------------------------------------------------------------------------------

Relevant Transfer means a termination of all or any part of this Agreement or
any change in the identity of the Contractor or any Sub-Contractor, to which the
Employment Regulations and/or the Acquired Rights Directive are likely to apply;

 

Repeat Failure has the meaning given in Schedule 1.2 (Service Level
Specifications and Performance Monitoring);

 

Replacement Services means any service which BT, the Authority or any Authority
Service Recipient obtains or itself provides:

 

  (a) in substitution for the Services, or any part of the Services, as the case
may be, pursuant to any Service Transfer and/or following any Termination,
Expiry or partial termination of this Agreement or on the exercise by BT or the
Authority of its rights under subclause 20.2; or

 

  (b) pursuant to subclause 48.3

 

Replacement Supplier means any third party appointed by BT or the Authority or
any Authority Service Recipient from time to time to provide Replacement
Services;

 

Reputational Damage has the meaning set out in clause 39.1.3.7;

 

Response Times means the response times that must be achieved by the Contractor
in the provision of the Services as set out in Schedule 1.2 (Service Level
Specifications and Performance Monitoring);

 

Retail Prices Index or RPI means the Retail Prices Index (All Items) as
published by the Office for National Statistics from time to time, or failing
such publication, such other index as the parties may agree, or as may be
determined in accordance with Schedule 7.1 (Dispute Resolution Procedure), most
closely to resemble such index;

 

Revised Interim Milestone has the meaning given in clause 9.3.2;

 

Revised Key Milestone means the revised date for a Key Milestone pursuant to
subclause 9.2.2;

 

Revised Milestone means any revised date that is set for the successful
achievement of any Milestone pursuant to subclause 7.2.2 or 9.2.2;

 

Secretary of State means the Secretary of State for Health;

 

Security Policy Requirements means the security policy requirements specified in
Schedule 1.1 (Authority’s Requirements), in Schedule 1.3 (Security Policy
Requirements) and in the security policy which is prepared by the Contractor,
approved by the Authority and modified from time to time pursuant to Schedule
1.3 (Security Policy Requirements);

 

Sensitive Information has the meaning given in subclause 38.12;

 

Service Commencement means, in respect of each Service, the commencement of that
Service;

 

Page (30)



--------------------------------------------------------------------------------

Service Commencement Date means:

 

  (a) in respect of each Bundle, either the [**] as such terms are defined in
Schedule 4.1 (Implementation Plan) and Schedule 4.2 (Implementation Testing
Procedures and Criteria) or the date on which Service Commencement occurs in
accordance with [**] of Schedule 9.1 (Charges and Service Deductions);

 

  (b) in respect of each Future Service, the date on which Service Commencement
of that Future Service occurs in accordance with the relevant Future Services
Implementation Plan;

 

  (c) in respect of each Additional Service, the date on which Service
Commencement of that Additional Service occurs in accordance with the relevant
Additional Services Implementation Plan,

 

as such terms are defined in Schedule 4.2 (Implementation Testing Procedures and
Criteria) or in the event of a dispute, as any such date may be determined in
accordance with the Dispute Resolution Procedure;

 

Service Deductions means the deductions which BT is entitled to make or that are
made by BT pursuant to any such entitlement (as the context requires) for
failure by the Contractor to achieve the relevant Service Level Specifications,
as specified in Schedule 1.2 (Service Level Specifications and Performance
Monitoring), which are directly linked to financial deductions under the Payment
Mechanism set out in Schedule 9.1 (Charging and Service Deductions);

 

Service Level Specifications means the service levels set out in Schedule 1.2
(Service Level Specifications and Performance Monitoring) and any service levels
for Additional Services or Future Services agreed in accordance with subclause
8.3;

 

Service Management means the Service management arrangements set out in Schedule
7.2 (Contract and Service Management);

 

Service Period means the period from the Effective Date to the Termination Date;

 

Service Points has the meaning given in Schedule 1.2 (Service Level
Specifications and Performance Monitoring);

 

Service Transfer means any transfer of the Services (or any part of the
Services), from the Contractor or any Sub-Contractor to BT, the Authority or any
Authority Service Recipient or a third party supplier including an Integrated
Service Provider for any reason including upon Termination, partial termination
or expiry of this Agreement;

 

Service Transfer Date means the date of a Service Transfer;

 

Services means any and/or all of the services delivered or to be delivered by
the Contractor under this Agreement including those for onward provision by BT
to the Authority and the Authority Service Recipients as are part of the LSP
Services in order to satisfy the Authority’s Requirements including each of:

 

  (a) the Core Services;

 

  (b) the Additional Services;

 

  (c) the Future Services; and

 

Page (31)



--------------------------------------------------------------------------------

  (d) the Transitional Assistance,

 

and Service means any of the Services (or any part thereof);

 

Site shall mean any premises from where the Services are provided or from which
the Contractor or any Contractor Party manages, organises or otherwise directs
the provision or the use of the Services, including, if any, the premises
identified in Schedule 3.1 (Contractor’s Technical Solution), but excluding the
Premises;

 

Software means the Authority’s Software, the BT Software, the Contractor’s
Software, the Specially Written Software and the Third Party Software;

 

Solution Change means a change to the Contractor’s Technical Solution;

 

Source Code means software in eye-readable form and in such form that it can be
compiled or interpreted into equivalent object code together with all technical
information and documentation necessary for the use, reproduction, modification,
enhancement and support of such software and, save in respect of the Specially
Written Software, without recourse to any other document, materials or person;

 

Special Health Authority means a special body established by the Secretary of
State for the purposes of performing any functions which he may direct that body
to perform on his behalf or on behalf of a Strategic Health Authority;

 

Specially Written Software means programs and codes which are written by or on
behalf of the Contractor, any of the Contractor’s Affiliates, any Contractor
Party or any Affiliate of any Contractor Party to specifically meet the
Authority’s Requirements and used to provide the Services including for the
avoidance of doubt:

 

  (a) any programs and codes written by or on behalf of the Contractor, any of
the Contractor’s Affiliates, any Contractor Party or any Affiliate of any
Contractor Party pursuant to or in contemplation of the Proof of Solution
Agreement; and

 

  (b) any programs and codes which the Contractor, any of the Contractor’s
Affiliates, any Contractor Party or any Affiliate of any Contractor Party
develops pursuant to an instruction issued or an agreement reached at the
Technology Forum;

 

  (c) the programs listed in Part C of Schedule 3.1 (Contractor’s Technical
Solution) as such list may be updated pursuant to subclause 34.2; but excluding
any programs and codes which are an enhancement or improvement or a group of
separate enhancements or improvements (other than fixes) to the functionality of
any particular programmes or codes which are owned by the Contractor, any of the
Contractor’s Affiliates, any Contractor Party or any Affiliate of any Contractor
Party prior to the Effective Date and which, although written to specifically
meet the Authority’s Requirements by or on behalf of the Contractor, any of the
Contractor’s Affiliates, any Contractor Party or any Affiliate of any Contractor
Party, are enhancements or improvements for which BT has paid (or is liable to
pay) the Contractor less than [**] Pounds Sterling (£[**]);

 

Standard Products means: (i) any software, goods or services provided by the
Contractor or any Material Sub-Contractor in the general course of its business
which do not require significant customisation and are made available as part of
the

 

Page (32)



--------------------------------------------------------------------------------

Contractor or Material Sub-Contractor’s established product range or catalogue
including, without limitation, all Off-the-shelf Packages; or (ii) any goods or
services the provision of which is subject to regulation by any Regulator;

 

Standards means, subject to subclause 49.2, the technical standards developed by
or on behalf of, or adopted by, the Authority or an Authority Service Recipient
with respect to the design and operation of ICT within the NHS (including those
set out in Schedule 1.8 (Authority Policies and Standards));

 

Standards Notice means a written notice issued by or on behalf of the Authority
or any Authority Service Recipient informing BT or the Contractor of a change in
the Standards or Authority Policies or the introduction of a new Standard or
Authority Policy;

 

Step-Out Date has the meaning given in subclause 20.9.2;

 

Step-Out Notice has the meaning given in subclause 20.9;

 

Strategic Health Authority means a Strategic Health Authority established under
Section 8 of the National Health Service Act 1977 (or any successor to any such
body or a body established with substantially the same powers and duties);

 

Structured Test Process has the meaning set out in Schedule 4.2 (Implementation
Testing Procedures and Criteria);

 

Sub-Contract means each contract entered into by or between the Contractor and
any third party in relation to any aspect of the Services;

 

Sub-Contractor means each third party that enters into a Sub-Contract;

 

Subsidiary has the meaning given to it in Section 736 of the Companies Act 1985,
as amended by Section 144 of the Companies Act 1989;

 

Supplied Software means the Contractor’s Software, the Specially Written
Software (as delivered by the Contractor) and the Third Party Software;

 

System means the ICT Infrastructure and the Software used to provide the
services to the Authority under the Head Agreement;

 

Tax Authority means the Commissioners of Inland Revenue, the Commissioners of
Customs and Excise, or any authority or body having the power or authority or
other function in relation to Tax;

 

Taxation or Tax means any form of taxation, duty, impost, levy, tariff of any
nature whatsoever, whether or not any such taxation, duty, impost, levy or
tariff arises in respect of actual, deemed, gross or net income, profit, gain,
value, receipt, payment, sale, use, occupation, franchise, value added property
or right and includes, without limitation, any withholding amount subject to
PAYE or other amount of or in respect of any of the foregoing payable by virtue
of any Tax statute and any penalty, charge, surcharge, fine or interest payable
in connection with any such taxation, duty, impost, levy or tariff;

 

Technology Forum has the meaning given to “National Technology Forum” in
Schedule 6.1;

 

Page (33)



--------------------------------------------------------------------------------

Technology Forum IPR means all Intellectual Property Rights in any
documentation, materials or information made available by the Contractor in the
course of the Technology Forum or developed by the Contractor, either solely or
jointly with any other attendee at the Technology Forum, in the course of the
Technology Forum (but excluding any Specially Written Software, Contractor’s
Software or Third Party Software and Documentation developed in the course of
the Technology Forum);

 

Term means the Initial Term or such longer period following an extension under
subclause 3.2;

 

Termination means the termination of this Agreement in accordance with Part H;

 

Termination Date means as the context requires:

 

  (a) the final day of the Termination Period; or

 

  (b) if BT does not require a Termination Period, the date on which any
Termination Notice takes effect in accordance with the provisions of this
Agreement or on Expiry, as the case may be;

 

Termination Notice means any notice of Termination given by either party in
accordance with Part H (but excluding any notice given pursuant to subclauses
39.6 or 39.11);

 

Termination Period means the period of up to [**], as specified by BT in
accordance with subclause 41.5, from the date on which any Termination Notice
takes effect in accordance with the provisions of this Agreement, or on Expiry,
a period of up to [**] as specified by BT in accordance with subclause 41.5 from
the end of the Term, as the case may be;

 

Territory means the geographical areas covered by North Central London, North
East London, North West London, South East London and South West London
Strategic Health Authorities;

 

Test means any test set out in the Testing Procedure, any Additional Services
Implementation Test, any Future Services Implementation Test and any other test
agreed through the Change Control Procedure;

 

Test Criteria has the meaning given in Schedule 4.2 (Implementation Testing
Procedures and Criteria);

 

Test Issue Level 1 to 5 have the meaning given in Schedule 4.2 (Implementation
Testing Procedures and Criteria);

 

Test Plan has the meaning given in Schedule 4.2 (Implementation Testing
Procedures and Criteria);

 

Testing Procedure means the procedure and criteria for carrying out the Tests
for the Services details in Schedule 4.2 (Implementation Testing Procedures and
Criteria);

 

Third Party Item has the meaning given in subclause 48.13;

 

Third Party Software means programs, the IPR in which are:

 

  (a) owned by a third party (other than any of the Contractor’s Affiliates,
Contractor Parties or any Affiliate of any Contractor Party); and

 

Page (34)



--------------------------------------------------------------------------------

  (b) used by the Contractor or any Contractor Party to provide the Services,

 

including those listed in Schedule 3.1 (Contractor’s Technical Solution);

 

Transferable Assets means those Assets, if any, that BT or the Authority has the
right to acquire upon Termination, Expiry or any Service Transfer pursuant to
Schedule 11 (Exit and Services Transfer Arrangements);

 

Transferring Assets means those Assets, if any, defined as such in Schedule 11
(Exit and Services Transfer Arrangements);

 

Transferring Employees means those Contractor Personnel named on the
Contractor’s Final Staff List who are employed by the Contractor or a Contractor
Party and who are liable to transfer under the Employment Regulations or the
Acquired Rights Directive on the Service Transfer Date;

 

Transitional Assistance means those services to be provided by the Contractor
upon Termination or Expiry or upon any other Service Transfer as identified as
such in Schedule 11 (Exit and Services Transfer Arrangements);

 

Transitional Assistance Notice shall have the meaning given to it in paragraph
5.14 of Schedule 11 (Exit and Services Transfer Arrangements);

 

Upgrade means any patch, new release or upgrade of the Software including, but
not limited to, standard upgrades, product enhancements, and any modifications
of a minor or major nature which the Contractor, any Contractor Party or a Third
Party Software supplier (or any Affiliate of the Contractor, any Contractor
Party or any Third Party) releases during the Service Period;

 

Urgent Change means any Change identified in Schedule 7.3 (Change Control
Procedure);

 

Use means, with respect to any licence of Software, the ability to load,
execute, store, transmit, display and copy (for the purposes of loading,
execution, storage, transmission or display) that Software; and, in respect of
the licence to Specially Written Software granted under subclause 34.12 only,
modify, amend, decompile or otherwise utilise the Specially Written Software;

 

VAT means value added tax at the rate prevailing at the time of the relevant
supply charged in accordance with the provisions of the Value Added Tax Act
1994;

 

VAT Sum has the meaning given in subclause 51.5; and

 

Warning Notice has the meaning given in subclause 9.22.

 

Interpretation

 

  1.2 This Agreement shall be interpreted according to the following provisions,
unless the context requires a different meaning:

 

  1.2.1 The headings and marginal notes and references to them in this Agreement
shall be deemed not to be part of this Agreement and shall not be taken into
consideration in the interpretation of this Agreement.

 

Page (35)



--------------------------------------------------------------------------------

  1.2.2 Except where the context expressly requires otherwise, references to
Clauses, subclauses, paragraphs, sub-paragraphs, parts and Schedules are
references to Clauses, subclauses, paragraphs, sub-paragraphs and parts of and
Schedules to this Agreement and references to, Sections, Appendices, Annexes and
Attachments (if any) are references to Sections, Appendices, Annexes and
Attachments to or contained in this Agreement.

 

  1.2.3 Words importing persons shall, where the context so requires or admits,
include individuals, firms, partnerships, trusts, corporations, governments,
governmental bodies, authorities, agencies, unincorporated bodies of persons or
associations and any organisations having legal capacity.

 

  1.2.4 Where the context so requires words importing the singular only also
include the plural and vice versa and words importing the masculine shall be
construed as including the feminine or the neuter or vice versa.

 

  1.2.5 The language of this Agreement is English. All correspondence, notices,
drawings, test reports, certificates, specifications and information shall be in
English. All operating and maintenance instructions, name plates, identification
labels, instructions and notices to the public and staff and all other written,
printed or electronically readable matter required in accordance with, or for
purposes envisaged by, this Agreement shall be in English.

 

  1.2.6 References to any agreement or document (including this Agreement)
include (subject to all relevant approvals and any other provisions of this
Agreement concerning variations to agreements or documents) a reference to that
agreement or document as varied, supplemented, substituted, novated or assigned.

 

  1.2.7 References to any Law are to be construed as references to that Law as
from time to time amended or to any Law from time to time replacing, extending,
consolidating or amending the same provided that the provisions of this
paragraph shall be without prejudice to the operation of Clause 50 (Changes in
Law) and Schedule 7.3 (Change Control Procedure) which shall operate in relation
to a Change in Law on the basis set out in this Agreement.

 

  1.2.8 References to a public organisation (other than the Authority) shall be
deemed to include a reference to any successor to such public organisation or
any organisation or entity which has taken over either or both the functions and
responsibilities of such public organisation. References to other persons (other
than the Authority) shall include their successors and assignees.

 

  1.2.9 In respect of a claim arising from the Authority, any Authority Service
Recipient or any Authority Party references to a deliberate act or omission of
BT, any BT Party, the Authority, any Authority Service Recipient or any
Authority Party shall be construed as meaning any act or omission of that person
where the consequences of that act or omission are:

 

  1.2.9.1 known to that person prior to committing the act or omission; or

 

  1.2.9.2 not considered (or are considered but rejected) by that person prior
to committing the act or omission, but the act or omission involved a risk of
those consequences occurring which would have been obvious to an ordinary
prudent person,

 

Page (36)



--------------------------------------------------------------------------------

       and the expression shall exclude acts or omissions which were required to
comply with the terms of this Agreement.

 

  1.2.10 The words in this Agreement shall bear their natural meaning. The
parties have had the opportunity to take legal advice on this Agreement and no
term shall, therefore, be construed contra proferentem.

 

  1.2.11 Reference to “parties” means the parties to this Agreement and
references to “a party” mean one of the parties to this Agreement.

 

  1.2.12 In construing this Agreement, the rule known as the ejusdem generis
rule shall not apply nor shall any similar rule or approach to the construction
of this Agreement and accordingly general words introduced or followed by the
word “other” or “including” or “in particular” shall not be given a restrictive
meaning because they are followed or preceded (as the case may be) by particular
examples intended to fall within the meaning of the general words.

 

  1.2.13 All of the Contractor’s obligations, duties and responsibilities under
this Agreement shall be construed as separate obligations, duties and
responsibilities and to be performed at the Contractor’s own cost and expense.

 

  1.2.14 References to amounts or sums expressed to be “subject to indexation”
are references to amounts or sums which require to be adjusted whenever the
provision containing the amount or sum is given effect in accordance with this
Agreement to reflect the effects of inflation after that date. The adjustment
shall be measured by changes in the relevant index published for that Contract
Year as calculated in accordance with the following formula:

 

       Amount or sum x RPId

          RPIo

 

       Where RPId is the value of the Retail Prices Index published or
determined with respect to the month most recently preceding the date when the
provision in question is to be given effect and RPIo is the value of the Retail
Prices Index on the Effective Date.

 

  1.2.15 Where this Agreement states that an obligation shall be performed “no
later than” or “within” or “by” a stipulated date or event which is a prescribed
number of days after a stipulated date or event the latest time for performance
shall be noon on the last day for performance of the obligations concerned.

 

  1.2.16 Where this Agreement states that an obligation shall be performed “no
later than” or “by” a prescribed number of days before a base date or “by” a
date which is a prescribed number of days before a base date, the latest time
for performance shall be noon on the last day for performance of the obligations
concerned.

 

Page (37)



--------------------------------------------------------------------------------

  1.2.17 References in this Agreement to “unavoidable costs” shall be construed
as meaning any costs which the party in question has not been able to avoid
after taking all reasonable steps to mitigate or eliminate such costs.

 

  1.2.18 BT hereby represents that it is requesting that the Authority agree to
the concept of “business days” as regards the time in which BT will have to
perform certain obligations under the Head Agreement. If the Authority so
agrees, BT agrees that it will agree to all such changes as such changes apply
to time periods in which the Contractor has to perform like responsibilities
under this Agreement.

 

2. EXECUTION AND DELIVERY OF DOCUMENTS

 

On or prior to execution of this Agreement the Contractor shall deliver to BT
the documents referred to in Part 1 of Schedule 8.1 (Completion Documents) and
BT shall deliver to the Contractor the documents referred to in Part 2 of
Schedule 8.1 (Completion Documents) unless in either case the requirement to
deliver any such document is waived by the other party by written notice.

 

3. COMMENCEMENT AND DURATION

 

  3.1 This Agreement shall commence on the Effective Date and shall continue for
the Term unless terminated in accordance with the provisions of this Agreement.
The Contractor’s right and obligation to carry out the Services shall continue
throughout the Service Period and shall terminate automatically on the
Termination Date in accordance with the provisions of this Agreement.

 

  3.2 BT shall have the option to extend the Initial Term for one (1) period of
twelve (12) months. If BT intends to exercise this option it must give written
notice to such effect to the Contractor no later than five (5) months prior to
the expiry of the Initial Term.

 

4. PROJECT DOCUMENTS

 

Ancillary Documents

 

  4.1 Notwithstanding any provision of Clause 48 (Assignment and
Subcontracting), the Contractor shall perform its obligations under, and observe
all of the provisions of, the Project Documents to which it is a party and shall
not:

 

  4.1.1 enter into (or permit the entry into by any other person of) any
Ancillary Document or any agreement replacing all or part of (or otherwise
adversely affecting the interpretation, application or performance of) any
Ancillary Document; or

 

  4.1.2 terminate or agree to the termination of or make or agree to any purely
routine variation of all or part of any Ancillary Document; or

 

  4.1.3 in any material respect depart from its obligations (or waive or allow
to lapse any rights it may have in any material respect) or procure that others
in any material respect depart from their obligations (or waive or allow to
lapse any rights they may have in any material respect), under any Ancillary
Document,

 

Page (38)



--------------------------------------------------------------------------------

       unless the proposed course of action (and any relevant documentation) has
been previously approved in writing by BT, such approval not to be unreasonably
withheld or delayed.

 

Delivery

 

  4.2 Without prejudice to the provisions of this Clause 4 and Clause 48
(Assignment and Sub-Contracting), if at any time any non-purely routine
variation is made to any Project Document, or the Contractor enters into a new
Ancillary Document (or any agreement which affects the interpretation,
application or performance of any Ancillary Document), the Contractor shall
deliver to BT a conformed copy of each such variation or agreement within ten
(10) days of the date of its execution or creation, certified as a true copy by
a director of the Contractor or such other person lawfully authorised by the
Contractor’s Board of Directors (“Director Designee”) and with such supporting
evidence as to the authority of such director or Director Designee as BT may
reasonably require (which may include evidence of position as director and/or
copies of relevant board minutes).

 

5. DUE DILIGENCE

 

Due Diligence

 

Exclusion of information warranties

 

  5.1 Save as provided in this Agreement, no representations, warranties or
conditions, express or implied, statutory or otherwise (including, without
limitation as to condition, quality, satisfactory quality, performance or
fitness for purpose), are given or assumed by BT or the Authority in respect of
the Due Diligence Items or the Project and any such representations, warranties
or conditions are excluded, save to the extent that any exclusion is prohibited
by law.

 

  5.2 The Contractor acknowledges that it shall be liable under this Agreement
as if it had:

 

  5.2.1 made and would make its own enquiries to satisfy itself as to the
accuracy and adequacy of any information supplied to it by or on behalf of BT,
the Authority, any Authority Service Recipient or any Authority Party; and

 

  5.2.2 entered into this Agreement in reliance on its own due diligence alone;
and

 

  5.2.3 in entering into this Agreement not relied on any representation,
warranty or condition, express or implied, save for those expressly provided in
this Agreement and those which cannot be excluded by law.

 

  5.3 The Contractor shall notify BT in writing of changes to any aspect of the
Due Diligence Items or matters related thereto of which it becomes aware during
the performance of this Agreement which affects its ability to perform the
Services or meet any Service Level Specifications. The Contractor acknowledges
that it is not entitled to recover any additional costs from the Authority which
arise from, or be relieved from any of its obligations as a result of, any
change to any aspect of the Due Diligence Items or matters related thereto save
where the Contractor has been provided with fundamentally misleading information
by or on behalf of the Authority, any Authority Service Recipient or any
Authority Party and the Contractor could not reasonably have known the
information was incorrect or misleading in which case the Contractor shall be
entitled to recover such reasonable additional costs from the Authority or be
relieved from performance of its obligations as shall be determined by the
Change Control Procedure.

 

Page (39)



--------------------------------------------------------------------------------

  5.4 Subject to subclause 5.5, neither BT nor the Authority shall be liable to
the Contractor in respect of any failure to disclose or make available to the
Contractor (whether before, on or after the execution of this Agreement) any
information, documents or data, or the Due Diligence Items, nor any failure to
inform the Contractor (whether before, on or after execution of this Agreement)
of any inaccuracy, error, omission, defects or inadequacy in the Due Diligence
Items.

 

  5.5 Nothing in this Clause 5 shall limit or exclude the liability of BT, the
Authority, any Authority Service Recipient or any Authority Party for fraud or
fraudulent misrepresentation.

 

PART B: SERVICES AND RELATED MATTERS

 

6. PROVISION OF THE SERVICES

 

  6.1 The Contractor shall at its own cost be solely responsible for providing
(or procuring the provision by Contractor Parties of) the Services in accordance
with the provisions of this Agreement.

 

  6.2 The Contractor shall, at no additional cost to BT, be responsible for
providing any services, functions and responsibilities that are necessary for,
and incidental to, the proper performance by the Contractor of the Core
Services.

 

  6.3 The Contractor shall perform the Services so as to co-ordinate with other
LSP Services being provided by BT and BT’s other subcontractors and suppliers,
the operations of the Authority and each Authority Service Recipient, as the
case may be, on the Premises. The Contractor shall take all reasonable care to
ensure that it does not interfere with the operations of the Authority, any
Authority Service Recipient or any Authority Party.

 

Additional Services

 

6.4

 

  6.4.1 If BT requires any Additional Services in the Territory, BT agrees that
it may request the Contractor to provide such Additional Services as long as the
Contractor is, in BT’s reasonable opinion, performing the Services in an
appropriate manner and at an appropriate level in accordance with the provisions
of this Agreement. BT may also, in its sole and absolute discretion, request the
Contractor to provide Additional Services outside the Territory in any other
areas of the United Kingdom, the Isle of Man and the Channel Islands. The
Contractor acknowledges that nothing in this subclause 6.4 shall oblige BT to
take any Additional Services from the Contractor or prevent BT from receiving
such Additional Services from any third party in the Territory or areas of
England outside the Territory. When requesting any Additional Services in
accordance with this subclause 6.4, BT shall specify in writing whether the
requested Additional Services are to be treated as ASR Additional Services for
the purposes of this Agreement. If the Additional Services are to be treated as
ASR Additional Services, BT shall also specify in writing for which Authority
Service Recipient’s benefit the ASR Additional Services are being requested and
confirm in writing that the Authority has given its consent to that Authority
Service Recipient’s procurement of the ASR Additional Services.

 

Page (40)



--------------------------------------------------------------------------------

  6.4.2 If BT requests the Contractor to provide any or all of the Additional
Services in accordance with subclause 6.4.1, the Contractor shall provide those
Additional Services in accordance with this subclause 6.4 and the provisions of
Schedule 1.1 (Authority’s Requirements).

 

  6.4.3 Subject to subclause 6.4.4, if the Contractor’s Software that the
Contractor proposes to use to deliver the Additional Services as described in
Schedule 3.1 (Contractor’s Technical Solution) changes in accordance with
Schedule 7.3 (Change Control Procedure) at any time up to the date that BT
notifies the Contractor that it requires any Additional Services then, subject
to the remaining provisions of this subclause 6.4, the provisions of Schedule 0
(Authority’s Requirements) which address Additional Services shall be deemed to
be varied to allow for such changes.

 

  6.4.4 The Contractor shall not be entitled to propose a change to its delivery
of the Additional Services in accordance with subclause 6.4.3 if this has a
material adverse effect on either the Authority’s Requirements or any of the
Authority Assets or BT Assets (if any) and in such circumstances the Authority’s
Requirements for Additional Services shall not be deemed to be varied.

 

  6.4.5 BT shall notify the Contractor in writing at the time that it requires
any Additional Services and upon receipt of such notice the Contractor will
promptly provide all information and assistance reasonably necessary to enable
BT and the Authority to assess the nature of any changes to the Software
referred to in subclause 6.4.3 and the likely impact (if any) upon the Services
and Service Level Specifications.

 

  6.4.6 If following the assessment referred to in subclause 6.4.5 BT confirms
in writing that it wishes to proceed with its requirement for the Additional
Services, the Contractor shall:

 

  6.4.6.1 implement and commence the provision of the Additional Services in
accordance with Clause 7 (Implementation and Testing), Schedule 4.2
(Implementation Testing Procedures and Criteria), the Additional Services
Implementation Plan and any new or amended Service Level Specifications agreed
by the parties in accordance with subclause 8.3; and

 

  6.4.6.2 carry out, in accordance with Clause 7 (Implementation and Testing)
and Schedule 4.2 (Implementation Testing Procedures and Criteria), the
Additional Services Implementation Tests.

 

       If the Contractor considers that the provisions of any Additional
Services Implementation Plan, Additional Services Implementation Tests or new or
amended Service Level Specifications are unreasonable, the matter shall be dealt
with in accordance with the Dispute Resolution Procedure.

 

Page (41)



--------------------------------------------------------------------------------

  6.4.7 For the purposes of subclause 6.4.6:

 

  6.4.7.1 Additional Services Implementation Plan shall mean any implementation
timetable and plan to effect the Additional Services agreed between the parties
prior to the Effective Date or, where such timetable and plan have not been
agreed prior to the Effective Date, any implementation timetable and plan to
effect the Additional Services proposed by BT and agreed between the parties in
accordance with the Change Control Procedure; and

 

  6.4.7.2 Additional Services Implementation Tests shall mean any acceptance
criteria and implementation tests in respect of the Additional Services agreed
between the parties prior to the Effective Date or, where such criteria and
tests have not been agreed prior to the Effective Date, any acceptance criteria
and implementation tests in respect of the Additional Services proposed by BT
and agreed between the parties in accordance with the Change Control Procedure,
in each case to be carried out in accordance with the procedures set out in
Clause 7 (Implementation and Testing) and Schedule 4.2 (Implementation Testing
Procedures and Criteria).

 

  6.4.8 Following the successful implementation of the Additional Services in
accordance with the provisions of this Agreement, the Charges shall be adjusted
accordingly in accordance with the provisions relating to Additional Services
set out in Schedule 9.1 (Charging and Service Deductions). In circumstances
where BT requires the Contractor to provide Additional Services outside the
Territory in accordance with this subclause 6.4, the parties shall, in good
faith, agree a proportionate and reasonable increase to the Charges for those
Additional Services to reflect the additional unavoidable and unmitigable cost
to the Contractor of having to provide those Additional Services outside the
Territory. If the parties are unable to reach agreement as to the level of such
proportionate and reasonable increase, the matter shall be resolved in
accordance with the Dispute Resolution Procedure.

 

  6.4.9 At the same time as provision of the Additional Services is commenced,
the Contractor shall, at no additional cost to BT, implement and commence
provision of any other services, functions and responsibilities which are
necessary for, or incidental to, the proper performance by the Contractor of
those Additional Services.

 

  6.4.10 For the avoidance of doubt, the Change Control Procedure shall not
apply to any request by BT for the provision by the Contractor of any Additional
Services.

 

Future Services

 

6.5

 

  6.5.1 BT may from time to time (and at any time prior to the Termination Date)
request the Contractor to, and subject to subclauses 6.5.2 to 6.5.11 the
Contractor shall if and so requested, provide all or any of the Future Services.
The Future Services shall be available on the terms of this Agreement. When
requesting any Future Services in accordance with this

 

Page (42)



--------------------------------------------------------------------------------

       subclause 6.5, BT shall specify in writing whether the requested Future
Services are to be treated as ASR Future Services for the purposes of this
Agreement. If the Future Services are to be treated as ASR Future Services, BT
shall also specify in writing for which Authority Service Recipient’s benefit
those ASR Future Services are being requested and confirm in writing that the
Authority has given its consent to that Authority Service Recipient’s
procurement of the ASR Future Services.

 

  6.5.2 At the time BT requires any Future Services, BT shall propose a Future
Services output based specification, an implementation timetable and plan to
effect the Future Services (the Future Services Implementation Plan), suitable
acceptance criteria and implementation tests to be carried out in accordance
with the procedures set out in Clause 7 (Implementation and Testing) and
Schedule 4.2 (Implementation Testing Procedures and Criteria) (the Future
Services Implementation Tests) and any new or amended Service Level
Specifications.

 

  6.5.3 The Contractor shall respond to BT’s Future Services output based
specification and any proposed new or amended Service Level Specifications with
a proposal to supply the Future Services, which shall be presented on the basis
of full cost value and all attendant cost projections (on an open-book
accounting basis) in order to demonstrate value for money (including provision
of the underlying cash flow model and full open-book accounting assumptions) and
all of these cost projections shall be calculated in accordance with the
Financial Model. Such proposal shall also be calculated using the day rates and
methodology set out in Schedule 9.1 (Charging and Service Deductions).

 

  6.5.4 The Contractor’s proposal shall (unless BT requests otherwise) offer a
level of service that is commensurate with the Expected Standard. In addition
the Contractor shall also demonstrate that it has considered, and provide
detailed information in relation to its consideration of, the following matters
in the context of the proposed Future Services:

 

  6.5.4.1 the requirements of the NHS National IM&T Strategy; and

 

  6.5.4.2 the Government’s choice agenda and any successor strategies for the
delivery of Clinical Services to patients; and

 

  6.5.4.3 how the needs of the Authority or any Authority Service Recipient in
relation to the Future Services as identified in the Future Services output
based specification referred to in subclause 6.5.2, any other proposals the
Contractor may have in relation to the Future Services and any developments in
ICT relevant to the Future Services are consistent with or divergent from the
National Programme for IT; and

 

  6.5.4.4 the Future Services Implementation Plan; and

 

  6.5.4.5 how the Future Services output based specification will enable the
Future Services Implementation Tests to be carried out by the Contractor and to
be verified by BT in accordance with the principles and procedures set out in
Clause 7 (Implementation and Testing) and Schedule 4.2 (Implementation Testing
Procedures and Criteria); and

 

Page (43)



--------------------------------------------------------------------------------

  6.5.4.6 a detailed financial model and the additional fees that BT will incur
as a result of the provision of the Future Services which the Contractor shall
calculate in accordance with the Financial Model; and

 

  6.5.4.7 any amendment to or enhanced application of Gain Sharing which results
in new cash-releasing benefits to BT or the Authority that may be identified as
a result of the provision of the Future Services; and

 

  6.5.4.8 the method by which the Future Services will be procured by the
Contractor (including, by way of example, the proportion of sub-contracts which
will be competitively sub-contracted).

 

  6.5.5 BT shall then evaluate the Contractor’s proposal according to its own
criteria which will include affordability, technical fit, value for money, and
any other factors which it or the Authority considers relevant.

 

  6.5.6 If any of BT’s evaluation criteria are not met by the Contractor’s
proposal BT shall be entitled to either:

 

  6.5.6.1 call upon the Contractor to provide such reasonable further
information, documentation and assistance to carry out a further evaluation
exercise; or

 

  6.5.6.2 carry out its own benchmarking or market testing exercise.

 

  6.5.7 In the event that the further information, documentation and assistance
provided pursuant to subclause 6.5.6.1 does not alter the Contractor’s proposal
so that BT’s evaluation criteria are met, or the results of the benchmarking or
market-testing exercise in subclause 6.5.6.2 demonstrate that the Future
Services output based specification can be met and BT’s evaluation criteria
satisfied by a third party, BT shall be entitled to:

 

  6.5.7.1 request but not require the Contractor to [**]; or

 

  6.5.7.2 request but not require the Contractor to incorporate relevant
features of the third party’s proposal with its own proposal and, if the
Contractor does include those features in its own proposal, then the Contractor
agrees that the cost to BT of any such equivalent features shall be no greater
than [**]; or

 

  6.5.7.3 request but not require the Contractor to adopt the third party’s
proposal and use the third party as a Sub-Contractor; or

 

  6.5.7.4 receive the Future Services direct from the third party in which case
the Contractor shall co-operate fully and in good faith with that third party
including by making available documents, materials, know how and information
that may assist the third party in integrating its services and ICT with the
Services other than Commercially Sensitive Documents provided that in no

 

Page (44)



--------------------------------------------------------------------------------

       case whatsoever shall the Contractor be required to disclose any of its
or its Contractor Parties’ Confidential Information or IPR (to the extent that
such IPR constitutes Confidential Information) to any competitor of the
Contractor and prior to any disclosure of the Contractor’s IPR (to the extent
such IPR constitutes Confidential Information) or Confidential Information to
any such third party all such third parties shall be required to execute a
non-disclosure agreement to contain conditions of confidentiality consistent
with the corresponding terms of this Agreement.

 

  6.5.8 If BT approves the Contractor’s proposal to provide the Future Services
it shall notify the Contractor in writing, the Change Control Procedure shall
apply and subject to this subclause 6.5 the Contractor shall:

 

  6.5.8.1 implement and commence the provision of the Future Services in
accordance with Clause 7 (Implementation and Testing), Schedule 4.2
(Implementation Testing Procedures and Criteria) and the Future Services
Implementation Plan; and

 

  6.5.8.2 carry out, in accordance with Clause 7 (Implementation and Testing)
and Schedule 4.2 (Implementation Testing Procedures and Criteria), the Future
Services Implementation Tests.

 

  6.5.9 If the Contractor reasonably considers that the provisions of any Future
Services Implementation Plan, Future Services Implementation Tests or any new or
amended Service Level Specifications are unreasonable, the matter shall be dealt
with in accordance with the Dispute Resolution Procedure.

 

  6.5.10 At the same time as provision of the Future Services is commenced, the
Contractor shall, at no additional cost to BT, implement and commence provision
of any other services, functions and responsibilities that are both necessary
for and incidental to the proper performance by the Contractor of those Future
Services.

 

  6.5.11 The Contractor shall carry out any competitive procurement that BT
agrees the Contractor may conduct, or (except where BT reasonably believes the
value of the Future Services is not likely to exceed [**] Pounds Sterling
(£[**]) which BT otherwise requires the Contractor to conduct, for the purpose
of the Future Services as principal and not as agent for BT.

 

No exclusivity

 

  6.6 The Contractor acknowledges that it is not the exclusive supplier of any
of the Additional Services or Future Services and that BT may at any time
provide all or any part of such other Additional Services or Future Services
itself or obtain all or any part of them from a third party.

 

  6.7 The Contractor agrees that it will not and will procure that none of its
Affiliates or Material Sub-Contractors will enter into any arrangement with any
third party healthcare-related ICT suppliers with the intention of creating a
more restricted market for BT, the Authority or any Authority Service Recipient
in relation to its choice of healthcare-related ICT products.

 

Page (45)



--------------------------------------------------------------------------------

Business Process Manual

 

  6.8 The Contractor shall provide such information and assistance as BT may
reasonably require as detailed in Schedule 1.10 (Business Process Manual) in
order to produce, maintain and update the Business Process Manual in accordance
with the Authority’s requirements.

 

Data Conversion and Transfer

 

  6.9 To the extent (if any) required of the Contractor in Schedule 4.1
(Implementation Plan) as part of the implementation of the Core Services and the
Additional Services, the Contractor shall also be responsible for converting and
transferring such data (including any of the Authority’s Data) that may be
necessary to provide the Services and maintain the Service Level Specifications.
The Contractor shall carry out the data conversion and/or transfer in accordance
with any conversion timetable agreed between the parties prior to the Effective
Date or, where a timetable has not been agreed prior to the Effective Date, in
accordance with a reasonable timetable to be agreed between the parties (such
agreement not to be unreasonably withheld or delayed). In any event and
regardless of whether any conversion timetable has or has not been agreed, the
Contractor shall ensure that all data necessary for providing any Service and
maintaining any Service Level Specifications relevant to that Service is
transferred and converted no later than the Service Commencement Date relevant
to that Service. Such conversion and transfer shall comply with all applicable
standards and Authority Policies as BT or the Authority may notify to the
Contractor from time to time. Such conversion and transfer shall be completed by
the dates set out in the applicable Implementation Plan. For the avoidance of
doubt, the Contractor shall not be responsible for any errors in any of the
Authority’s Data where such errors were already present in the Authority’s Data
at the time the Authority’s Data was given to the Contractor.

 

  6.10 To the extent (if any) provided in Schedule 3.1 the Contractor undertakes
to:

 

  6.10.1 inform BT in writing reasonably in advance (and, in any event, provide
not less than five (5) days’ prior notice) of any downtime and of any other
possible effects on the Services as a result of carrying out the data conversion
and/or transfer under this Clause 6; and

 

  6.10.2 use best endeavours to minimise any downtime or adverse effects as a
consequence of carrying out the data conversion and/or transfer; and

 

  6.10.3 liaise with BT and, where requested, directly with the Authority
regarding the most appropriate time to carry out such tasks and comply with the
Authority’s requirements in this regard.

 

7. IMPLEMENTATION AND TESTING

 

  7.1 The Contractor shall, unless BT agrees otherwise in writing which
agreement shall not be unreasonably withheld or delayed, conduct and
successfully complete the Tests in accordance with the Testing Procedure. Each
party will pay its own costs in respect of the Testing Procedure, except where
any Test is not successfully completed by the relevant Milestone for reasons
other than a breach by BT, in which case the costs incurred by both parties, the
Authority, any Authority Service Recipient and any Authority Party in relation
to any action taken under subclauses 7.2, 7.3, 7.4 and 7.9 shall be the
responsibility of the Contractor to the extent caused by the Contractor.

 

Page (46)



--------------------------------------------------------------------------------

  7.2 Where any part of the Services has not met the Test Criteria by the
applicable Milestone (Failed Part), BT will notify the Contractor in writing as
to which of the following options it wishes to exercise:

 

  7.2.1 waive the requirement to meet the Test Criteria in respect of, and
authorise the Contractor to deliver, the Failed Part (if such part of the
Services are still, in BT’s opinion, of any benefit to BT or the Authority)
together with those elements of the Services which have met the Test Criteria
(in each case in accordance with the Implementation Plan) and, if requested by
the Authority, correct the Failed Part as soon as reasonably practicable; or

 

  7.2.2 require the Contractor to carry out remedial work on the Failed Part by
the Revised Milestone for that part of the Services in accordance with the
applicable remediation plan (as agreed in accordance with subclause 9.2.1 or
9.3.1); or

 

  7.2.3 if the Failed Part constitutes a Test Issue Level 1 failure (as such
term is defined by paragraph 5 of Schedule 4.2 (Testing Procedures and
Criteria)), exercise any right it may have under subclauses 20.2 to 20.4
(Step-In) or Clause 39 (Event of Default).

 

  7.3 Where any Failed Part does not meet the Test Criteria by the Revised
Milestone, such failure will constitute a Contractor Event of Default and BT
will communicate in writing to the Contractor which of the following options it
wishes to exercise:

 

  7.3.1 waive the requirement to meet the Test Criteria for, and authorise the
Contractor to deliver, the Failed Part in accordance with the Implementation
Plan and, if requested by BT, correct the Failed Part as soon as reasonably
practicable; or

 

  7.3.2 reject the Failed Part but require the Contractor to deliver the
remaining parts of the Services which have met the Test Criteria (in accordance
with the Implementation Plan) in which case the Contractor shall not be deemed
to have achieved the Test Criteria by the applicable Revised Milestone; or

 

  7.3.3 require that the Contractor undertakes further work on the Failed Part
in accordance with the applicable remediation plan (as agreed in accordance with
subclause 9.2.1 or 9.3.1) with a view to re-conducting the relevant Tests and
provide the Contractor with a new date by which the relevant Tests must be
successfully completed, which date shall be no more than [**] after the
applicable Revised Milestone; or

 

  7.3.4 require the Contractor to provide BT with a suitable alternative to the
Failed Part within such period as the Authority may reasonably require. To the
extent this alternative amounts to a Change it shall be dealt with as an Urgent
Change in accordance with Schedule 7.3 (Change Control Procedure) and the costs
of such Urgent Change shall be borne by the Contractor pursuant to Schedule 7.3
(Change Control Procedure). Delay Deductions shall continue to apply, where
applicable, until such time as that Urgent Change has been delivered by the
Contractor and accepted by the Authority pursuant to the Change Control
Procedure; or

 

  7.3.5 exercise any right it may have under subclauses 20.2 to 20.4 (Step-In)
or Clause 39 (Event of Default).

 

Page (47)



--------------------------------------------------------------------------------

  7.4 If the Contractor fails to successfully complete any of the Tests by the
applicable Milestone, the provisions of Clause 9 (Service Defects and Delays) in
relation to the payment of Delay Deductions shall apply.

 

  7.5 On successful completion of any Tests, BT shall issue to the Contractor
the relevant Certificate or such Certificate shall be deemed to be issued in
accordance with Schedule 4.2 (Testing Procedures and Criteria) (as appropriate),
in accordance with Schedule 4.2 (Testing Procedures and Criteria) and any
appropriate Charges related to the completion of those Tests shall become
payable in accordance with Schedule 9.1 (Charging and Service Deductions).
Notwithstanding Clause 58 (Conflicts of Agreements), in the event of any
conflict, inconsistency, ambiguity or other discrepancy in relation to any
provisions of this Agreement (including any Schedule) relating to the
commencement of any payment of any Charges, the provisions of Schedule 9.1
(Charging and Service Deductions) shall prevail.

 

  7.6 The Contractor acknowledges that, for any Failed Part BT may require the
Contractor to retest both the Failed Part and any other part of the Services
that is dependent on the Failed Part (Dependent Part), regardless of whether a
Certificate has already been issued by BT. Any such retests shall be carried out
in accordance with the procedures set out in Schedule 4.2 (Implementation
Testing Procedures and Criteria) and shall seek to prove whether, when the
relevant services are tested together, the retested Dependent Part of the
Services is capable of providing the value to BT or the Authority that was
attributed to it at the time it achieved the Milestone that applied to it. If
any such retest demonstrates that such Dependent Part or any other part of the
Services for which a Certificate has already been issued no longer provides BT
or the Authority with the value that was attributed to it at the time it
achieved the Milestone, BT may, by written notice to the Contractor, require the
Contractor to put forward within [**] of such notice a reasonable plan for
ensuring that such value is restored to the relevant part of the Services. The
plan shall specify in reasonable detail both the manner and the date by which
the Contractor proposes to ensure such value is restored to that part of the
Services.

 

  7.7 If following the issue of a notice by BT requiring the Contractor to put
forward a plan pursuant to subclause 7.6:

 

  7.7.1 the Contractor fails to put forward a plan pursuant to subclause 7.6
within [**] of BT’s notice under subclause 7.6;

 

  7.7.2 the Contractor puts forward a plan pursuant to subclause 7.6 which has
been accepted by BT or has been determined to be reasonable and the Contractor
fails to achieve any element of the plan or ensure such value is restored to
that part of the Services by the end date for the plan (as the case may be); or

 

  7.7.3 any plan put forward by the Contractor pursuant to subclause 7.6 is
rejected by BT as not being reasonable, and, if referred to the Fast Track
Dispute Resolution Procedure, the Fast Track Dispute Resolution Procedure does
not find against that rejection,

 

       then the Contractor shall pay BT on written demand by way of liquidated
damages a sum equal to [**] and [**] relating to the [**] and each [**] since
the last [**] was issued, or [**] have been issued, since the [**] BT [**]
Contractor [**] BT [**] Contractor’s [**]. On such written demand either:

 

       (i) the Contractor shall pay [**]; or

 

Page (48)



--------------------------------------------------------------------------------

       (ii) the Contractor shall be [**]. In such case the Contractor [**] BT
shall be [**] including without limitation whether the [**] Contractor [**] BT
[**]. The Contractor agrees to [**] and shall [**] BT pursuant to the [**].

 

  7.8 The provisions of subclauses 7.6 and 7.7 shall be without prejudice to any
other rights or remedies of BT, the Authority, any Authority Service Recipient
or any Authority Party including BT’s rights to recover loss not compensated for
by way of payments made in accordance with subclause 7.7.

 

  7.9 The Contractor agrees to co-operate, at its own expense, with any BT
Subcontractor or Authority Party who is engaged or contracted to assist the
Authority or any Authority Service Recipient in the conduct of the Tests.

 

Technology Review Process

 

  7.10 The Contractor acknowledges that it will undertake to the reasonable
satisfaction of BT between the Effective Date and the first Key Milestone
following the Effective Date, a technology confirmation review of certain
elements of the Contractor’s Technical Solution to confirm that such elements
are able to achieve the functionalities and capabilities of the Contractor’s
Technical Solution including specifically their scalability to manage (at the
required Service Level Specifications) the predicted volumes during Phase 2. BT
shall provide its requirements for the review to the Contractor within seven (7)
days of the Effective Date and the parties will agree the further details of the
review within seven (7) days of receipt by the Contractor.

 

8. SERVICE LEVEL SPECIFICATIONS

 

  8.1 The Contractor shall at all times (except as set out in this Agreement)
meet the Service Level Specifications in its provision of the Services.

 

  8.2 Subject to clause 9.21 all Service Level Specifications will be reviewed
and where agreed between the parties updated throughout the Term as a result of
regular meetings between the parties (as specified in Schedule 7.2 (Contract and
Service Management)) and such updated Service Level Specifications shall be
incorporated in accordance with the Change Control Procedure. The Service Level
Specifications shall also be updated by way of the Change Control Procedure to
reflect:

 

  8.2.1 improvements resulting from technology refresh carried out in accordance
with Clause 19 (Continuous Improvement and Technology Refresh);

 

  8.2.2 any Changes; and

 

  8.2.3 any Additional Services or Future Services.

 

  8.3 Where Service Level Specifications for Additional Services or Future
Services have not been agreed prior to the Effective Date, both parties shall,
prior to the Contractor commencing provision of the Additional Services or
Future Services, meet to agree, in good faith, appropriate Service Level
Specifications in respect of any new service and, if the parties fail to agree,
such Service Level Specifications shall reflect, where relevant, the information
provided by the Contractor pursuant to subclause 6.5.4, and the nature of the
Additional Services or Future Services, and shall take into account the factors
relating to the Additional Services or Future Services set out in Schedule 3.1
(Contractor’s Technical Solution) and the principles relating to service levels
for Additional Services and Future Services set out in Schedule 1.2 (Service
Level

 

Page (49)



--------------------------------------------------------------------------------

       Specifications and Performance Monitoring). Where any such new service
for which Service Level Specifications have not been agreed prior to the
Effective Date is equivalent to any of the Services already being provided by
the Contractor pursuant to this Agreement, the Service Level Specifications
applicable to that new service shall be no less stringent than the Service Level
Specifications applicable to those pre-existing Services. In any event, such
Service Level Specifications shall offer a level of service which is generally
regarded as being reasonable having regard to the critical nature of the
Additional Services and Future Services in facilitating the provision of
Clinical Services and the associated need for overall high degrees of
reliability and accuracy and consequently the Contractor acknowledges that such
Service Level Specifications may be more stringent than those that apply to
pre-existing Services. The Contractor acknowledges that BT’s and the Authority’s
objectives in receiving Additional Services or Future Services are as set out in
Schedule 1.1 (Authority’s Requirements) and that proper and due regard will be
had to these objectives and any additional objectives specified by BT and as
agreed by the Contractor in accordance with subclauses 6.5.3 to 6.5.7.

 

9. SERVICE DEFECTS AND DELAY

 

Delayed Implementation

 

  9.1 Subject to subclauses 9.2, 9.3, 9.4, 9.5, and 44.10.1 if the Contractor
fails to achieve any Milestone:

 

  9.1.1 where the Milestone is a Key Milestone other than a Deployment Key
Milestone, the Contractor shall, for each day from and including the relevant
Key Milestone until and including the date on which the requirements of that Key
Milestone are fully achieved, pay BT a sum equal to a [**] (as declared by the
Contractor in Schedule 9.3 (Financial Model)) [**] of the Services required at
that Key Milestone, where the relevant percentage multiplier for the purposes of
this subclause 9.1.1 is dependent on the Issue Level attributed to the failure
to achieve that Key Milestone as set out in subclause 9.1.3;

 

  9.1.2 where the Milestone is a Deployment Key Milestone, the Contractor shall,
for each day from and including the relevant Deployment Key Milestone until and
including the date on which the requirements of that Deployment Key Milestone
are fully achieved, pay the Authority a sum equal to a [**] for the relevant
Bundle in that Release, where the relevant percentage multiplier for the
purposes of this subclause 9.1.2 is dependent on the Issue Level attributed to
the failure to achieve that Deployment Key Milestone as set out in subclause
9.1.3;

 

  9.1.3 the percentage multipliers for the purposes of subclause 9.1.1 and 9.1.2
shall be as follows:

 

Issue Level

--------------------------------------------------------------------------------

   Percentage multiplier


--------------------------------------------------------------------------------

 

1

   [ **]%

2

   [ **]%

3

   [ **]%

4

   [ **]%

5

   [ **]%

 

Page (50)



--------------------------------------------------------------------------------

  9.1.4 where the Milestone is an Interim Milestone prior to its related Bundle
Key Milestone, the Contractor shall, for each day from and including the Interim
Milestone until and including the date on which requirements of that Interim
Milestone are fully achieved, pay to the Authority a sum equal to [**] (as
determined in Schedule 9.3 (Financial Model)) of designing, building and testing
the elements of the Services required at that Interim Milestone; and

 

  9.1.5 where the Milestone is an Interim Milestone after its related Bundle Key
Milestone, the Contractor shall, for each day from and including the Interim
Milestone until and including the date on which requirements of that Interim
Milestone are fully achieved, pay to the Authority a sum equal to [**] for the
relevant Bundle in that Release.

 

  9.2 Subject to subclauses 9.4 and 9.5, in the event of any delay in achieving
a Key Milestone:

 

  9.2.1 the Contractor shall promptly propose a remediation plan for achieving
the requirements of that Key Milestone which the parties will use all reasonable
endeavours to agree as soon as reasonably practicable and in any event no later
than [**] after the relevant Key Milestone;

 

  9.2.2 any plan agreed pursuant to subclause 9.2.1 shall identify the date by
which the Contractor undertakes to rectify the relevant failure (Revised Key
Milestone);

 

  9.2.3 where the failure to achieve the Key Milestone is a Test Issue Level 1
failure BT otherwise reserves its position pursuant to the Agreement;

 

  9.3 Subject to subclauses 9.4 and 9.5, in the event of any delay in achieving
an Interim Milestone:

 

  9.3.1 the Contractor shall promptly propose a remediation plan for achieving
the requirements of that Interim Milestone which the parties will use all
reasonable endeavours to agree as soon as reasonably practicable and in any
event no later than [**] after the relevant Interim Milestone; and

 

  9.3.2 any plan agreed pursuant to subclause 9.3.1 shall identify the date by
which the Contractor undertakes to rectify the relevant failure (Revised Interim
Milestone).

 

  9.4 The Contractor shall not be liable to pay any Delay Deductions under
subclause 9.1 if the reason for the Contractor’s failure to achieve the relevant
Milestone, as the case may be, was either:

 

  9.4.1 a breach by BT of any of BT’s express obligations under this Agreement
(unless, and to the extent, caused, or contributed to, by the Contractor, any
Contractor Party, the Authority, any Authority Service Recipient or any
Authority Party);

 

Page (51)



--------------------------------------------------------------------------------

  9.4.2 a deliberate act or omission of BT, the Authority, any Authority Service
Recipient or any Authority Party or any failure by BT (having regard always to
the interactive nature of the activities of BT and of the Contractor), the
Authority, any Authority Service Recipient or any Authority Party to take
reasonable steps to carry out its activities in a manner which minimises undue
interference with the Contractor’s ability to successfully achieve any
Milestone, save where:

 

  9.4.2.1 (and to the extent) caused or contributed to by the Contractor or any
Contractor Party;

 

  9.4.2.2 BT is acting in accordance with a recommendation or instruction of the
Contractor or any Contractor Party;

 

  9.4.2.3 any such act or omission giving rise to such failure was provided for
in this Agreement or was otherwise necessary to ensure compliance by BT with its
obligations under this Agreement; or

 

  9.4.2.4 (and to the extent) the consequences of any such deliberate act or
omission or other acts or omissions giving rise to such failure would have been
prevented by the proper performance of the Contractor’s obligations under this
Agreement;

 

  9.4.3 an event of Force Majeure; or

 

  9.4.4 an act or omission by any Integrated Service Provider,

 

       and that breach, act, omission or event of Force Majeure had a material
adverse effect on the Contractor’s ability to achieve the relevant Milestone.

 

  9.5 If a Key Milestone or relevant Implementation Test has been successfully
achieved or if the Contractor is (or claims to be) relieved from its obligations
to pay any Delay Deductions under subclause 9.4:

 

  9.5.1 it shall take and continue to take all reasonable steps to eliminate or
mitigate the consequences of the breach or the apparent breach by BT or the
Authority, the act or omission described in subclauses 9.4.1 or 9.4.2 or event
of Force Majeure as the case may be, upon the performance of its obligations
under this Agreement (including through the implementation of the Disaster
Recovery and Business Continuity Plan) and, where relevant, resume performance
of its obligations affected by that breach, apparent breach, act or omission or
event of Force Majeure as soon as practicable; and

 

  9.5.2 it shall not be relieved from liability under this Agreement to the
extent that it is delayed or impeded due to its failure (if any) to comply with
its obligations under subclause 9.5.1 above.

 

  9.6 Any sums payable by the Contractor to BT under subclause 9.1 shall, [**].

 

  9.7 For the avoidance of doubt BT shall only be entitled to apply Delay
Deductions to Contractor to the extent that they are imposed upon BT by the
Authority arising from or in connection with failure by the Contractor to comply
with the terms of this Clause 9. Notwithstanding anything contained in this
Agreement to the contrary and for the

 

Page (52)



--------------------------------------------------------------------------------

       further avoidance of doubt, should the Contractor have the obligation to
meet a Milestone with which a Delay Deduction is associated, and that Milestone
is not achieved as the result of the fault of any other party, including, but
not limited to, any BT Sub-contractor but excluding all Contractor Parties, the
respective Delay Deduction shall [**] the Contractor [**] the Contractor’s [**]
respective Milestone [**]. For the avoidance of doubt, in no case whatsoever
shall [**] any Delay Deduction [**]. For example, should the Contractor [**]
Delay Deduction as the result of [**], but the Key Milestone [**], and BT is
[**] Delay Deduction [**] Delay [**] BT.

 

Delay Events

 

  9.8 If, at any time, the Contractor becomes aware that it is not (or is
unlikely to) successfully achieve any Milestone Date or that the provision of
any of the Services will not be (or is unlikely to be) commenced in accordance
with this Agreement by the relevant Planned Service Commencement Date, the
Contractor shall forthwith give written notice to BT’s Representative to that
effect specifying:

 

  9.8.1 the relevant delay or impediment; and

 

  9.8.2 the consequences (whether direct, indirect, financial or non-financial)
that such delay or impediment may have upon the provision of the Services; and

 

  9.8.3 any measures that the Contractor proposes to adopt to mitigate the
consequences of any such delay or impediment; and

 

  9.8.4 where the relevant event or impediment constitutes a Delay Event, the
contemporary records that the Contractor will maintain to substantiate its claim
for extra time.

 

  9.9 If BT’s Representative is satisfied, or it is determined in accordance
with the Dispute Resolution Procedure, that any delay or impediment has been
caused by a Delay Event, then, subject to subclause 9.11, BT’s Representative
shall allow the Contractor an extension of time equal to the delay or impediment
caused by such Delay Event (taking into account reasonably foreseeable
consequences of the Delay Event) and shall fix a new date for that Milestone
and, where applicable, shall fix a new Planned Service Commencement Date for the
relevant part of the Services. The fixing of new dates for any Milestones and,
where applicable, any new Planned Service Commencement Date and the payment of
any compensation pursuant to subclauses 9.15 to 9.17.1 shall be the sole
remedies of the Contractor in respect of the occurrence of a Delay Event.

 

  9.10 Where any Delay Event is also an Excusing Cause, subclause 9.9 only shall
apply and the Contractor shall not be entitled to payment pursuant to subclause
24.1 in respect of such Delay Event.

 

  9.11 If the Contractor is (or claims to be) affected by a Delay Event:

 

  9.11.1 it shall take and continue to take all reasonable steps to eliminate or
mitigate the consequences of such an event upon the performance of its
obligations under this Agreement (including through the implementation of the
Disaster Recovery and Business Continuity Plan) and resume performance of its
obligations affected by the Delay Event as soon as practicable and use all
reasonable endeavours to remedy the relevant delay or impediment; and

 

Page (53)



--------------------------------------------------------------------------------

  9.11.2 it shall neither be relieved from liability under this Agreement
(including relief from the application of Delay Deductions) nor entitled to any
extension of time for the purpose of subclause 9.8 (Delay Events) to the extent
that it is delayed or impeded due to its failure (if any) to comply with its
obligations under subclause 9.11.1 above.

 

  9.12 For the purposes of this Agreement, Delay Event means any of the
following to the extent in each case that it has a material adverse effect on
the Contractor’s ability either to achieve successfully any Milestone by the
relevant Milestone Date or to provide a Service by the Planned Service
Commencement Date for that Service:

 

  9.12.1 any breach by BT of any of BT’s express obligations under this
Agreement (unless, and to the extent, caused, or contributed to, by the
Contractor or any Contractor Party); or

 

  9.12.2 any deliberate act or omission of the Authority, any Authority Service
Recipient or Authority Party or a failure by the Authority, any Authority
Service Recipient or any Authority Party (having regard always to the
interactive nature of the activities of the Authority, each Authority Service
Recipient and of the Contractor) to take reasonable steps to carry out its
activities in a manner which minimises undue interference with the Contractor’s
ability to successfully achieve any Milestone by the relevant Milestone Date or
to provide a Service by the Planned Service Commencement Date for the Service,
save where:

 

  9.12.2.1 (and to the extent) caused or contributed to by the Contractor or any
Contractor Party;

 

  9.12.2.2 the Authority or any Authority Service Recipient or any Authority
Party is acting in accordance with a recommendation or instruction of the
Contractor or any Contractor Party;

 

  9.12.2.3 any such act or omission giving rise to such failure was provided for
in this Agreement or was otherwise necessary to ensure compliance by the
Authority with its obligations under this Agreement; or

 

  9.12.2.4 (and to the extent) the consequences of any such deliberate act or
omission or other acts or omissions giving rise to such failure would have been
prevented by the proper performance of the Contractor’s obligations under this
Agreement; or

 

  9.12.3 any event of Force Majeure; or

 

  9.12.4 any act or omission by another Integrated Service Provider other than
the Contractor or any Affiliate of the Contractor.

 

       To avoid doubt, subclause 9.12.2 shall not impose a general obligation on
the Authority to take (or to procure that any Authority Service Recipient or any
Authority Party takes) any steps to mitigate a Delay Event and shall apply (and
be construed) solely for the purpose of establishing whether a Delay Event has
occurred.

 

  9.13 As soon as possible after, but in any event within [**] of, the
Contractor (or any Contractor Party) receiving, or becoming aware of, any
supplemental information with respect to any delay or impediment referred to in
subclause 9.8, the Contractor shall submit further written particulars based on
such information to BT’s Representative.

 

Page (54)



--------------------------------------------------------------------------------

  9.14 BT’s Representative shall, after receipt of written details under
subclause 9.8, or of further particulars under subclause 9.12.4, be entitled by
notice in writing to require the Contractor to provide such further supporting
particulars as he may reasonably consider necessary. BT and, at BT’s request,
the Authority, shall be entitled to exercise its or their (as the case may be)
rights under Clause 23 (Information and Audit Access) in order to investigate
the validity of the Contractor’s claim.

 

Compensation for Delay Events

 

  9.15 Subject to subclause 44.10, if any Delay Event is also a Compensation
Event, the Contractor shall be entitled to compensation in accordance with the
provisions of subclauses 9.16 to 9.17.1. For the avoidance of doubt, (i) such
compensation shall be the Contractor’s sole right to compensation in respect of
any Compensation Event and (ii) no Delay Events other than Compensation Events
shall entitle the Contractor to receive any compensation.

 

  9.16 For the purposes of this Agreement, Compensation Event means any Delay
Event referred to in subclauses 9.12.1, 9.12.2 or 9.12.4 for which it has been
agreed or determined pursuant to subclause 9.9 that the Contractor is entitled
to an extension of time.

 

  9.17 Subject to subclause 9.17.1, if BT’s Representative is reasonably
satisfied or it is determined in accordance with the Dispute Resolution
Procedure that a Compensation Event has occurred and that but for the
Compensation Event the Contractor would have been able to achieve the Milestone
by the relevant Milestone Date, then in addition to the extension of time
granted under subclause 9.9 the Contractor shall be entitled to, and BT shall
pay:

 

  9.17.1 where such loss and/or expense is a direct result of the Compensation
Event, [**] Compensation Event [**], including [**] BT with [**] the Milestone
Date (provided always [**] BT [**] BT [**] and the [**] on which the [**] and
including [**]; and

 

  9.17.2 in the case of failure to achieve a Key Milestone Date once [**] have
elapsed since the original Key Milestone Date or Revised Milestone Date in
relation to the relevant Key Milestone (as the case may be), that amount of the
Charges that would have been payable had the relevant Key Milestone been
achieved by its original Key Milestone Date or such Revised Milestone Date (as
the case may be).

 

       In addition, the Contractor shall promptly provide BT with any additional
information BT may reasonably require to support any claim for compensation and
in order to determine the amount of such compensation under this subclause 9.17.

 

Page (55)



--------------------------------------------------------------------------------

  9.18 The Contractor shall, and shall procure that each Contractor Party shall,
take and continue to take all reasonable steps to eliminate or mitigate any
losses and/or expenses that it incurs as a result of any Compensation Event and
any compensation payable by BT pursuant to subclause 9.17 shall exclude:

 

  9.18.1 any losses and/or expenses incurred or to be incurred as a result of
any failure by the Contractor to comply with its obligations under this
subclause 9.17; and

 

  9.18.2 any losses and/or expenses that were not incurred as a direct result of
the Compensation Event.

 

Performance Failure

 

  9.19 If at any time the Contractor fails to perform its obligations set out in
this Agreement, including failing to provide any part of the Services in
accordance with the Service Level Specifications, the Contractor shall within
[**] of its knowledge of the failure or receipt of notice of the failure from BT
advise BT in writing as soon as reasonably practicable of the failure and of the
steps that the Contractor shall take to address the failure. Without prejudice
to the other rights and remedies of BT, the Authority or any Authority Service
Recipient or any Authority Party, BT may, by written notice to the Contractor:

 

  9.19.1 in the case of a failure by the Contractor to perform the Services in
accordance with a Service Level Specification, make Service Deductions in
respect of the relevant Services in accordance with Schedule 1.2 (Service Level
Specifications and Performance Monitoring) and Schedule 0 (Charging and Service
Deductions). Notwithstanding anything contained in this Agreement to the
contrary and for the avoidance of doubt, should the Contractor fail to perform
the Services in accordance with a Service Level Specification which gives rise
to BT’s instituting a Service Deduction against the Contractor but the
Contractor’s [**] such Servcie Level Specification is the result of the [**],
including, but not limited to, any [**] but excluding all [**], the [**] shall
only be [**] Contractor [**] Contractor’s [**] to achieve the Service Level
Specification and [**] Service Deduction.; and

 

  9.19.2 at no additional charge to BT, require the Contractor to:

 

  9.19.2.1 re-perform the Services in relation to which there was a failure to
perform; and

 

  9.19.2.2 as soon as practicable, arrange all additional resources as are
reasonably necessary to perform its obligations set out in this Agreement and to
ensure that the failure does not recur at any time during the remainder of the
Term and to provide to BT a plan setting out how the Contractor intends to
fulfil this obligation.

 

  9.20 Subject to subclauses 9.21 and 9.22, the amount of any Service Deductions
which are payable by the Contractor under subclause 9.19 shall be calculated in
accordance with Schedule 1.2 (Service Level Specifications and Performance
Monitoring) and Schedule 9.1 (Charging and Service Deductions). Service
Deductions shall be recovered by BT in accordance with the payment mechanism set
out in Schedule 9.1 (Charging and Service Deductions). Service Deductions which
are agreed, or finally determined in accordance with the Dispute Resolution
Procedure to have been made in circumstances where such deductions were not
justified shall be deemed to have been cancelled, or, if such Service Deductions
have already been applied, shall be promptly refunded to the Contractor. For the
avoidance of doubt, Service Deductions are distinct from Delay Deductions.

 

Page (56)



--------------------------------------------------------------------------------

  9.21 Not more than [**] during the Term (or more frequently, if agreed between
the parties) BT may, with [**] prior written notice to the Contractor and
following reasonable consultation with the Contractor, change the Service
Deductions applicable to the failure to achieve each Service Level Specification
provided that:

 

  9.21.1 the principal purpose of the change is in the Authority’s reasonable
opinion, to reflect the changing industry standards and the requirements and
priorities of the Authority; and

 

  9.21.2 the change is not specifically intended to penalise the Contractor for
poor performance in relation to particular Service Level Specifications; and

 

  9.21.3 based on an assumption that the Contractor’s performance of the
Services during the six (6)-month period following the change will be to the
same standard as during the six (6)-month period prior to the change, the change
will not have the effect of penalising the Contractor for poor performance in
relation to particular Service Level Specifications; and

 

  9.21.4 the average unit charge of the Service Deductions applicable to the
Service Level Specifications is not increased (but the number of Service
Deductions applicable to any one or more of the Service Level Specifications may
be increased),

 

       provided always that (i) the Contractor accepts that BT may, in its
discretion and if imposed by the Authority, effect non-material changes to the
Service Deductions on a quarterly basis, (ii) in effecting such changes, BT
shall not set out to frustrate the Contractor, and (iii) where the Contractor
can demonstrate to BT that the proposed change in Service Deductions would
represent a material change in the burden on or risks for the Contractor it
shall have to be agreed or otherwise resolved by the parties pursuant to the
Change Control Procedure. For the avoidance of doubt BT shall only be entitled
to apply Service Deductions to Contractor [**].

 

Warning Notices and Increased Monitoring

 

  9.22 Without prejudice to the other rights or remedies of BT, the Authority or
any Authority Service Recipient, if at any time the Contractor has:

 

  9.22.1 committed any material breach of its obligations under this Agreement;
or

 

  9.22.2 the Contractor’s performance of the Services falling to, or below, any
of the Critical Service Levels in respect of [**] or more events in any [**],
provided always that a failure to meet a specific Critical Service Level for a
second or subsequent successive [**] shall not be regarded as an additional
event for the purposes of calculating the number of Critical Service Failures
which have occurred in any [**] period if the Contractor is continuing to take
such steps as are necessary to remedy the original failure in accordance with
the agreed work-off plan;

 

  9.22.3 the Contractor accruing a total of [**] or more Service Points (in
terms of the number of points allocated) in any [**] period;

 

Page (57)



--------------------------------------------------------------------------------

  9.22.4 the Contractor accruing in aggregate [**] or more Service Points (in
terms of the number of points allocated) in any [**] period;

 

  9.22.5 the Contractor accruing a total number of [**] or more Warning Notices
in respect of different events in any [**] period;

 

  9.22.6 the Contractor accruing [**] or more Repeat Failures in any [**]
period;

 

  9.22.7 in respect of its performance of the Services, fallen to or below a
Critical Service Level;

 

  9.22.8 accrued [**] or more Repeat Failures in any [**] period; or

 

  9.22.9 accrued [**] or more events giving rise to Service Deductions and/or
Delay Deductions (in terms of instances of Service Deductions and Delay
Deductions paid to BT) in any [**];

 

  9.22.10 accrued aggregate Service Deductions and/or Delay Deductions (in terms
of aggregate monetary value of Service Deductions and Delay Deductions paid or
payable to BT) in any [**] in excess of [**] Pounds Sterling (£[**]); or

 

  9.22.11 failed to achieve a Key Milestone by the date specified for that Key
Milestone in the Implementation Plan,

 

       then BT may, but is not obliged to, give written notice (a Warning
Notice) to the Contractor setting out the matter or matters giving rise to such
notice and containing a reminder to the Contractor of the implications of such
notice. Any such notice shall state on its face that it is a Warning Notice.

 

  9.23 Without prejudice to the other rights or remedies of BT, the Authority or
any Authority Service Recipient, if the Contractor receives [**] or more Warning
Notices in any period of [**] in respect of any Services (or any part thereof),
BT may, by written notice to the Contractor, reasonably increase the level of
its monitoring of the Contractor, or (at BT’s option) of the Contractor’s
monitoring of its own performance of its obligations under this Agreement, in
respect of the Services (or relevant part thereof) to which the Warning Notices
relate until such time as the Contractor has demonstrated to BT’s reasonable
satisfaction that it will perform (and is capable of performing) its obligations
under this Agreement, in which case, the following provisions shall apply:

 

  9.23.1 any such notice to the Contractor shall specify in reasonable detail
the additional measures to be taken by BT or by the Contractor (as the case may
be) in monitoring the performance of the Contractor; and

 

  9.23.2 if the Contractor (acting reasonably) objects to any of the specified
measures on the grounds that they are excessive it shall notify BT in writing
within [**] of the receipt of the notice referred to in subclause 9.23.1 of the
measures objected to (and of any changes necessary in order to prevent prejudice
to the Contractor’s performance of its obligations under this Agreement); and

 

  9.23.3 the measures to be taken by BT or the Contractor or both (as the case
may be) shall be agreed between the parties or, in the absence of agreement
within [**] of BT’s receipt of the Contractor’s objection, determined pursuant
to the Dispute Resolution Procedure; and

 

Page (58)



--------------------------------------------------------------------------------

  9.23.4 the Contractor shall bear its own costs and shall reimburse BT in
respect of any additional costs that are directly incurred by BT, the Authority
and each Authority Service Recipient in respect of any such additional measures.

 

  9.24 If at any time the Contractor is in breach of its obligations under this
Agreement such that any element of the Services has become materially unfit for
purpose (i.e., in non-compliance with the Authority’s Requirements) such that
the Contractor cannot deliver a material part of that element of the Services
and this has a material adverse impact on the delivery of Clinical Services or
on patients (a Fundamental Failure), BT may, by written notice to the
Contractor, require the Contractor to put forward within [**] of such notice a
reasonable programme for remedying the Fundamental Failure and ensuring that the
relevant element of the Services is restored to a condition that makes it fit
for purpose in compliance with the Authority’s Requirements. The programme shall
specify in reasonable detail both the manner in which the Contractor proposes to
remedy the Fundamental Failure and the date by which the Contractor proposes to
remedy the Fundamental Failure.

 

  9.25 Where the Contractor puts forward a programme in accordance with
subclause 9.24, BT shall have [**] from receipt of the same within which to
notify the Contractor (acting reasonably) that it does not accept the programme,
failing which the Authority shall be deemed to have accepted the programme.
Where BT notifies the Contractor that it does not accept the programme as being
reasonable, the parties shall endeavour within the following [**] to agree any
necessary amendments to the programme put forward. In the absence of agreement
within that [**] period, the question of whether the programme (as the same may
have been amended by agreement) will remedy the Fundamental Failure in a
reasonable manner and within a reasonable time period (and, if not, what would
be a reasonable programme) may be referred by either party for resolution in
accordance with the Fast Track Dispute Resolution Procedure.

 

  9.26 If:

 

  9.26.1 the Contractor puts forward a programme pursuant to subclause 9.24
which has been accepted or is deemed to be accepted by BT or has been determined
to be reasonable and the Contractor fails to achieve any element of the
programme or remedy the Fundamental Failure by the end date for the programme
(as the case may be); or

 

  9.26.2 any programme put forward by the Contractor pursuant to subclause 9.24
is rejected by BT as not being reasonable, and, if referred to the Fast Track
Dispute Resolution Procedure, the Fast Track Dispute Resolution Procedure does
not find against that rejection,

 

       then the Contractor shall pay BT on written demand by way of liquidated
damages a sum equal to [**] and [**] BT [**] Contractor since the Effective Date
[**] that is the subject of the Fundamental Failure. BT shall be entitled [**]
Contractor of any [**] BT [**] of the Contractor’s [**] to the liquidated
damages detailed above. On such written demand either:

 

       (i) the Contractor shall [**]; or

 

Page (59)



--------------------------------------------------------------------------------

       (ii) the Contractor shall be [**]. In such case the Contractor agrees
that BT shall be entitled to, in accordance with the Dispute Resolution
Procedure, [**] including without limitation [**] the Contractor [**] BT [**]
that is the subject of the Fundamental Failure. The Contractor agrees [**] and
[**] BT pursuant to the Dispute Resolution Procedure.

 

  9.27 The provisions of subclauses 9.24 to 9.26 shall be without prejudice to
any other rights or remedies of BT, the Authority, any Authority Service
Recipient or any Authority Party including BT’s rights to recover loss not
compensated for by way of payments made in accordance with subclause 9.26.

 

10. SECURITY AND PERSONNEL ISSUES

 

  10.1 The Contractor shall at all times and at no extra cost to BT comply with,
and procure that each Contractor Party complies with, the Security Policy
Requirements and with all reasonable site-specific requirements relating to the
Premises as are notified in writing to the Contractor by BT, the Authority, any
Authority Service Recipient or any Authority Party from time to time. Any
changes to the Security Policy Requirements shall be agreed between the parties
in accordance with the Change Control Procedure provided always that the
implementation of any such changes as required of the Contractor that arise as a
result of a General Change in Law shall be at no extra cost to BT.

 

  10.2 Each party shall advise the other as soon as it becomes aware of any
breach or potential breach of the Security Policy Requirements or any other
breach or potential breach of security which may adversely affect the Services.

 

Access

 

  10.3 BT and the Authority shall have the right to refuse admittance to, or
order the removal from the Premises or the removal from the performance of the
Services of any person employed or engaged by (or acting on behalf of) the
Contractor or any Contractor Party who, in the reasonable opinion of BT or the
Authority (as the case may be):

 

  10.3.1 is likely to have a material adverse effect on the performance by the
Authority or any Authority Service Recipient of the Clinical Services; or

 

  10.3.2 is not a fit and proper person to be in the Premises or engaged in the
provision of the Services or

 

  10.3.3 is not performing properly or effectively their role in the provision
of the Services; or

 

  10.3.4 by virtue of their conduct, prior conduct or reputation, is likely to
cause Reputational Damage to the Authority, any Authority Service Recipient or
any Authority Party other than agents, contractors and sub-contractors of the
Authority or any Authority Service Recipient.

 

  10.4 Action taken under subclause 10.3 shall forthwith be confirmed in writing
by BT to the Contractor and, to avoid doubt, shall not relieve the Contractor of
any of its obligations under this Agreement.

 

  10.5 If and when so directed in writing by BT, the Contractor shall within
four (4) days provide a list of the names and addresses of all persons it
expects may require admission

 

Page (60)



--------------------------------------------------------------------------------

       in connection with this Agreement, to all or any part of the Premises,
specifying the capacities in which those persons are concerned with this
Agreement and giving such other particulars as BT may reasonably require.

 

  10.6 The decision of BT or the Authority (as the case may be) as to whether
any person is to be refused admission shall be final and conclusive.

 

Resources and training

 

  10.7 The Contractor shall procure that:

 

  10.7.1 there shall at all times be a sufficient number of staff (including all
relevant grades of supervisory staff) engaged in the provision of the Services
with the requisite level of skill and experience. To avoid doubt, this
obligation shall include ensuring that there are sufficient staff to cover
periods of holiday, sickness, other absence, and anticipated and actual peaks in
demand for each of the Services; and

 

  10.7.2 all staff receive such training and supervision as is necessary to
ensure the proper performance of this Agreement and compliance with all health
and safety rules, procedures and requirements.

 

Convictions and disciplinary action

 

  10.8 The Contractor shall procure that all staff or persons who are
performing, or who it or any Contractor Party is contemplating employing or
engaging to perform, any of the Services and who may reasonably be expected in
the course of their employment or engagement to have access to children and/or
access to persons receiving Clinical Services are, before they perform any of
the Services:

 

  10.8.1 questioned concerning their Convictions; and

 

  10.8.2 only in the case of persons who may reasonably be expected in the
course of their employment or engagement to have access to children and/or
persons receiving Clinical Services, required to complete a police check form or
such other form as may be required by the Criminal Records Bureau.

 

  10.9 The Contractor shall procure that no person who discloses any
Convictions, or who is found by the Contractor or any Contractor Party to have
any Convictions following the completion of a police check or such other
procedure as set out by the Criminal Records Bureau (or is otherwise discovered
by the Contractor or any Contractor Party to have any Conviction), is employed
or engaged in the provision of any part of the Services without BT’s prior
written consent (such consent not to be unreasonably withheld or delayed).

 

  10.10 The Contractor shall procure that BT is kept advised at all times of any
person who is involved in the provision of the Services (or any part thereof)
and who, subsequent to his employment or engagement as a member of staff
involved in the provision of the Services, receives a Conviction or whose
previous Convictions become known to the Contractor (or any Contractor Party).

 

  10.11 BT’s Representative (acting reasonably) may request the Contractor to
procure that appropriate disciplinary action be taken against any employee of or
person engaged by the Contractor or any Contractor Party (in accordance with the
terms and conditions of

 

Page (61)



--------------------------------------------------------------------------------

       employment or engagement of the person concerned) involved in the
provision of the Services that misconducts himself or is incompetent or
negligent in his duties or whose presence or conduct on the Premises or at work
is otherwise considered by BT’s Representative (acting reasonably) or the
Authority’s Representative to be undesirable. The Authority shall co-operate
with any such disciplinary proceedings and shall be advised in writing by the
Contractor of the outcome.

 

  10.12 The Contractor shall procure that there are set up and maintained, by it
and by all Contractor Parties, personnel policies and procedures covering all
relevant matters (including discipline, grievance, equal opportunities and
health and safety) for all persons involved in the provision of the Services.
The Contractor shall procure that the terms and the implementation of such
policies and procedures comply with Law and the Expected Standard and that they
are published in written form and that copies of them (and any revisions and
amendments to them) are forthwith issued by BT.

 

Management

 

  10.13 The Contractor shall consult with BT in relation to the selection
procedure for the Contractor’s Project Manager and such person shall not be
appointed (or replaced) without the prior written consent of BT in accordance
with subclause 27.6 (such consent not to be unreasonably withheld or delayed).

 

  10.14 The Contractor shall provide, and shall procure that all Sub-Contractors
provide, to BT upon request written details of their respective management
organisations.

 

Contractor personnel issues

 

  10.15 The Contractor shall procure that BT’s Representative and the
Authority’s Representative shall at all reasonable times have access to all
relevant details in respect of all employees of the Contractor or any Contractor
Party or other persons engaged in the provision of the Services including
numbers and categories of staff employed to perform the Services and including
in respect of each such individual:

 

  10.15.1 details of qualifications; and

 

  10.15.2 details of training undertaken by that individual; and

 

  10.15.3 details of all terms and conditions of employment (Employment Terms)
and any human resources policies (HR Policies), whether contractual or not,
relating to that individual.

 

  10.16 The Contractor shall, no later than twenty-one (21) days prior to the
date on which it is intended that any of the Contractor Personnel are engaged to
carry out any of the Services, provide details in writing to BT and, if required
by BT, to the Authority of the identity of the Contractor Personnel and the
Employment Terms which the Contractor or Contractor Party (as the case may be)
proposes to offer the Contractor Personnel.

 

  10.17 The Contractor shall use suitable, appropriately qualified, experienced
and competent personnel in the provision of the Services and shall procure that
all such persons conduct themselves in a courteous and professional manner.

 

  10.18 The Contractor shall use all reasonable endeavours to ensure continuity
of personnel and to ensure that the turnover rate of its staff and personnel
engaged in the provision or management of the Services is at least as good as
the prevailing industry norm for similar services, locations and environments.

 

Page (62)



--------------------------------------------------------------------------------

  10.19 The Contractor shall procure that all staff or persons who are
performing any of the Services have been vetted in accordance with Good Industry
Practice and the Security Policy Requirements.

 

  10.20 The Contractor shall bear all costs associated with the training of any
new staff and personnel engaged to provide the Services.

 

11. EMPLOYMENT MATTERS

 

  11.1 The parties acknowledge and agree that, at the Effective Date, the
provision of the Services and the other matters provided for in this Agreement
shall not constitute a relevant transfer for the purposes of the Employment
Regulations or the Acquired Rights Directive and that, as a result, there shall
be no transfer of employment of any employees of BT or the Authority, any
Authority Service Recipient or any Authority Party to the Contractor or any
Contractor Party at the Effective Date.

 

  11.2 In the event of a Service Transfer, or otherwise in relation to any
Termination or Expiry, the provisions of Schedule 10 (Employment) shall apply.

 

  11.3 The Contractor covenants that it shall not, and shall procure that each
Contractor Party shall not, for the duration of the Service Period and for a
period of [**] after the Termination Date on behalf of itself or any other
person, directly or indirectly, entice or solicit away or endeavour to entice or
solicit away any employee or independent contractor of BT or any Affiliate of
BT, or of the Authority or any Authority Service Recipient with whom the
Contractor or any Contractor Party had dealings prior to the Termination Date,
as the case may be. If the Contractor commits any breach of this subclause 11.3
and, as a result of that breach, any employee or independent contractor leaves
the employment or, as the case may be, the service of BT, any Affiliate of BT,
the Authority or any Authority Service Recipient, the Contractor shall on demand
pay to BT (in the case of employees or independent contractors of BT or any
Affiliate of BT) and the Authority (in the case of Authority or Authority
Service Recipient employees or independent contractors), by way of liquidated
damages, a sum equal to [**] that was payable by BT or the Affiliate of BT or
the Authority or any Authority Service Recipient to that employee or independent
contractor (such sum to be calculated [**] or, as the case may be, [**] BT or
the Affiliate of BT or the Authority or the relevant Authority Service
Recipient) provided that this subclause 11.3 shall not apply to [**] the
Contractor or any Contractor Party.

 

  11.4 BT covenants that it shall not and shall procure that Affiliates of BT,
the Authority and each Authority Service Recipient shall not for the duration of
the Service Period and for a period of [**] after the Termination Date on behalf
of itself or any other person, directly or indirectly, entice or solicit away or
endeavour to entice or solicit away any employee or independent contractor of
the Contractor or any Contractor Party with whom BT or an Affiliate of BT or the
Authority or any Authority Service Recipient had dealings prior to the
Termination Date, as the case may be. If BT or any Affiliate of BT commits any
breach of this subclause 11.4 and, as a result of that breach, any employee or
independent contractor leaves the employment or, as the case may be, the service
of the Contractor or any Affiliate of the Contractor, BT shall on demand pay to
the Contractor (in the case of employees or independent contractors of the
Contractor or any Affiliate of the Contractor), by way of liquidated damages, a
sum equal to [**] that was payable by the Contractor or the Affiliate of the
Contractor to that employee (such

 

Page (63)



--------------------------------------------------------------------------------

       sum to be calculated [**] or, as the case may be, [**] the Contractor or
the Affiliate of the Contractor), provided that this subclause 11.4 shall not
apply to [**] Contractor or any Contractor Party [**] BT or an Affiliate of BT
or the Authority or Authority Service Recipient

 

  11.5 The parties agree that the Employment Regulations will not apply to
transfer the employment of any person employed by BT, the Authority or any
Authority Service Recipient to the Contractor or any Contractor Party or any
liability in respect of any former employees of BT, the Authority or any
Authority Service Recipient to the Contractor or any Contractor Party as a
result of the parties entering into this Agreement. If any person claims that as
a result of the parties entering into this Agreement his/her contract of
employment or liability in respect of it has transferred to the Contractor or a
Contractor Party pursuant to the Employment Regulations (an Employment Claim)
the parties shall comply with the following process:

 

  11.5.1 the Contractor shall notify BT in writing within five (5) days of
becoming aware of that fact (Notification); and

 

  11.5.2 within fourteen (14) days of the date of Notification, BT or the
Authority (as the case may be) may either offer employment to that person or
take, at its own cost, such other steps as it feels necessary to effect a
written withdrawal of that person’s Employment Claim; and

 

  11.5.3 if BT or the Authority (as the case may be) offers employment to that
person and that offer of employment is accepted, the Contractor shall, or shall
procure that the relevant Contractor Party shall, immediately release that
person from its employment; and

 

  11.5.4 if BT or the Authority (as the case may be) offers employment to that
person and that offer of employment is not accepted within twenty-eight (28)
days of the date of Notification or if that person has failed to withdraw
his/her Employment Claim within twenty-eight (28) days of the date of
Notification, then the Contractor or the relevant Contractor Party may give
notice to terminate the employment of that person within seven (7) days of the
expiry of that twenty-eight (28)-day period from Notification provided that the
Contractor or the relevant Contractor Party has given BT and (as the case may
be) the Authority prior written notice of its intention to terminate that
person’s employment and provided further that the Contractor or the relevant
Contractor Party shall give that person contractual notice in accordance with
his/her contract of employment and shall take reasonable steps to comply with
his/her statutory rights and shall follow a reasonable procedure in that regard.

 

  11.6 Subject to the provisions of subclauses 11.5.1 to 11.5.4 being followed
(or the parties acting in any other way as may be agreed between them) and
subject to subclause 11.7, BT shall (in the case of BT employees) and shall
procure that the Authority shall (in the case of Authority and Authority Service
Recipient employees) on demand indemnify and keep the Contractor and each
Contractor Party indemnified at all times from and against all Employee
Liabilities together with all or any employment costs associated with such
person sustained by the Contractor or that Contractor Party, as the case may be,
in the event of any Employment Claim and/or arising out of the termination of
any person’s employment pursuant to subclause 11.5.4 and/or arising out of a
claim brought by or on behalf of such person under Regulation 11 of the
Employment Regulations.

 

Page (64)



--------------------------------------------------------------------------------

  11.7 The indemnity provided in subclause 11.6 shall be limited in the
following ways:

 

  11.7.1 subject to subclause 11.8 the indemnity will not apply to any
Employment Claim for which the relevant Notification has not been received
before 4 April 2004; and

 

  11.7.2 if, in the circumstances described in subclause 11.5.4, the Contractor
fails to terminate the employment of any person making an Employment Claim
within the time period specified in subclause 11.5.4, that person will be deemed
to have transferred to the Contractor, the indemnity will not apply to that
Employment Claim or to the termination of that person’s employment and the
Contractor will be liable for all Employee Liabilities in relation to that
person; and

 

  11.7.3 the indemnity will not apply if the Contractor has failed to use all
reasonable endeavours to assist BT or the Authority or both, as the case may be,
with the process (as set out in subclause 11.5.1 to 11.5.4) of effecting a
withdrawal of any Employment Claims or transferring back to BT or the Authority
(as the case may be) any person who alleges he/she has an Employment Claim.

 

  11.8 If BT makes a request of the Contractor to provide all or any of the
Additional Services and/or any Future Services (and/or to adopt any Legacy
Contracts) which may give rise to a circumstance in which the Employment
Regulations may apply, then:

 

  11.8.1 the Contractor shall within ten (10) days of such request, notify BT in
writing, that such request will generate a circumstance to which the Employment
Regulations may apply; and

 

  11.8.2 BT shall use reasonable endeavours, and BT shall use reasonable
endeavors to procure that the Authority shall then use its reasonable
endeavours, to structure the arrangements such that the Employment Regulations
shall not so apply; and

 

  11.8.3 subject to the Contractor’s compliance with subclause 11.8.1 above, the
indemnity contained in subclause 11.5, 11.6 and 11.7 shall apply as if the
condition contained in subclause 11.7.1 were omitted.]

 

12. STOCKS, CONSUMABLES, MATERIALS AND EQUIPMENT

 

Quality

 

  12.1 The Contractor shall ensure that all goods, equipment, consumables and
materials which are to be supplied and/or used in the provision of the Services
shall be of satisfactory quality.

 

  12.2 The Contractor shall ensure that the goods, equipment, consumables and
materials used by it or any Contractor Party in connection with the provision of
any of the Services are:

 

  12.2.1 without prejudice to the provisions of Clause 17 (Maintenance),
maintained in a safe, serviceable and clean condition in accordance with Good
Industry Practice; and

 

Page (65)



--------------------------------------------------------------------------------

  12.2.2 of the type (if any) specified in Schedule 1.2 (Service Level
Specifications and Performance Monitoring), Schedule 3.1 (Contractor’s Technical
Solution) and/or Schedule 1.1 (Authority’s Requirements) (as the case may be);
and

 

  12.2.3 in compliance with any relevant rules, regulations, codes of practice
and applicable British and European Standards including ISO/IEC 17799: 2000
(Part 1) Code of Practice for Information Security Management, BS7799-2:2002
Specification for Information Security Management and BS7083:1996 Guide to the
accommodation and operating environment for information technology equipment,

 

       and shall, as soon as practicable after receiving a request from BT’s
Representative, supply to BT’s Representative written evidence to demonstrate
its compliance with this subclause 12.2.

 

  12.3 The Contractor shall procure that sufficient stocks of goods,
consumables, equipment and materials are held in order to comply with its
obligations under this Agreement.

 

Hazardous substances and materials

 

  12.4 The Contractor shall not install, keep or use in or on the Premises and
Sites any materials, equipment or apparatus the installation, keeping or use of
which is likely to cause (or in fact causes):

 

  12.4.1 material damage to the Premises and Sites;

 

  12.4.2 dust, noise or vibration constituting a nuisance to the owners and/or
occupiers of any property adjoining or near to the Premises and Sites; or

 

  12.4.3 the generation, accumulation or migration of any hazardous substance in
an unlawful manner whether within or outside the Premises and Sites,

 

       and shall use all reasonable endeavours to ensure (by directions to staff
and otherwise) that all materials, equipment or apparatus in or on the Premises
and Sites are operated so as to minimise noise and vibration likely to cause
annoyance or disturbance and the unlawful generation or migration of any
hazardous substance.

 

  12.5 The Contractor shall not bring in or on to (or keep or maintain in or on)
the Premises or the Sites any hazardous materials or equipment without the prior
written consent of BT and unless the Contractor has complied with all relevant
Law.

 

  12.6 Without prejudice to the generality of its obligations, the Contractor
shall:

 

  12.6.1 procure that all hazardous materials and equipment used or stored on
the Premises and Sites by it or by any Contractor Party shall be kept in
accordance with the Expected Standard, properly and securely labelled and
stored, under appropriate supervision and used only by appropriately trained and
competent staff; and

 

Page (66)



--------------------------------------------------------------------------------

  12.6.2 use all practicable and reasonable means to:

 

  12.6.2.1 prevent or counteract the unlawful emission of any hazardous
substance to the satisfaction of BT’s Representative and the Authority’s
Representative; and

 

  12.6.2.2 avoid the unlawful discharge into any conducting media serving the
Premises and Sites of any hazardous substance; and

 

  12.6.2.3 prevent the unlawful generation, accumulation or migration of any
hazardous substance at or from the Premises and Sites; and

 

  12.6.2.4 prevent any environmental claims arising or any circumstances arising
likely to result in any environmental claims,

 

       insofar as such hazardous substance is, or should be, under the control
of the Contractor pursuant to this Agreement.

 

13. LEGACY CONTRACTS AND SYSTEMS

 

Legacy Contracts

 

  13.1 Each of the Legacy Contracts shall, at BT or the Authority’s option at
any time following the Effective Date either, be novated or assigned to the
Contractor in accordance with subclause 13.2;

 

  13.2 BT or the Authority shall notify the Contractor in writing of any Legacy
Contracts that it wishes to assign or novate to the Contractor and subject to
clause 13.5:

 

  13.2.1 in relation to all Legacy Contracts the terms for the assignment or
novation shall be agreed in accordance with the Change Control Procedure;

 

  13.2.2 the Contractor may object to the novation or assignment of any Legacy
Contract where an independent expert agreed by the parties notifies the
Authority that (i) such novation or assignment would result in the transfer of
employees to the Contractor or any Contractor Party under the Employment
Regulations; or (ii) the terms of the relevant Legacy Contract (other than in
relation to the charges) or the performance of the Legacy Contract are such that
it would be commercially unreasonable for the Contractor to be obliged to accept
the assignment or procure the novation of that contract or (iii) to comply with
any of the terms of the relevant Legacy Contract would place the Contractor in
breach of any Law, or allow any Regulator to take any action against the
Contractor;

 

  13.2.3 with effect from the date on which a Legacy Contract is novated or
assigned, carry out, perform and discharge:

 

  13.2.3.1 all the obligations and liabilities created by or arising under that
Legacy Contract on or after the date of the novation or assignment;

 

  13.2.3.2 any of the obligations and liabilities created by or arising under
that Legacy Contract on or before the date of the novation in so far as they
relate to the period from (and including) the date of the novation on or after
the date of the novation or assignment;

 

Page (67)



--------------------------------------------------------------------------------

       provided that the Contractor shall, notwithstanding the provisions of the
relevant transferable Legacy Contracts, be under no obligation to provide
goods/services (that are the subject of the relevant transferable Legacy
Contracts) to an enhanced standard to that which they were being provided to the
Authority or relevant Authority Service Recipient prior to the novation or
assignment as the case may be;

 

  13.2.4 on demand indemnify and keep the Authority, each Authority Service
Recipient and each Authority Party indemnified at all times from and against all
Direct Losses sustained by the Authority, that Authority Service Recipient or
that Authority Party as the case may be, in respect of any failure on the part
of the Contractor to carry out, perform and discharge those obligations and
liabilities or to exercise its rights in accordance with subclause 13.2.1.

 

       For the avoidance of doubt, the Authority shall remain liable for
carrying out, performing and discharging any obligations and liabilities created
by or arising under any Legacy Contract prior to the date of the novation or
assignment in so far as they relate to the period prior to the date of the
novation or assignment.

 

  13.3 If BT or the Authority does require the novation or assignment of any
Legacy Contract, BT shall, or BT shall procure that the Authority shall, at the
Contractor’s request use all reasonable endeavours with the full co operation of
the Contractor to procure the novation or assignment (as applicable) to the
Contractor of that Legacy Contract and warrants that the Contractor shall
sustain no Direct Losses in respect of any failure on the part of BT, the
Authority, any Authority Service Recipient or any Authority Party to carry out,
perform or discharge any obligations or liabilities under a Legacy Contract
prior to the date on which it is novated or assigned.

 

  13.4 Subject to subclause 13.5.1, in respect of any Legacy Contract that BT or
the Authority notifies the Contractor (in accordance with subclause 13.2) that
it wishes to novate or assign to the Contractor until a Legacy Contract is
novated or assigned:

 

  13.4.1 BT or the Authority shall (or shall ensure that the relevant Authority
Service Recipient shall) with effect from the date of the notice given under
subclause 13.2 hold it on trust for the Contractor absolutely and the Contractor
shall (if such sub contracting is permissible and lawful under the Legacy
Contract), as the sub-contractor of BT or the Authority or the relevant
Authority Service Recipient, carry out, perform and discharge all the
obligations and liabilities of the Authority or the relevant Authority Service
Recipient created by or arising under the Legacy Contract to be carried out,
performed or discharged after the Effective Date and shall on demand indemnify
and keep the Authority, each Authority Service Recipient and each Authority
Party indemnified at all times from and against all Direct Losses sustained by
the Authority, that Authority Service Recipient or that Authority Party, as the
case may be, in respect of any failure on the part of the Contractor to carry
out, perform and discharge those obligations and liabilities; and

 

  13.4.2 the Contractor shall (so far as it lawfully may) give all reasonable
assistance to BT or the Authority or the relevant Authority Service Recipient,
as the

 

Page (68)



--------------------------------------------------------------------------------

       case may be (at the Authority’s request and expense), to enable the
Authority or the relevant Authority Service Recipient to enforce its rights
under the Legacy Contract provided that the provisions of this subclause shall
cease to apply in the circumstances described in subclause 13.5.4.

 

  13.5 If:

 

  13.5.1 it is not permissible or lawful to deal with any Legacy Contract that
the Authority notifies the Contractor in accordance with the subclause 13.2 that
it wishes to novate or assign to the Contractor in accordance with subclause
13.4 (including in any period prior to the counterparty granting its consent or
entering into a novation);

 

  13.5.2 the counterparty to any Legacy Contract refuses its consent to the
novation or assignment of any Legacy Contract that the Authority notifies the
Contractor in accordance with the subclause 13.2 that it wishes to novate or
assign to the Contractor within a period of [**] following the date of such
notification; or

 

  13.5.3 in accordance with subclause 13.2, any assignment or novation of any
Legacy Contract is prohibited in order to prevent the transfer of any employees
to the Contractor or any Contractor Party under the Employment Regulations; or

 

  13.5.4 the independent expert agrees with one of the Contractor’s objections
described in subclause 13.2.3;

 

       that Legacy Contract shall be dealt with in accordance with the Change
Control Procedure.

 

  13.6 The Contractor shall notify the Authority of any obligation under any
Legacy Contract that the Authority novates or assigns to it which it is unable
to carry out, perform or discharge without the assistance of the Authority. The
Authority shall provide all reasonable assistance to the Contractor to enable it
to comply with that obligation.

 

PART C: CONTRACTOR AND AUTHORITY PROTECTIONS

 

14. GENERAL OBLIGATIONS AND RESPONSIBILITIES OF THE PARTIES

 

General Obligations and Responsibilities of the Contractor

 

  14.1 The Contractor shall have the right and the obligation to perform its
duties under this Agreement without recourse to BT or the Authority except as
otherwise expressly provided in this Agreement.

 

  14.2 The Contractor shall not be relieved or excused of any responsibility,
liability or obligation under this Agreement by the appointment of any
Contractor Party. The Contractor shall, as between itself and BT, be responsible
for the selection, pricing, performance, acts, defaults, omissions, breaches and
negligence of all the Contractor Parties. All references in this Agreement to
any act, default, omission, breach or negligence of the Contractor shall be
construed accordingly to include any such act, default, omission, breach or
negligence of a Contractor Party.

 

Page (69)



--------------------------------------------------------------------------------

  14.3 BT may use the Contractor as its sole point of contact for the
performance of the Contractor’s obligations under this Agreement, including the
provision of the Services by any Contractor Party. BT may also with the consent
of the Contractor (not to be unreasonably withheld or delayed) contact any
Contractor Party directly in relation to the performance of any element of the
Services being undertaken by that Contractor Party.

 

  14.4 Without prejudice to subclause 14.1, the Contractor shall be solely
responsible for the provision of the Services, including:

 

  14.4.1 the Core Services; and

 

  14.4.2 the Additional Services; and

 

  14.4.3 the Future Services, and

 

  14.4.4 the Transitional Assistance

 

       in each case in accordance with subclause 14.5.

 

  14.5 The Contractor shall at all times perform its obligations under this
Agreement and provide the Services:

 

  14.5.1 for the periods set out in Clause 3 (Commencement and Duration); and

 

  14.5.2 to meet and satisfy the Authority’s Requirements; and

 

  14.5.3 in such manner as ensures that the Service Level Specifications are
met; and

 

  14.5.4 in such manner as is consistent with the objectives set out in the
Government’s choice agenda and any successor strategies for the delivery of
Clinical Services to patients; and

 

  14.5.5 in accordance with the Implementation Plan, including, if applicable,
any Additional Services Implementation Plan or Future Services Implementation
Plan; and

 

  14.5.6 insofar as not in conflict with an express obligation or standard
imposed on the Contractor under this Agreement (provided that if this subclause
14.5.6 requires a higher standard than that required pursuant to subclause
14.5.3 then this subclause 14.5.6 shall prevail), or where in relation to a
matter there is no express obligation or standard imposed on the Contractor
under this Agreement, to a level of service which is commensurate with the
Expected Standard; and

 

  14.5.7 in a manner consistent with the Quality Plans; and

 

  14.5.8 in a manner that is not likely to be injurious to health or to cause
damage to property; and

 

  14.5.9 in a manner consistent with the Authority and each Authority Service
Recipient discharging its statutory duties and/or other functions undertaken by
it as the same may be notified to the Contractor from time to time; and

 

Page (70)



--------------------------------------------------------------------------------

  14.5.10 in compliance with all Laws and Consents (including the giving of
notices and the obtaining of any such Consents) and so as not to prejudice the
renewal of any such Consents; and

 

  14.5.11 except to the extent expressly stated to the contrary in the
Authority’s Requirements or the Service Level Specifications, in compliance with
all applicable NHS Requirements and any amendments to such NHS Requirements as
are notified to the Contractor from time to time; and

 

  14.5.12 so that the Contractor’s ICT Infrastructure, the Contractor’s
Software, all Specially Written Software as delivered by the Contractor, all
Third Party Software, all other components and equipment supplied and/or used in
the course of the provision of the Services shall operate in accordance with
their technical specifications; and

 

  14.5.13 in accordance with Schedule 1.3 (Security Requirements) and Schedule
1.7 (Information Governance Requirements) and any security measures as are
necessary or reasonable in accordance with the Expected Standard; and

 

  14.5.14 in accordance with the Contractor’s Technical Solution; and

 

  14.5.15 in accordance with the Authority Policies, the Standards and Data Set
Change Notices; and

 

  14.5.16 in such manner as ensures that the Services are integrated into the
National Programme for IT in compliance with the National ICRS Interface
Regulations.

 

General Obligations and Responsibilities of BT

 

  14.6 BT undertakes to the Contractor that it shall:

 

  14.6.1 perform its obligations set out in this Agreement;

 

  14.6.2 subject to the provisions of this Agreement, comply with all Laws
applicable to it which relate to the Services; and

 

  14.6.3 not wilfully impede the Contractor or any Contractor Party in the
performance of its obligations under this Agreement, having regard always to:

 

  14.6.3.1 the interactive nature of the activities of BT, the Authority, the
Authority Service Recipients and the Contractor;

 

  14.6.3.2 the use by BT, the Authority and each Authority Service Recipient, of
the Premises to provide the Clinical Services;

 

  14.6.3.3 any other operations or activities carried out by BT, the Authority
or any Authority Service Recipient for the purposes contemplated by this
Agreement; and

 

  14.6.3.4 any other statutory function of BT, the Authority or any Authority
Service Recipient,

 

Page (71)



--------------------------------------------------------------------------------

       provided that, to avoid doubt, nothing in this subclause 14.6 shall in
any way fetter the discretion of BT, the Authority or any Authority Service
Recipient in fulfilling its statutory functions.

 

Co-operation

 

  14.7 Each party agrees to co-operate, at its own expense, with the other in
the fulfilment of the purposes and intent of this Agreement. To avoid doubt,
neither party shall be under any obligation to perform any of the other party’s
obligations under this Agreement.

 

15. WARRANTIES AND REPRESENTATIONS

 

  15.1 The Contractor warrants, represents and undertakes that:

 

  15.1.1 it has full capacity and authority and all necessary licences including
those referred to in Clause 34 (Intellectual Property), permits and Consents to
enter into, perform and fulfil its obligations under this Agreement and, in so
far as it is aware or ought reasonably to have been aware, there are no
circumstances which exist which could lead to any of such licences, permits or
Consents being revoked or not being renewed in whole or in part; and

 

  15.1.2 this Agreement is executed by a duly authorised representative of the
Contractor; and

 

  15.1.3 the Contractor’s Representative, the Contractor’s Project Manager and
each person to whom the Contractor’s Representative has delegated his powers and
functions in accordance with subclause 25.7 have the full capacity and authority
to carry out their functions and exercise the powers and authorities delegated
to them in accordance with the provisions of this Agreement; and

 

  15.1.4 in the event of the exercise of any of the options or offers to obtain
all the rights, title and interest of the Contractor or any Contractor Party in
and to any of the Transferring Assets pursuant to Schedule 11 (Exit and Services
Transfer Arrangements), BT (and/or its nominee) and/or the Authority (and/or its
nominee) and/or any Replacement Supplier (as required by BT ) shall acquire
title to any Transferring Assets sold to BT (and/or its nominee) and/or the
Authority (and/or its nominee) or the Replacement Supplier (as applicable) with
full title guarantee and free from all encumbrances and BT (and/or its nominee)
and/or the Authority (and/or its nominee) or the Replacement Supplier (as
applicable) shall have the right to quiet possession of such Transferring Assets
and such Transferring Assets shall at that stage be in a condition consistent
with the Contractor having complied with its obligations under this Agreement;
and

 

  15.1.5 it will ensure that all Material Sub-Contracts and will use its Best
Endeavours to ensure that all other Sub-Contracts, equipment rental and lease
agreements, licences of Intellectual Property Rights, and all other contracts
which are necessary to enable BT or the Authority, any Authority Service
Recipient, any Authority Party or any Replacement Supplier to operate and
maintain the Project and to perform the Services in accordance with this
Agreement or the Replacement Services (other than those specified in Annex 1 of
Schedule 11 (Exit and Services Transfer Arrangements)), are assignable or
capable of novation to BT (and/or its nominee) and/or the Authority (and/or its
nominee) and/or any Replacement Supplier (as required

 

Page (72)



--------------------------------------------------------------------------------

       by BT or the Authority) without restriction (including any need to obtain
any consent or approval) or payment by BT (and/or its nominee) or the Authority
(and/or its nominee) and/or any Replacement Supplier save as may otherwise be
provided for by Schedule 11 (Exit and Services Transfer Arrangements); and

 

  15.1.6 it fully complies and will continue to fully comply with Data
Protection Legislation; and

 

  15.1.7 all Contractor Personnel are, and will be, managed in accordance and
compliance with all Laws relating to employment and with the Expected Standard;
and

 

  15.1.8 the Services and the Contractor’s Software and Third Party Software are
and shall be Date Compliant and euro Compliant; and

 

  15.1.9 it shall comply with its obligations as to data conversion (if any) as
set out in Schedule 1.1 (Authority’s Requirements); and

 

  15.1.10 it has not committed and will not commit any offence under any Laws
relating to money laundering including those set out in Part 7 of the Proceeds
of Crime Act 2002; and

 

  15.1.11 the Financial Model is a true and accurate reflection of the
Contractor’s costs and forecast profits associated with the Project and the
Contractor does not have any other financial model in relation to the Project.

 

       For the avoidance of doubt, for the purposes of this subclause 15.1
references to nominees of the Authority may include Authority Service Recipients
or Authority Parties.

 

  15.2 The Contractor warrants and undertakes that it shall, at all times comply
fully with all Taxation laws, regulations and requirement which apply in the
United Kingdom in respect of paying and reporting of Tax on the income profits
or gains derived directly or indirectly from the provision of the Services under
this Agreement. The Contractor further warrants and undertakes that it shall
[**] Agreement [**] under this Agreement, [**] payment of Tax in the United
Kingdom. Save as required by the Authority, the Contractor agrees that in
respect of the performance of the obligations under this Agreement to provide
the Services it shall not engage in any international scheme or arrangement the
sole purpose of which is to avoid the payment of corporation tax.

 

  15.3 In the event that there is a final determination under the United Kingdom
Taxation laws, after exhaustion of all of the Contractor’s available
administrative and legal remedies in the United Kingdom or elsewhere, that the
Contractor is in breach of subclause 15.1, the Contractor shall on demand, pay
either to the Authority (on behalf of the Tax Authority) or direct to the Tax
Authority an amount equal to the loss of Taxation suffered by the Tax Authority
as a result of such breach, together with all relevant interest, penalties and
charges thereon to the extent not otherwise made good to the relevant Tax
Authority.

 

Page (73)



--------------------------------------------------------------------------------

16. QUALITY ASSURANCE

 

Quality Plans and Systems

 

  16.1 The Contractor shall procure that all aspects of the Services are the
subject of quality management systems.

 

  16.2 The quality management systems referred to in subclause 16.1 shall be
reflected in the Quality Plans to be prepared by the Contractor, the standard of
which shall, at all times, be consistent with BS EN ISO 9001 2000 or any
equivalent standard which is generally recognised as having replaced it.

 

  16.3 Without limitation to the generality of subclause 16.2, there shall be
Quality Plans for the Services.

 

  16.4 The Contractor shall procure that the Services are carried out in
compliance with the Quality Plans. All Quality Plans shall be submitted to the
BT’s Representative for approval such approval not to be unreasonably withheld
or delayed and the Contractor shall not be entitled to implement or procure the
implementation of any Quality Plan until the Contractor has received BT’s
written consent to do so (such consent not to be unreasonably withheld or
delayed).

 

  16.5 Where any aspect of the Services is performed by more than one contractor
or sub-contractor, then the provisions of this Clause (insofar as relevant or
appropriate to the activities to be performed by such contractor or
sub-contractor) shall apply in respect of each of such contractors or
sub-contractors, and references in this Clause to the Contractor or the
Sub-Contractor shall be construed accordingly. To avoid doubt, this Clause shall
not be construed as requiring Sub-Contractors to have their own quality plans
but only to comply with the relevant aspects of the Quality Plan (as the case
may be).

 

  16.6 The Contractor shall from time to time, through the Change Control
Procedure, submit any changes to any of the Quality Plans required for such
Quality Plan to continue to comply with the requirements set out in subclause
16.2.

 

Quality manuals and procedures

 

  16.7 If any Quality Plan refers to, relies on or incorporates any quality
manual or procedure, then such quality manual or procedure or the relevant parts
of it shall be submitted through the Change Control Procedure at the time that
the relevant Quality Plan or part of (or change to) a Quality Plan is submitted
and the contents of such quality manual or procedure shall be taken into account
in the consideration of the relevant Quality Plan or part of (or change to) a
Quality Plan.

 

Quality Manager

 

  16.8 The Contractor shall appoint (or shall procure the appointment of) as
soon as reasonably practicable following the Effective Date a Quality Manager,
who shall not be directly involved in the day-to-day performance of the
Services. The identity of the initial Quality Manager (and any replacement)
shall be subject to the written approval of BT’s Representative (such approval
not to be unreasonably withheld or delayed). Without limitation, the terms and
conditions of employment of the Quality Manager shall require him to:

 

  16.8.1 ensure the effective operation of the quality management systems
described in this Clause; and

 

Page (74)



--------------------------------------------------------------------------------

  16.8.2 audit the quality management systems at regular intervals and report
the findings of such audit to BT’s Representative; and

 

  16.8.3 review all quality management systems at intervals agreed with BT’s
Representative to ensure their continued suitability and effectiveness; and

 

  16.8.4 liaise with BT’s Representative on all matters relating to quality
management; and

 

  16.8.5 report to the Contractor.

 

Quality monitoring

 

  16.9 BT’s Representative or at BT’s request, the Authority’s Representative
(or both of them) may carry out audits of the Contractor’s quality management
systems (including all relevant Quality Plans and any quality manuals and
procedures) at approximate intervals of three (3) months (how much time does BT
have?). BT’s Representative or at BT’s request, the Authority’s Representative
(or both of them) may carry out other periodic monitoring, spot checks and
auditing of the Contractor’s quality management systems, reports and manuals and
the other quality systems referred to in this Clause and the auditing party
shall use reasonable endeavours to minimise any disruption to the provision of
the Services by the Contractor. The Contractor shall procure that BT’s
Representative and the Authority’s Representative shall have a like right in
respect of any Material Sub-Contractors. The Contractor shall co-operate and
shall procure that each Material Sub-Contractor co-operates with BT’s
Representative or the representative of the Authority (as the case may be)
including providing him with all information and documentation which he
reasonably requires in connection with his rights under this Clause 16.

 

17. MAINTENANCE

 

Maintenance

 

  17.1 The Contractor shall ensure on a continuing basis that at all times, its
maintenance and operating procedures are sufficient to ensure that:

 

  17.1.1 the Services are provided in accordance with the Service Level
Specifications; and

 

  17.1.2 it can maintain the design intention of the Assets, the BT Assets and
the Authority Assets to achieve their full working life in relation to the
provision of the Services; and

 

  17.1.3 it shall maintain or procure full records of all maintenance and
support procedures carried out during the Service Period and the Contractor
shall have such records available for inspection by BT upon reasonable notice,
and shall present a report of them to BT or at BT’s request, the Authority’s
Representative (or both of them) upon reasonable notice, provided that BT shall
not be permitted to carry out any such inspection and the Contractor shall not
be required to present any such report in each case more than once in any
Contract Year; and

 

Page (75)



--------------------------------------------------------------------------------

  17.1.4 any ICT used in the provision of the Services is defect and error free
in all material respects; and

 

  17.1.5 as is required by the Authority, all Documentation as delivered to BT,
the Authority, and/or any Authority Service Recipient either directly or via BT
is kept up to date throughout the Term and is amended to reflect any changes
made to the Services (including, without limitation, any changes to the Supplied
Software) or to the practices and procedures used by the Contractor in the
provision of the Services,

 

       and the Contractor shall implement those maintenance and operating
procedures throughout the Service Period.

 

Surveys

 

17.2

 

  17.2.1 BT or the Authority may, upon reasonable notice and not more than once
in any Contract Year (unless BT or the Authority has reasonable grounds to
believe that the Contractor is in material breach of subclause 17.1 in which
case additional surveys may be conducted), carry out (or procure) a survey of
the Assets, the BT Assets and the Authority Assets to assess whether the Assets,
the BT Assets and the Authority Assets have been and are being maintained by the
Contractor (if any) in accordance with its obligations under, and that the
Contractor is otherwise complying with, subclause 17.1 (Maintenance).

 

  17.2.2 When carrying out any survey pursuant to this subclause 17.2, BT shall
use reasonable endeavours to minimise any disruption caused to the provision of
the Services by the Contractor. When the carrying out of any survey causes a
material disruption to the provision of the Services then notwithstanding any
other provision of this Agreement the Contractor shall not be liable for any
failure to perform any of its obligations under this Agreement or for any
Service Deductions to the extend that such failure or liability for the relevant
Service Deductions has been caused by such disruption. The cost of the survey
incurred by BT or the Authority shall, except where subclause 17.2.3 below
applies, be borne by BT or the Authority. The Contractor shall give BT or the
Authority (as the case may be) free of charge any reasonable assistance required
by BT or the Authority (as the case may be) during the carrying out of any
survey and shall in all cases bear its own costs in relation to any survey.

 

  17.2.3 If the survey shows that the Contractor has not complied or is not
complying with its obligations under subclause 17.1 (Maintenance), BT shall:

 

  17.2.3.1 notify the Contractor in writing of the standard that the condition
of the Assets, the BT Assets and/or the Authority Assets should be in and any
other requirement that the Contractor should perform to comply with its
obligations under subclause 17.1 (Maintenance); and

 

  17.2.3.2 specify in writing a reasonable period within which the Contractor
must carry out such rectification and/or maintenance work that is necessary in
order that the Assets, the BT Assets

 

Page (76)



--------------------------------------------------------------------------------

       and/or the Authority Assets may be brought up to the standard of
condition referred to in subclause 17.2.3.1 or that the Contractor is in
compliance with its other obligations under subclause 17.1; and

 

  17.2.3.3 be entitled to be reimbursed by the Contractor for the cost of the
survey within thirty (30) days of being notified under subclause 17.2.3.1.

 

       The Contractor shall carry out such rectification and/or maintenance work
within the period specified and any costs it incurs in carrying out such
rectification and/or maintenance work shall be at its own expense.

 

Helpdesk Service

 

  17.3 In addition to its maintenance obligations under subclause 17.1, the
Contractor, if required to do so by BT, shall provide the Helpdesk Service as
defined in Part 600 of Schedule 3.1 (Contractor’s Technical Solution) in
accordance with the provisions of Part 600 of Schedule 1.1 (Authority’s
Requirements).

 

18. DISASTER RECOVERY AND BUSINESS CONTINUITY PLAN

 

  18.1 The parties shall comply with the provisions of Schedule 1.6 (Disaster
Recovery and Business Continuity Plan) and the provisions of the Disaster
Recovery and Business Continuity Plan.

 

  18.2 The parties shall liaise with each other in accordance with the Liaison
Procedure in relation to the Disaster Recovery and Business Continuity Plan. Any
Changes to the Disaster Recovery and Business Continuity Plan shall, however, be
subject to the Change Control Procedure and the Contractor shall promptly
following any Change to the Disaster Recovery and Business Continuity Plan,
provide BT with an updated copy of it.

 

  18.3 The Contractor shall ensure that it is able to implement the Disaster
Recovery and Business Continuity Plan at any time and shall implement the
Disaster Recovery and Business Continuity Plan in accordance with its terms and
in accordance with Schedule 1.6 (Disaster Recovery and Business Continuity
Plan).

 

  18.4 The Contractor shall test the Disaster Recovery and Business Continuity
Plan in accordance with, and at the intervals specified in, Schedule 1.6
(Disaster Recovery and Business Continuity Plan). In addition, where BT
considers it necessary for there to be additional tests of the Disaster Recovery
and Business Continuity Plan, including in circumstances where there has been
any change to the Services or any underlying business processes or on the
occurrence of any event which may increase the likelihood of the need to
implement the Disaster Recovery and Business Continuity Plan, BT shall be
entitled to require additional tests of the Disaster Recovery and Business
Continuity Plan by notifying the Contractor to such effect in writing and the
Contractor shall conduct such tests in accordance with BT’s requirements and the
relevant provisions of Schedule 1.6 (Disaster Recovery and Business Continuity
Plan). If BT requires additional tests of the Disaster Recovery and Business
Continuity Plan pursuant to this subclause 18.4, the scope of such tests shall
be determined pursuant to Schedule 1.6 (Disaster Recovery and Business
Continuity Plan) and the costs of the additional tests shall be borne (as
between BT and the Contractor) by BT unless the Disaster Recovery and Business
Continuity Plan fails any such additional test in which case the costs of that
failed additional test shall be borne by the Contractor.

 

Page (77)



--------------------------------------------------------------------------------

  18.5 Following each test, the Contractor shall send BT a written report
summarising the results of the test and shall promptly implement any
precautionary actions or remedial measures which BT considers, in its reasonable
opinion, to be necessary as a result of the conduct of the test in accordance
with Schedule 1.6 (Disaster Recovery and Business Continuity Plan).

 

  18.6 The Contractor shall undertake regular risk assessments in relation to
the provision of the Services not less than once every six (6) months and shall
provide the results of, and any recommendations in relation to, those risk
assessments to BT promptly in writing following each review. The Contractor
shall immediately effect any change in its practices or procedures highlighted
as being necessary by any risk assessment, except to the extent that the change
is a Change, in which case the Contractor shall propose the Change in accordance
with Clause 29 (Change Control Procedure).

 

19. CONTINUOUS IMPROVEMENT AND TECHNOLOGY REFRESH

 

  19.1 The Contractor shall plan a programme of continuous improvement to the
Services and Service Level Specifications (Continuous Improvement Programme).
This Continuous Improvement Programme shall include, at a minimum, proposals:

 

  19.1.1 that ensure that all Hardware and Software to the extent supplied by
IDX necessary for the provision of the Services are refreshed (by replacement,
addition, modification or otherwise) on an ongoing basis throughout the Service
Period to the extent necessary so as to enable the Contractor to provide the
Services in accordance with the Service Level Specifications; and

 

  19.1.2 that ensure that any Software necessary for the provision of the
Services is a currently supported version of that Software; and

 

  19.1.3 that comply with the refresh provisions, as described in subclauses
19.2 to 19.11 and in Schedule 3.1 (Contractor’s Technical Solution); and

 

  19.1.4 to apply to the Services proven tools and methodologies that may be of
financial or operational benefit to BT and the Authority; and

 

  19.1.5 to prepare and implement procedures to ensure that the Services are, at
all times, provided in accordance with the Expected Standard; and

 

  19.1.6 that specify any new technology management and operational improvements
and trends which may support the National Programme for IT and/or the NHS
National IM&T Strategy; and

 

  19.1.7 for appropriate technology refresh dates.

 

  19.2 The Contractor shall ensure that the Continuous Improvement Programme is
at least comparable with the level of technological change and innovation
generally being used by similar corporations providing ICT and associated
services, including to the healthcare sector (including other Integrated Service
Providers).

 

Page (78)



--------------------------------------------------------------------------------

  19.3 The Contractor shall use all reasonable endeavours to ensure that the
Continuous Improvement Programme is conducted in a manner which complements the
timing and content of any internal Authority, Authority Service Recipient or NHS
programme of continuous improvement and/or technology refresh notified by BT to
the Contractor from time to time (including under the National Programme for IT
and the NHS National IM&T Strategy) or of which the Contractor should reasonably
be aware.

 

  19.4 The Contractor shall submit to BT for approval full details of its
proposed Continuous Improvement Programme within [**] of the Effective Date. BT
shall notify the Contractor of its approval or rejection of the proposed
Continuous Improvement Programme within [**] of its receipt of the same. BT
shall only be entitled to reject the proposed Continuous Improvement Programme
if it, in its reasonable opinion, or the Authority considers that the proposed
Continuous Improvement Programme does not comply with any or all of the
provisions of subclauses 19.1, 19.2 and 19.3 in which case BT in its notice of
rejection will indicate the changes which it requires to the Continuous
Improvement Programme so as to ensure such compliance. Within [**] of its
receipt of BT’s notice, the Contractor shall forward to BT a revised Continuous
Improvement Programme reflecting the changes required by BT or the Authority (as
the case may be). BT shall only be entitled to reject the proposed revised
Continuous Improvement Programme if it, in its reasonable opinion, or the
Authority considers that the proposed revised Continuous Improvement Programme
does not comply with any or all of the provisions of subclauses 19.1, 19.2 and
19.3. Any dispute in relation to compliance of the revised Continuous
Improvement Programme with subclauses 19.1, 19.2 and 19.3 will be resolved in
accordance with the Fast Track Dispute Resolution Procedure. Once approved by BT
the agreed programme shall constitute the Contractor’s Continuous Improvement
Programme for the purposes of this Agreement and the Contractor shall comply
with such Continuous Improvement Programme throughout the Term.

 

  19.5 The Contractor shall provide to BT in writing on a quarterly basis for
the first [**] from the First Service Commencement Date and on a [**] basis
thereafter:

 

  19.5.1 an update of the Continuous Improvement Programme for approval by BT in
accordance with the procedure in subclause 19.4; and

 

  19.5.2 details of any improvement developed in accordance with the Continuous
Improvement Programme; and

 

  19.5.3 details of any Upgrades, providing details of the functionality and
features of the Upgrades; and

 

  19.5.4 information on any ancillary changes to the Hardware, the Software or
the Services that are required and the anticipated impact (if any) upon the
Services, the Service Level Specifications, the achievement of any benefit under
Gain Sharing, any BT Assets or Authority Assets which may result from the
incorporation of any improvement, Upgrade or their use in the provision of the
Services. BT agrees to use reasonable efforts to make such Hardware and Software
reasonably available to the Contractor for such purposes.

 

  19.6 The Contractor shall ensure that such information or details provided by
the Contractor to BT pursuant to subclause 19.5 shall be sufficient for BT and
the Authority to decide whether any improvement or Upgrade should be implemented
and used in the provision of the Services, having regard amongst other things to
the National Programme for IT,

 

Page (79)



--------------------------------------------------------------------------------

       the NHS National IM&T Strategy and obligations of both parties regarding
the Services. Such information may include a recommendation from the Contractor
to BT as to the incorporation of the improvement or Upgrade into the Services
and the reasons for such recommendation, having regard, inter alia, to the
achievement of any benefit under Gain Sharing.

 

  19.7 BT may reasonably request the Contractor to provide, and the Contractor
shall provide, further information on any improvement or Upgrade in order to
make the decision referred to in subclause 19.6.

 

  19.8 BT, as may be required by the Authority, shall advise the Contractor
whether any improvement or Upgrade should be incorporated into the Services as
appropriate no later than [**] from the receipt of all information and details
on the improvement or Upgrade from the Contractor pursuant to subclause 19.6 and
any information and details requested pursuant to subclause 19.7. BT shall not
unreasonably withhold or delay its consent to the implementation of any
recommendation referred to in subclause 19.6. For the purposes of this subclause
19.8, and without limitation to the cases in which BT may reasonably withhold or
delay consent, it shall not be considered unreasonable for BT to withhold or
delay its consent to the implementation of any recommendation referred to in
subclause 19.6 if the implementation of that recommendation would:

 

  19.8.1 result in BT, the Authority, any Authority Service Recipient or any
Authority Party incurring additional costs; or

 

  19.8.2 have an adverse effect on the integration of the Services with any ICT
or services provided by any Integrated Service Provider; or

 

  19.8.3 have an adverse impact on the Services.

 

  19.9 The date for incorporation of any improvement or Upgrade shall be agreed
in writing between the parties. Such agreement shall be reached within a
reasonable time after notification of BT’s decision pursuant to subclause 19.8
where BT has approved the inclusion of the improvement or Upgrade. The date for
incorporation of the improvement or Upgrade shall be agreed taking into account
all relevant circumstances and with a view to mitigating the costs and other
adverse consequences to the Contractor of installing the improvement or Upgrade
and maximising the benefits that will be derived by BT or the Authority from the
use by the Contractor of the improvement or Upgrade, as the case may be, in the
provision of the Services. At the time of agreeing the date for incorporation of
an improvement or Upgrade, the Contractor and BT shall also agree a planned
installation programme for the improvement or Upgrade which programme shall
include an agreement in writing between the parties as to the permitted downtime
and service disruption as a result of compliance with the installation
programme.

 

  19.10 The costs of any improvement or Upgrade and incorporation of that
improvement or Upgrade within the Services, including any associated upgrade in
Hardware, and the costs of implementation hereunder shall have no effect on and
are included in the Charges. On incorporation of the improvement or Upgrade into
the Services, the Contractor’s Technical Solution shall be deemed to have been
varied accordingly.

 

  19.11 If BT withholds its consent to the implementation of any Upgrade in
accordance with the provisions of this Agreement, the Contractor will continue
to support the version of the relevant Contractor’s Software then being used in
the provision of the Services or, if the Upgrade to which BT withholds consent
relates to any Third Party Software, use all reasonable endeavours to procure
the support of the version of that Third Party Software then being used in the
provision of the Services.

 

Page (80)



--------------------------------------------------------------------------------

  19.12 If, as a result of any of its obligations under this Clause 19
(including under any Continuous Improvement Programme approved by the Authority
in accordance with this Clause 19), the Contractor deploys any new or
replacement Asset in the provision of the Services, the parties shall, at the
time of that deployment, in good faith agree on appropriate methodology for how
the value of that Asset will be written down over the remainder of the Service
Period. If any such new or replacement Asset is a Transferable Asset, the
Authority shall be entitled to acquire that Asset in accordance with the
provisions of subclause 43.6 and Schedule 11 (Exit and Services Transfer
Arrangement).

 

20. RIGHTS OF BT AND THE AUTHORITY TO STEP-IN

 

  20.1 The provisions of subclauses 20.2 to 20.11 (inclusive) shall apply if:

 

  20.1.1 BT or the Authority, acting reasonably, considers that any event of
Force Majeure or any Contractor Event of Default or other breach by the
Contractor of any of its obligations under this Agreement has occurred, in each
case which:

 

  20.1.1.1 has created, [**], an immediate and serious threat to the health or
safety of any user of the Premises or any other person; or

 

  20.1.1.2 has created, [**] any delay in achieving a Key Milestone or a
material interruption in the provision of one or more of the Services; or

 

  20.1.1.3 is, [**], prejudicial to the ability of any Authority Service
Recipient to provide Clinical Services to a material degree; or

 

  20.1.2 BT or the Authority, acting reasonably and following reasonable
consultation with the Contractor (such consultation to include the opportunity
for the Contractor to provide evidence as to why the exercise by BT or the
Authority of its rights (as the case may be) under subclause 20.2 is not
necessary), considers that any event of Force Majeure or any Contractor Event of
Default or other breach by the Contractor of any of its obligations under this
Agreement is reasonably likely to occur, in each case, which if it did occur
may:

 

  20.1.2.1 create an immediate and serious threat to the health or safety of any
user of the Premises or any other persons; or

 

  20.1.2.2 create, or result in, any delay in achieving a Key Milestone or a
material interruption in the provision of one or more of the Services; or

 

  20.1.2.3 be prejudicial to the ability of any Authority Service Recipient to
provide Clinical Services to a material degree; or

 

  20.1.3 must complete the Contractor has accrued more than [**] Service
Deductions and/or Delay Deductions (in terms of instances of Service Deductions
and Delay Deductions paid to BT) in any period of [**]; or

 

Page (81)



--------------------------------------------------------------------------------

  20.1.4 must complete the Contractor has accrued aggregate Service Deductions
and/or Delay Deductions in terms of aggregate monetary value in any period of
[**] in excess of [**] Pounds Sterling (£[**]); or

 

  20.1.5 there is a need to discharge a statutory duty such that the exercise of
BT’s or the Authority’s rights under subclause 20.2 is in BT’s or the
Authority’s reasonable opinion appropriate; or

 

  20.1.6 the Contractor is not in breach of its obligations under this Agreement
but BT or the Authority (as the case may be)considers in its reasonable opinion
that the circumstances constitute an emergency; or

 

  20.1.7 a Regulator advises BT or the Authority in writing or otherwise
confirms to the Contractor that the termination of this Agreement or any part of
it or the exercise of BT’s or the Authority’s step in rights under subclause
20.2 is necessary; or

 

  20.1.8 any of the events described in subclause 39.1.1 occurs.

 

  20.2 In any of the circumstances set out in subclause 20.1, and provided
either BT or the Authority has, where reasonably practicable first consulted
with the Contractor and the Contractor has been unable to demonstrate to BT’s or
the Authority’s (as the case may be) reasonable satisfaction that it is still
able to provide the Services in compliance with the terms of this Agreement,
then BT or the Authority (as the case may be) may (without prejudice to the
other rights or remedies of BT, the Authority or any Authority Service
Recipient) either:

 

  20.2.1 if it considers that there is sufficient time and that it is likely
that the Contractor will be willing and able to provide assistance, require the
Contractor by written notice to take such steps (or procure that any Contractor
Party takes such steps) as BT or the Authority (as the case may be) considers
necessary or expedient to mitigate or rectify such state of affairs and the
Contractor shall use its Best Endeavours to comply with such requirements (or
ensure that the relevant Contractor Party complies with such requirements) as
soon as reasonably practicable; or

 

  20.2.2 if it considers there is not sufficient time, or in its reasonable
opinion that the Contractor is not likely to be willing or able to take the
necessary steps, take such steps as it considers to be appropriate (either
itself or by engaging others to take any such steps) to ensure performance of
the Services or any element of the Services to the standards required by this
Agreement (or as close as possible to those standards as the circumstances
permit and, in any event, using reasonable endeavours to perform the relevant
Services in accordance with the Expected Standard), including through the
appointment of any person to either assume the performance of the relevant
Services (including any Services provided by any Sub-Contractor) or work with
the Contractor in performing all or any part of the Services (including any
Services provided by any Sub-Contractor). In any case in which BT or the
Authority appoints any person to work with the Contractor in providing all or
any part of the Services pursuant to this Clause or in which BT or the Authority
decides to take the necessary steps itself, the Contractor shall co-operate
fully and in good faith with that person or BT or the Authority and shall ensure
that it adopts any reasonable methodology in providing the Services recommended
by that person, BT or the Authority (as the case may be).

 

Page (82)



--------------------------------------------------------------------------------

  20.3 If:

 

  20.3.1 the Contractor does not confirm, within [**] of a notice served
pursuant to subclause 20.2.1 (or such shorter period as is appropriate in the
case of an emergency), that it (or any relevant Contractor Party) is willing and
able to take such steps as are referred to in subclause 20.2.1; or

 

  20.3.2 the Contractor (or any relevant Contractor Party) fails to take the
steps notified to it by BT or the Authority pursuant to subclause 20.2.1 within
such time as BT or the Authority, acting reasonably, shall think fit,

 

       then (without prejudice to subclause 20.2.2) BT or the Authority, acting
reasonably, may itself take or engage others to take such steps as it considers
appropriate.

 

  20.4 Where BT or the Authority considers it to be necessary or expedient to do
so, the steps which BT or the Authority may take pursuant to this Clause shall
include the partial or total suspension of the right and obligation of the
Contractor to provide all or any part of the Services (including any Services
provided under any Sub-Contract) but only for so long as the circumstances
referred to in subclauses 20.1 (excluding subclauses 20.1.3 and 20.1.4) subsist
or, in the circumstances set out in subclauses 20.1.3 or 20.1.4 until such time
as the Contractor shall have demonstrated to the reasonable satisfaction of BT
or the Authority that it will perform (and is capable of performing) its
obligations in respect of the relevant Services to the required standard.

 

  20.5 While the Contractor’s right and obligation to provide any or all
elements of the Services are suspended under subclause 20.4 as a result of the
circumstances referred to in subclause 20.1 (other than subclauses 20.1.2 and
20.1.6), BT shall not be obliged to pay the Charges in respect of the suspended
elements of the Services.

 

  20.6 If BT or the Authority either takes steps itself (or engages others to
take such steps) or requires the Contractor or, where the Contractor has
procured the right for BT or the Authority (as the case may be) to do so under
subclause 48.8.3, any Contractor Party to take steps in accordance with this
Clause as a result of an event of Force Majeure having occurred or being
reasonably likely to occur either pursuant to clauses 20.1.1 or 20.1.2 (as the
case may be) or any of the circumstances referred to in subclause 20.1.5, 20.1.6
or 20.1.7:

 

  20.6.1 any costs incurred by BT or the Authority in taking such steps (or by
engaging others to take such steps) or requiring the Contractor or Contractor
Party to take such steps shall be borne by BT or the Authority (as the case may
be); and

 

  20.6.2 BT shall continue to pay the Charges as if such steps had not been
taken.

 

  20.7

During any period in which BT or the Authority (as the case may be) is taking
steps itself (or is engaging others to take such steps) in accordance with this
clause as a result of any circumstances referred to in subclause 20.1, the
Contractor shall be entitled to reasonably observe the conduct of BT or the
Authority (as the case may be) (or any other person engaged by BT or the
Authority) in taking such steps and may offer advice to BT or the Authority or
suggest specific steps that should be taken regarding such conduct.
Notwithstanding the previous sentence of this subclause 20.7, the Contractor

 

Page (83)



--------------------------------------------------------------------------------

 

shall have no rights of direction over the conduct of BT or the Authority in
taking any steps in accordance with this clause (or over any other person
engaged by BT or the Authority to take such steps) and the Contractor shall at
all times ensure that its actions do not impede or frustrate BT or the Authority
(or any other person engaged by BT or the Authority to take such steps) in its
taking of any such steps.

 

  20.8 Subject to subclauses 20.6:

 

  20.8.1 any costs or expenses incurred by the Contractor in taking such steps
as are required by BT or the Authority pursuant to this Clause shall be borne by
the Contractor;

 

  20.8.2 the Contractor shall on demand reimburse BT or the Authority (as the
case may be) for all Direct Losses incurred by BT, the Authority, each Authority
Service Recipient and each Authority Party in relation to taking the steps, or
engaging others to take the steps, under this Clause or incurred by BT or the
Authority in requiring the Contractor to take such steps; and

 

  20.8.3 BT or the Authority (as the case may be) shall be entitled to deduct
any such amount payable to it under subclause 20.8.2 from any amount payable by
it to the Contractor under the provisions of this Agreement.

 

  20.9 Before ceasing to exercise its step in rights under subclause 20.2.2 BT
or the Authority (as the case may be) shall deliver written notice to the
Contractor, specifying in reasonable detail (to the extent that it is reasonably
practicable in the circumstances):

 

  20.9.1 the action it has taken in exercising the step in right; and

 

  20.9.2 the date on which, subject to BT or the Authority (as the case may be)
being satisfied with the plan the Contractor is required to develop under
subclause 20.10 and the Contractor’s ability to, and progress in, implementing
it, it plans to conclude that action (the Step-Out Date),

 

       (a Step-Out Notice).

 

  20.10 The Contractor shall, following receipt of a Step-Out Notice and not
less than [**] in advance of the Step-Out Date, develop a plan to restore the
affected Services to the standards required by this Agreement by the Step-Out
Date which it shall agree with BT or the Authority (as the case may be) in
writing. Following agreement of that plan, the Contractor shall implement it and
shall devote sufficient resources to ensure that delivery of the affected
Services is restored to the Service Level Specifications from the Step-Out Date
or as otherwise agreed by the parties in writing.

 

  20.11 The exercise by BT or the Authority of its rights under this Clause 20
shall be without prejudice to the other rights or remedies of BT, the Authority,
any Authority Service Recipient or any Authority Party.

 

  20.12

If at any time the Contractor believes that any course of action which is
proposed to be taken by BT or the Authority (as the case may be) in the course
of the exercise of its rights under subclauses 20.1.5, 20.1.6 or 20.1.7 or as a
result of an event of Force Majeure having occurred or being reasonably likely
to occur either pursuant to subclauses 20.1.1 or 20.1.2 (as the case may be) is
likely to cause any damage or loss to the Contractor or materially impair the
Contractor’s ability to provide the Services it shall specifically notify BT or
the Authority (as the case may be) accordingly. If

 

Page (84)



--------------------------------------------------------------------------------

 

notwithstanding such notification such course of action is taken by BT or the
Authority then BT or the Authority (as the case may be) shall be liable to the
Contractor for any additional Direct Losses which the Contractor or any
Contractor Party incurs as a result of such action.

 

21. MONITORING OF PERFORMANCE

 

  21.1 In carrying out the Services, the Contractor shall, and shall procure
that all the Contractor Parties and any other persons for whom it is responsible
shall, comply with the provisions of Schedule 1.2 (Service Level Specifications
and Performance Monitoring).

 

     Monitoring

 

  21.2 The Contractor shall be responsible for monitoring its performance of
this Agreement during the Service Period, in the manner and at the frequencies
set out in Part C of Schedule 1.2 (Service Level Specifications and Performance
Monitoring).

 

  21.3 The Contractor shall provide BT’s Representative with:

 

  21.3.1 relevant written particulars of any aspects of its performance which
fail to meet the requirements of this Agreement (unless otherwise notified by
BT) promptly following the relevant non-performance; and

 

  21.3.2 a quarterly written summary of the results of the audits conducted by
the Contractor in accordance with the provisions of Schedule 1.2 (Service Level
Specifications and Performance Monitoring); and

 

  21.3.3 the management information set out in Schedule 1.2 (Service Level
Specifications and Performance Monitoring) in accordance with the provisions of
that Schedule.

 

  21.4 If the Contractor fails to provide BT’s Representative with the quarterly
summary required pursuant to subclause 21.3.2 within [**] from the end of the
Quarter to which that summary relates, the parties shall promptly refer that
failure to the Programme Director of the Contractor and the Project Director of
BT for resolution in accordance with paragraph 4(Mediation) of the Dispute
Resolution Procedure (and the steps in paragraph 3(Management referral) of the
Dispute Resolution Procedure shall not apply).

 

  21.5 BT may at all reasonable times, having given the Contractor reasonable
prior written notice, observe, inspect and satisfy itself as to the adequacy of
the monitoring procedures (including carrying out sample checks) provided that
BT shall use reasonable endeavours to minimise any disruption to the provision
of the Services by the Contractor.

 

  21.6 Without prejudice to the other rights or remedies of BT, the Authority,
any Authority Service Recipient or any Authority Party or to the Contractor’s
other reporting obligations set out in this Agreement, the Contractor shall
notify BT in writing, as soon as reasonably practicable after it comes to the
Contractor’s or any Contractor Party’s attention, of any event or circumstance
which may adversely affect the performance of the Contractor’s obligations under
this Agreement, in whole or in part, or which is reasonably likely to result in
any material delay in the implementation or delivery of any of the Services,
including any actual or potential:

 

  21.6.1 change in the role or status of any Key Personnel; or

 

Page (85)



--------------------------------------------------------------------------------

  21.6.2 delay, failure or interruption of performance of the Services; or

 

  21.6.3 delay, failure or interruption of performance under, or termination of
any Sub-Contract or Transferring Legacy Contract (other than any Transferring
Legacy Contract which cannot be novated or assigned to the Contractor in
accordance with subclause 13.5.1); or

 

  21.6.4 threat of, or planned, industrial action, including any strikes or
lock-outs; or

 

  21.6.5 failure of any ICT used in the provision of the Services; or

 

  21.6.6 loss or corruption of any Authority’s Data; or

 

  21.6.7 breach of confidentiality or failure to comply with any of the Security
Policy Requirements or site-specific requirements referred to in subclause 10.1;
or

 

  21.6.8 Excusing Cause, Delay Event or event of Force Majeure; or

 

  21.6.9 failure by BT to comply with its obligations under this Agreement; and

 

  21.6.10 failure by BT or the Authority to provide adequate resource or
information as is reasonably necessary to enable the Contractor to perform its
obligations under this Agreement.

 

  21.7 Upon notifying BT of any relevant event or circumstance in accordance
with subclause 21.6, the Contractor shall, without prejudice to the Contractor’s
other reporting obligations set out in this Agreement, provide BT with a written
proposal regarding the steps it considers the parties should take to avert,
remedy or mitigate the effect of that event or circumstance. Without prejudice
to the other rights or remedies of BT, the Authority, any Authority Service
Recipient or any Authority Party, following receipt by BT of any such proposal,
if requested by BT, the parties shall, within [**] of BT’s request, meet to
discuss the Contractor’s proposal and agree any appropriate steps which the
parties should take to avert, remedy or mitigate any adverse impact on the
performance of the Contractor’s obligations or any delay in the implementation
of the Services. If the parties fail to agree upon those steps, BT may, at its
option and without prejudice to the other rights or remedies of BT, the
Authority, any Authority Service Recipient or any Authority Party, refer the
matter for resolution in accordance with the Dispute Resolution Procedure.

 

  21.8 Without prejudice to the other rights or remedies of BT, the Authority,
any Authority Service Recipient or any Authority Party, upon the occurrence of
any event or circumstance referred to in subclause 21.6 with the exception of
those events or circumstances referred to in subclauses 21.6.9 or 21.6.10, BT or
the Authority may appoint any person to manage the Contractor’s performance of
all or any part of the Services (including any Services provided by any
Sub-Contractor) provided that such person is not in the reasonable opinion of BT
or the Authority (as the case may be) a competitor of the Contractor and, if any
such person is appointed, the Contractor shall co-operate fully and in good
faith with that person and shall ensure that it adopts any reasonable
recommendations made by that person.

 

Page (86)



--------------------------------------------------------------------------------

22. BENCHMARKING

 

  22.1 The Authority may, or BT if required by the Authority may, at any time
require Benchmark Reviews:

 

  22.1.1 in respect of any or all of the Services, Charges and Service Level
Specifications; or

 

  22.1.2 in respect of any Charges payable by BT [**] BT [**].

 

  22.2 Each Benchmark Review will be performed by an independent third party
selected by BT or the Authority (as the case may be) following reasonable
consultation with the Contractor and the procedure for each Benchmark Review
shall be as set out in Schedule 1.4 (Benchmarking). For the avoidance of doubt,
neither BT nor the Authority shall be entitled to select a material competitor
of the Contractor, as the independent third party benchmarker. For the purposes
of this subclause 22.2, a material competitor of the Contractor shall be deemed
to be any third party that:

 

  22.2.1 [**] per cent ([**]%) of its [**] the Contractor; or

 

  22.2.2 together with its Affiliates, [**] per cent ([**]%) of the [**] the
Contractor.

 

  22.3 Subject to the Contractor’s right to dispute any Benchmarking Report in
accordance with subclause 22.4, if any Benchmarking Review determines that any
or all of the Services, Charges and Service Level Specifications are not Good
Value, any failure by the Contractor to reduce the Charges within [**] of
receipt of that Benchmarking Report and/or, if BT so requests, improve the
Services and/or Service Level Specifications in accordance with the relevant
Benchmarking Report within [**] of receipt of that Benchmarking Report, or in
each case such longer period as may have been agreed by the parties, (in each
case in accordance with Schedule 1.4 (Benchmarking) shall, without prejudice to
any other rights or remedies of BT, the Authority, any Authority Service
Recipient or any Authority Party, constitute a Contractor Event of Default.

 

  22.4 The Contractor shall only be entitled to dispute a Benchmarking Report if
it reasonably considers that BT, the Authority or the independent third party
benchmarker has not followed the procedure for the related Benchmark Review (as
set out in this Clause 22 and in Schedule 1.4 (Benchmarking)) in any material
respect. If the Contractor does dispute any Benchmarking Report in accordance
with this subclause 22.4, the matter shall be dealt with in accordance with the
Dispute Resolution Procedure.

 

  22.5 Without prejudice to subclause 22.3, if BT requests any improvement to
the Services and/or Service Level Specifications in accordance with any
Benchmarking Report, the Contractor shall be entitled to reasonable consultation
with BT regarding how any such improvement will be implemented.

 

  22.6 Where any improvements are made to the Services, the Charges or the
Service Level Specifications in accordance with any Benchmarking Report, the
parties shall document such improvements in accordance with the Change Control
Procedure. Notwithstanding any provision of the Change Control Procedure, the
Contractor shall not be entitled to charge BT in respect of the documentation of
any such improvement and shall not be able to object to the documentation of any
such improvement.

 

  22.7

The Parties acknowledge that it is in their collective best interests to ensure
that the Benchmarking Report is produced as soon as reasonably practicable and
shall

 

Page (87)



--------------------------------------------------------------------------------

 

participate in the Benchmark Review and shall co-operate fully with the third
party benchmarker. The Authority shall ensure that a period of at least [**] is
allowed for consultation between the Contractor and the third party benchmarker
prior to the Benchmarking Report being issued.

 

23. INFORMATION AND AUDIT ACCESS

 

  23.1 The Contractor shall, during the Service Period, and for a period of at
least six (6) years after the Termination Date, maintain (and shall procure that
each Material Sub-Contractor maintains) complete and accurate documents and
records which relate to the Services, the Service Level Specifications, the
Charges and the performance of the Contractor’s obligations under this Agreement
and the performance of each Material Sub-Contractor of its obligations under
each Material Sub-Contract (the Relevant Records). The Contractor shall procure
that all Relevant Records in the possession of each Material Sub-Contractor
shall be available to it on a basis that permits the Contractor to disclose them
to BT and the Authority and the Contractor has included, or shall include,
relevant terms in its contract with each Material Sub-Contractor to this effect.

 

  23.2 For the purpose of:

 

  23.2.1 the examination and certification of the accounts of the Authority or
any Authority Service Recipient; or

 

  23.2.2 any examination pursuant to Section 6(1) of the National Audit Act 1983
of the economy, efficiency and effectiveness with which the Authority or any
Authority Service Recipient has used its resources,

 

       the Comptroller and Auditor General may examine and copy such documents
as he may reasonably require which are owned, held or otherwise within the
control of the Contractor or any Contractor Party (and the Contractor shall
procure that any person acting on behalf of it or any Contractor Party who has
such documents and/or other information shall also provide access) and may
require the Contractor to produce such oral or written explanations as he
considers necessary. To avoid doubt, it is hereby declared that the carrying out
of an examination under Section 6(3)(d) of the National Audit Act 1983 in
relation to the Contractor is not a function exercisable under this subclause.

 

  23.3 The Contractor shall provide and shall procure that each Contractor Party
shall provide such information as BT and/or the Authority may reasonably require
from time to time to enable it and each Authority Service Recipient to meet its
obligations to provide reports and returns pursuant to regulations, directions
or guidance applicable to the NHS or as required by external agencies including
reports and returns regarding the physical condition of buildings occupied by
BT, the Authority or any Authority Service Recipient, regarding health and
safety, under the fire code, relating to environmental health and to comply with
the Patients’ Charter or any document replacing it or relating to the ICT used
or services received by BT, the Authority, any Authority Party or any Authority
Service Recipient.

 

  23.4 Subject to subclause 23.5, the Contractor grants to BT, the Authority,
and to BT’s and the Authority’s authorised agents and any statutory or
regulatory auditors, a right of access to the Sites, each Material
Sub-Contractor, the Contractor’s ICT and the Relevant Records in normal working
hours (to be exercised upon reasonable advance written notice) not more than
once during any calendar year from the Effective Date

 

Page (88)



--------------------------------------------------------------------------------

       until the date six (6) years after the Termination Date. Each of BT and
the Authority shall only be permitted to undertake an audit for the purpose of
verifying that the Contractor is complying with the terms and conditions of this
Agreement including the provision of the Services in accordance with the Service
Level Specifications and for the purposes of verifying that the Charges, Service
Deductions, Delay Deductions, cost of Change and Gain Sharing have been
calculated in accordance with this Agreement.

 

  23.5 If BT or the Authority, acting reasonably, is aware of, or has reasonable
grounds to suspect fraud, a substantive problem with the provision of the
Services or in the calculation of the Charges, Service Deductions, Delay
Deductions, cost of Change or Gain Sharing or any material defect in the
Relevant Records or if the Contractor claims to be affected by a Delay Event or
an event of Force Majeure or that it is not liable to pay Delay Deductions under
subclause 9.4, the Contractor shall ensure that BT, the Authority, BT’s and the
Authority’s authorised agents and any statutory or regulatory auditors may
access the Sites, each Material Sub-Contractor, the Contractor’s ICT and
Relevant Records at any time and at whatever frequency is required.

 

     Project open book accounts

 

     23.6

 

  23.6.1 Without prejudice to Schedule 7.3 (Change Control Procedure), the
Contractor shall, at the written request of BT or the Authority (as the case may
be), provide to BT or the Authority (as the case may be) a Certificate of Costs
within [**] of such request, provided that BT may not request a Certificate of
Costs more than once in any Contract Year except if BT or the Authority acting
reasonably is aware of, or has reasonable grounds to suspect, fraud or a
miscalculation of the Charges, Service Deductions, Delay Deductions, cost of
Change or Gain Sharing in which case the Contractor shall provide a Certificate
of Costs whenever requested by BT or the Authority (as the case may be).

 

  23.6.2 The Certificate of Costs shall set out [**], including the following
details:

 

  23.6.2.1 actual Capital Expenditure, including capital replacement costs; and

 

  23.6.2.2 [**]; and

 

  23.6.2.3 all third party (if any) financing costs incurred in relation to the
Project including all interest and expenses; and

 

  23.6.2.4 [**]; and

 

  23.6.2.5 [**],

 

       provided that such Certificate of Costs shall not be required to give any
information in relation to Standard Products of the Contractor or any
Sub-Contractor, where the provider of such Standard Product has satisfied BT and
the Authority that the price at which it is providing the Standard Product is
the lowest price customarily made available to its customers.

 

  23.6.3 Following receipt of the Certificate of Costs, the Contractor shall
provide to BT or the Authority (as the case may be) such additional information
as it may reasonably request so that BT or the Authority (as the case may be)
can verify the accuracy of the Certificate of Costs.

 

Page (89)



--------------------------------------------------------------------------------

  23.7 The Contractor shall keep (and where appropriate shall procure that the
Material Sub-Contractors shall keep) [**] of account in accordance with
generally accepted accountancy practice with respect to this Agreement showing
in detail:

 

  23.7.1 administrative overheads; and

 

  23.7.2 payments made to Sub-Contractors; and

 

  23.7.3 capital and revenue expenditure; and

 

  23.7.4 such other items as BT or the Authority [**], for the purpose of
subclauses 9.8 to 9.14 (inclusive) (Delay Events), Schedule 7.3 (Change Control
Procedure), Clause 48.14 (Data Set Change Notices, Standards and Authority
Policies) and Clause 50 (Changes in Law),

 

       but may exclude any information in relation to Standard Products of the
Contractor or any Sub-Contractor, where the provider of such Standard Products
has satisfied BT (and, if required by BT, the Authority) that the price at which
it is providing the Standard Product [**]. The Contractor shall have (and
procure that the Sub-Contractors shall have) the Project-specific books of
account evidencing the items listed in subclauses 23.7.1 to 23.7.4 available for
inspection by BT or the Authority (and any person referred to in subclause 23.8)
upon reasonable notice, and during normal business hours shall present a report
of these to BT as and when requested.

 

  23.8 The Contractor shall permit records referred to in this Clause 23 to be
examined and copied by BT’s Representative and internal or external professional
advisers of BT, the Authority’s Representative and internal or external
professional advisers of the Authority (provided always in each case that such
advisers may not be direct competitors of the Contractor), and by the
Comptroller and Auditor General and his representatives, in each case under
conditions of confidentiality consistent with the corresponding terms of this
Agreement.

 

  23.9 Upon Termination, Expiry or any Service Transfer, as the case may be, and
in the event that BT or the Authority wishes to enter into another contract for
the operation and management of the Project the Contractor shall (and shall
ensure that the Sub-Contractors will) comply with all reasonable requests of BT
or the Authority to provide information relating to the Contractor’s costs of
operating and maintaining the Project. For the avoidance of doubt, all such
information shall be deemed Confidential Information.

 

  23.10 The cost and expense of any audit or inspection under this Clause 23 or
subclause 37.4.6 (Audit) shall be borne as between the parties by BT unless any
miscalculation of any part of the Charges, Service Deductions, Delay Deductions,
cost of Change, Gain Sharing or any other amounts payable by or to BT under this
Agreement is detected through any Audit, the Contractor is not complying in any
material respect with any of the terms and conditions of this Agreement or any
Certificate of Costs is incomplete or inaccurate in any material respect, in
which case the Contractor shall promptly refund to BT:

 

  23.10.1 the reasonable cost and expense of the Audit (including auditor’s
fees); and

 

Page (90)



--------------------------------------------------------------------------------

  23.10.2 the full amount of any overpayment by or underpayment to BT, together
with interest on that amount calculated from day to day at a rate per annum
equal to the Default Interest Rate from the date of that overpayment by, or
underpayment to, BT, as the case may be, up to and including the date that the
refund or shortfall is paid in full by the Contractor.

 

  23.11 Following an Audit BT may discuss its findings with the Contractor and,
if appropriate, but without prejudice to other rights or remedies of BT, the
Authority, any Authority Service Recipient or any Authority Party, the parties
shall agree a plan (including a timetable to implement the plan) to address any
concerns identified in the Audit. If the parties fail to agree as to whether a
plan is appropriate or fail to agree on the plan, the matter shall be dealt with
in accordance with the Dispute Resolution Procedure. If the Audit demonstrates
that the Contractor is failing to comply with any of its obligations under this
Agreement, then, without prejudice to the other rights or remedies of BT, the
Authority, any Authority Service Recipient or any Authority Party, BT may acting
reasonably at all times and by written notice to the Contractor:

 

  23.11.1 in the case of a failure by the Contractor to perform the Services in
accordance with a Service Level Specification, make Service Deductions in
respect of the relevant Services in accordance with Schedule 9.1 (Charging and
Service Deductions); and

 

  23.11.2 at no additional charge to BT, require the Contractor to:

 

  23.11.2.1 re-perform the Services in relation to which there is or was a
failure to perform; and

 

  23.11.2.2 as soon as practicable, arrange all additional resources as
reasonably necessary to perform its obligations set out in this Agreement and to
ensure that the failure does not recur.

 

     Information regarding ownership of assets

 

  23.12 The Contractor shall maintain the Registers throughout the Service
Period in accordance with the provisions of Schedule 11 (Exit and Services
Transfer Arrangements). The Contractor shall ensure that the Register also
clearly identifies the Hardware, Software design and build costs as applicable
to Contractor related to the Assets and the provision of the Services.

 

  23.13 The Contractor shall ensure that all Assets listed on the Register and
all Authority Assets (other than any software or data) are physically labelled
so as to clearly show their ownership. BT shall, from time to time, advise the
Contractor of a suitable form of denotation for inclusion on the labels for the
BT or Authority Assets. The Contractor shall ensure that any labelling required
by this subclause 23.13 is promptly updated to reflect any change in ownership
of the Assets or Authority Assets.

 

24. EXCUSING CAUSES

 

  24.1 If an Excusing Cause causes a material adverse interference with, or
causes a material failure of, the performance of the Services and provided that
the Excusing Cause and the likely effects of it are notified to BT by the
Contractor in writing within [**]of the date on which the Contractor or any
Contractor Party became aware (or ought reasonably to have become so aware) of
the occurrence of the Excusing Cause, then (subject to subclauses 9.10, 24.3,
and 24.5) to the extent such failure or interference arises as a result of such
Excusing Cause:

 

  24.1.1 such failure by the Contractor to perform, and any poor performance of
any affected Service shall not constitute a breach of the provisions of this
Agreement by the Contractor; and

 

Page (91)



--------------------------------------------------------------------------------

  24.1.2 such interference shall be taken account of in measuring the
performance of any affected Service in accordance with Clause 8 (Service Level
Specifications) and Clause 21 (Monitoring of Performance), which shall be
operated as though the relevant Service had been performed free from such
adverse interference,

 

       so that, provided that the Contractor can show to the reasonable
satisfaction of BT that but for the occurrence of the Excusing Cause it would
have provided the affected Services in accordance with this Agreement, the
Contractor shall, subject to subclause 44.10.4, be entitled to payment under
this Agreement as if the Excusing Cause had not occurred and to payment of any
unavoidable additional direct costs and expenses to the extent not recovered
from the Charges on the same basis as is set out in subclauses 9.15 to 9.18. The
rights and remedies of the Contractor under this subclause 24.1 shall be the
only rights and remedies of the Contractor in respect of the occurrence of an
Excusing Cause and the Contractor shall not have any other right or remedy in
respect of the occurrence of that Excusing Cause.

 

  24.2 For the purpose of subclause 24.1, an Excusing Cause means:

 

  24.2.1 any breach by BT of any of BT’s express obligations under this
Agreement (unless, and to the extent, caused or contributed to by the Contractor
or any Contractor Party);

 

  24.2.2 any deliberate act or omission of BT, the Authority, any Authority
Service Recipient or Authority Party or any failure by BT, the Authority, any
Authority Service Recipient or any Authority Party (having regard always to the
interactive nature of the activities of BT, the Authority, each Authority
Service Recipient and of the Contractor) to take reasonable steps to carry out
its activities in a manner which minimises undue interference with the
Contractor’s performance of the Services, save where:

 

  24.2.2.1 (and to the extent) caused or contributed to by the Contractor or any
Contractor Party; or

 

  24.2.2.2 BT, the Authority or any Authority Service Recipient or any Authority
Party is acting in accordance with a recommendation or instruction of the
Contractor or any Contractor Party; or

 

  24.2.2.3 any such act or omission giving rise to such failure was provided for
in this Agreement or was otherwise necessary to ensure compliance by BT with its
obligations under this Agreement; or

 

  24.2.2.4 (and to the extent that) the consequences of any such deliberate act
or omission or other acts or omissions giving rise to such failure would have
been prevented by the proper performance of the Contractor’s obligations under
this Agreement; or

 

Page (92)



--------------------------------------------------------------------------------

  24.2.3 the implementation of any action taken by BT, either on its own or at
the request of the Authority or any suspension of the Contractor’s obligation to
deliver any or any part of the Services or the compliance by the Contractor with
instructions given by BT under subclauses 20.2, 20.3 and/or 20.4 in each case in
the circumstances referred to in subclauses 20.1.2 or 20.1.6;

 

  24.2.4 any act or omission of any BT Subcontractor other than the Contractor
or any Affiliate of the Contractor.

 

  24.3 The Contractor shall not be relieved of liability for any breach by it of
any of its obligations under this Agreement which has entitled BT to exercise
its rights under any or all of subclauses 20.2, 20.3 or 20.4, nor shall the
Contractor be entitled to payment under this Agreement in the circumstances set
out in subclause 20.5.

 

     Insured exposure

 

  24.4 [not used]

 

     Mitigation of Excusing Cause

 

  24.5 BT and the Contractor shall take all reasonable steps to mitigate the
consequences of an Excusing Cause on the Contractor’s ability to perform its
obligations under this Agreement. To the extent that the Contractor does not
take such steps, the Contractor shall not be entitled to, and shall not receive,
the relief specified in subclause 24.1 (Excusing Causes).

 

Page (93)



--------------------------------------------------------------------------------

PART D: GOVERNANCE

 

25. REPRESENTATIVES

 

     BT’s Representative

 

  25.1 BT’s Representative shall be BT’s [**] or such other person appointed
pursuant to this Clause. BT’s Representative shall exercise the functions and
powers of BT in relation to this Project which are identified in this Agreement,
including those functions and powers set out in Schedule 7.2 (Contract and
Service Management) as functions or powers to be carried out by BT’s
Representative. BT’s Representative shall also exercise such other functions and
powers of BT under this Agreement as BT may notify to the Contractor in writing
from time to time.

 

  25.2 BT’s Representative shall be entitled at any time, by written notice to
the Contractor, to authorise any other person to exercise the functions and
powers of BT delegated to him pursuant to this Clause, either generally or
specifically. As at the Effective Date, the individuals authorised by BT’s
Representative to exercise these functions and powers are as set out in Schedule
7.2 (Contract and Service Management). Any act of any such person shall, for the
purposes of this Agreement, constitute an act of BT’s Representative and all
references to BT’s Representative in this Agreement (apart from this Clause)
shall be taken as references to such person so far as they concern matters
within the scope of such person’s authority.

 

  25.3 BT may by written notice to the Contractor change BT’s Representative or
any individual authorised by BT’s Representative to exercise its functions and
powers pursuant to subclause 25.2. Any such change shall have effect on the date
specified in the notice.

 

  25.4 During any period when no BT’s Representative has been appointed (or when
BT’s Representative is unable through illness, incapacity or any other reason
whatsoever to carry out or exercise his functions under this Agreement) BT shall
carry out the functions which would otherwise be performed by BT’s
Representative.

 

  25.5 No act or omission of BT, BT’s Representative or any officer, employee or
other person engaged by BT shall, except as otherwise expressly provided in this
Agreement:

 

  25.5.1 in any way relieve or absolve the Contractor from, modify, or act as a
waiver or estoppel of, any liability, responsibility, obligation or duty under
this Agreement; or

 

  25.5.2 in the absence of an express order or authorisation under Schedule 7.3
(Change Control Procedure), constitute or authorise a Change.

 

  25.6 Except as previously notified in writing before such act by BT to the
Contractor, the Contractor and the Contractor’s Representative shall be entitled
to treat any act of BT’s Representative which is authorised by this Agreement as
being expressly authorised by BT and the Contractor and the Contractor’s
Representative shall not be required to determine whether an express authority
has in fact been given.

 

Page (94)



--------------------------------------------------------------------------------

     Representative of the Contractor

 

  25.7 The Contractor’s Representative shall be its [**] or such other person
appointed by the Contractor and notified to BT. The Contractor’s Representative
shall have full authority to act on behalf of the Contractor for all purposes of
this Agreement. As at the Effective Date, the Contractor’s Representative has
authorised the persons identified in Schedule 7.2 (Contract and Service
Management) to exercise the powers and functions of the Contractor’s
Representative set out against that person’s name in that Schedule. The
Contractor’s Representative may only vary the powers and functions delegated to
any such persons (or delegate any additional powers and functions to such
persons or to any other persons) with BT’s prior written consent in accordance
with the Change Control Procedure. If at any time the Contractor’s
Representative ceases to have full authority to act on behalf of the Contractor
for all operational purposes of this Agreement or if at any time any authorised
person identified in Schedule 7.2 (Contract and Service Management) ceases to
have the powers and functions previously delegated to them, the Contractor shall
immediately notify the Authority and, where necessary, shall appoint a suitable
replacement, such replacement to be subject to the Authority’s prior written
approval (such approval not to be unreasonably withheld or delayed).

 

26. LIAISON

 

     Project Board

 

  26.1 BT and the Contractor shall establish and maintain throughout the Service
Period a joint project board (the Project Board) consisting of three (3)
representatives of BT (one of whom shall be appointed Chairman) and three (3)
representatives of the Contractor which shall have the functions described
below.

 

  26.2 The functions of the Project Board shall be:

 

  26.2.1 to provide a means for the joint review of issues relating to all day
to day aspects of the performance of this Agreement;

 

  26.2.2 to provide a forum for joint strategic discussion, considering actual
and anticipated changes in the market and business of the Authority or any
Authority Service Recipient and possible variations of this Agreement to reflect
those changes or for the more efficient performance of this Agreement; and

 

  26.2.3 in certain circumstances, pursuant to the Dispute Resolution Procedure,
to provide a means of resolving disputes or disagreements between the parties
amicably.

 

  26.3 The role of the Project Board is to make recommendations to the parties,
which they may accept or reject at their complete discretion. Neither the
Project Board itself, nor its members acting in that capacity, shall have any
authority to vary any of the provisions of this Agreement or to make any
decision which is binding on the parties (save as expressly provided in the
Dispute Resolution Procedure). Neither party shall rely on any act or omission
of the Project Board, or any member of the Project Board acting in that
capacity, so as to give rise to any waiver or personal bar in respect of any
right, benefit or obligation of either party.

 

  26.4

Each of BT and the Contractor shall appoint and remove its representatives on
the Project Board by written notice delivered to the other at any time. A
representative on

 

Page (95)



--------------------------------------------------------------------------------

 

the Project Board may appoint and remove an alternate (who may be another
representative of the relevant party) in the same manner. If a representative is
unavailable (and the other party’s representatives may rely on the alternate’s
statement that the representative is unavailable) his alternate shall have the
same rights and powers as the representative.

 

     Procedures and practices

 

  26.5 Subject to the provisions of this Agreement, the members of the Project
Board may adopt such procedures and practices for the conduct of the activities
of the Project Board as they consider appropriate from time to time (Liaison
Procedure) and:

 

  26.5.1 may invite to any meeting of the Project Board such other persons as
its members may agree (in accordance with subclause 26.6, but subject to
subclause 26.11); and

 

  26.5.2 may receive a review report from any person agreed by the members of
the Project Board.

 

  26.6 Recommendations and other decisions of the Project Board must have the
affirmative written approval of BT before they are implemented.

 

  26.7 The Project Board shall meet at least once each Quarter (unless otherwise
agreed by its members) and from time to time as necessary. Any member of the
Project Board may convene a meeting of the Project Board at any time.

 

  26.8 Meetings of the Project Board shall be convened on not less than ten (10)
days written notice (identifying the agenda items to be discussed at the
meeting) provided that in emergencies a meeting may be called at any time on
such notice as may be reasonable in the circumstances. The quorum for meetings
of the Project Board shall be four (4), consisting of two (2) members nominated
by each of the Contractor and BT.

 

  26.9 Where the Project Board decides it is appropriate, meetings may also be
held by telephone or another form of telecommunication, by which each
participant can hear and speak to all other participants at the same time.

 

  26.10 Minutes of all recommendations (including those made by telephone or
other form of telecommunication) and meetings of the Project Board shall be kept
by the Contractor and copies circulated promptly to the parties, normally within
five (5) days of the making of the recommendation or the holding of the meeting.
A full set of minutes shall be open to inspection by either party at any time,
upon request. The Contractor shall make amendments to the minutes as BT and the
Contractor shall reasonably require should the minutes, in the reasonable
opinion of BT and the Contractor, fail to accurately record the recommendation,
decision and/or meeting.

 

  26.11 BT shall be entitled to require the attendance at any meeting of the
Project Board (and the Contractor shall procure such attendance) of any Material
Sub-Contractor if any issue to be considered by the Project Board relates to the
services provided pursuant to the Material Sub-Contract entered into by that
Material Sub-Contractor (including the modification or extension of those
services) or the performance of that Material Sub-Contractor or may affect that
Material Sub-Contract. In those cases, the parties shall procure that the
Project Board requests the attendance of that Material Sub-Contractor (and the
Contractor shall procure such attendance) at the requisite meeting of the
Project Board. For the avoidance of doubt no Sub-Contractor representative shall
have a vote at any Project Board meeting.

 

Page (96)



--------------------------------------------------------------------------------

27. PROJECT MANAGEMENT

 

  27.1 The Contractor and BT shall each carry out their Service Management and
contract management responsibilities as specified in Schedule 7.2 (Contract and
Service Management).

 

  27.2 The Key Personnel are identified in and shall perform the functions set
out in Schedule 3.2 (Key Personnel). BT may, if requested by the Authority, at
any time by written notice to the Contractor, require the Contractor to add any
employee of the Contractor or any Material Sub-Contractor to the list of Key
Personnel at Schedule 3.2 (Key Personnel) if BT, acting reasonably considers
that the removal of that employee from the Project:

 

  27.2.1 would have a material adverse impact on the Contractor’s understanding
of the Project;

 

  27.2.2 would have a material adverse impact on the ability of the Contractor
to comply with its obligations under this Agreement; or

 

  27.2.3 would be likely to materially increase any other risk to BT, the
Authority or any Authority Service Recipient associated with the provision of
the Services by the Contractor.

 

  27.3 The Contractor shall ensure that each member of the Key Personnel devotes
materially all of his time and effort to the performance of the Services and
that the Contractor’s (or Material Sub-Contractor’s as the case may be)
organisational structure shall not materially affect the ability of the Key
Personnel to perform their duties under this Agreement nor shall it affect the
status of such Key Personnel as employees of the Contractor or, where
applicable, a Material Sub-Contractor. Subject to subclause 27.4, the Contractor
shall ensure that Key Personnel retain their involvement in the Services and, in
particular, shall not without BT’s prior written consent (not to be unreasonably
withheld or delayed), involve any member of the Key Personnel in any other
project on behalf of the Contractor or its Affiliates before the date specified
in Schedule 3.2 (Key Personnel).

 

  27.4 The Contractor shall ensure that no member of the Key Personnel as
specified in Schedule 3.2 (Key Personnel) is removed or changed from his role
(as specified in Schedule 3.2 (Key Personnel)) without BT’s prior written
consent (that consent not to be unreasonably withheld or delayed) before the
relevant date specified in that Schedule for that member of the Key Personnel
unless:

 

  27.4.1 that member of the Key Personnel is on long term sick leave or is
persistently sick to the extent that the persistent sickness materially affects
the performance of that part of the Services with which that person is involved;
or

 

  27.4.2 that member of the Key Personnel resigns from the Contractor’s
employment (or where applicable, that of any Material Sub-Contractor) otherwise
than for the purpose of transferring to the employment of any Affiliate of the
Contractor or any Material Sub-Contractor or any Affiliate of any Material
Sub-Contractor; or

 

Page (97)



--------------------------------------------------------------------------------

  27.4.3 the Services for which that member of the Key Personnel is designated
as Key Personnel are completed; or

 

  27.4.4 that member of Key Personnel is in material breach of his terms of
employment with the Contractor.

 

  27.5 Any breach by the Contractor of subclause 27.2, 27.3 or 27.4 shall be a
Contractor Event of Default.

 

  27.6 The appointment of any replacement for any of the Key Personnel shall be
subject to the written approval of BT (that agreement not to be unreasonably
withheld or delayed). In relation to any proposed replacement for a member of
the Key Personnel, the Contractor shall:

 

  27.6.1 notify BT in writing and consult with BT in relation to the
replacement; and

 

  27.6.2 if requested by BT, provide BT with a curriculum vitae for the proposed
replacement; and

 

  27.6.3 introduce the proposed replacement to BT and provide BT with an
opportunity to interview the individual; and

 

  27.6.4 if the replacement is approved by BT, add such individual to Schedule
3.2 (Key Personnel).

 

  27.7 The cost of effecting any replacement of any member of the Key Personnel
(including any costs described in subclause 10.20 and any additional costs in
bringing the replacement to the same level of knowledge as his/her predecessor)
shall be borne by the Contractor. The Contractor shall use all reasonable
endeavours to ensure that the role of any member of the Key Personnel is not
vacant for any longer than [**] and shall ensure that, while any of these roles
is vacant, the role is temporarily covered by an appropriately qualified and
experienced replacement. The Contractor shall ensure that each replacement for a
member of the Key Personnel that it proposes to BT is appropriately qualified
and experienced and fully competent to carry out the tasks assigned to the
member of the Key Personnel which he has replaced.

 

  27.8 The Contractor shall use its Best Endeavours to ensure that, if BT so
requires, it increases the amount of time devoted by any one or more of the Key
Personnel in the provision of the Services.

 

  27.9 The Contractor agrees that effective project management is critical to
the successful implementation and continued provision of the Services throughout
the Service Period. In particular the Contractor agrees that in the course of
employing the project management methodology required by Schedule 7.2 (Contract
and Service Management) and its own internal project management procedures, the
Contractor shall if requested at any time in writing and upon reasonable notice
by BT provided that BT shall not be able to make such a request more than twice
in any Contract Year:

 

  27.9.1 produce a written list of those personnel of the Contractor or any
Material Sub-Contractor (including Key Personnel) who are at that time involved
in the provision of the Services, whether on site, or off-site, indicating
whether they are dedicated exclusively to the provision of the Services, or
otherwise;

 

Page (98)



--------------------------------------------------------------------------------

  27.9.2 without prejudice to the other rights or remedies of BT, the Authority
or any Authority Service Recipient, provide a written explanation as to why any
member of the Key Personnel is not engaged in the provision of the Services to
the extent required by this Agreement, with a reasonable proposal regarding his
reinstatement or replacement; and

 

  27.9.3 provide written details of the reporting structure and frequency of
reporting between Key Personnel and the Contractor’s senior management.

 

  27.10 BT, the Authority, the Authority and the Authority’s Representative
shall be entitled to treat any act of the Key Personnel (or any other person to
whom the Contractor’s Representative has delegated any of its powers and
functions in accordance with subclause 25.7) in connection with this Agreement
as being expressly authorised by the Contractor and BT, the Authority and the
Authority’s Representative shall not be required to determine whether any
express authority has in fact been given.

 

  27.11 The Contractor agrees that it will carry out an appraisal of each member
of the Key Personnel at least once in each Contract Year. The Contractor agrees
that it will provide reasonable written notice (and in any event at least [**]
notice) to BT’s Representative of the date of each appraisal of each member of
the Key Personnel. The Contractor agrees that BT’s Representative shall be
entitled to provide the Contractor with input for each such appraisal. For the
avoidance of doubt appraisals conducted under this subclause 27.11 shall not
include any discussion of employment matters (such as salary reviews) that do
not relate to the provision of the Services and that are confidential between
the Contractor and its Key Personnel.

 

  27.12 If in any period of [**] percent ([**]%) or more of the members of the
Key Personnel are removed or changed from their roles (as specified in Schedule
3.2 (Key Personnel)) for any reason (whether or not permitted by subclause
27.4), the Contractor shall:

 

  27.12.1 provide BT with a full written explanation as to the reasons for such
removals or changes including, where applicable, full notes from any exit
interview conducted by the Contractor or any Material Sub-Contractor with any
departing member of the Key Personnel; and

 

  27.12.2 if such removal or change to Key Personnel has had any adverse impact
on the Contractor’s provision of the Services, undertake, at its own costs, such
remediation acts as BT may reasonably require in order to improve the retention
of Key Personnel including, but not limited to, making reasonable changes to the
human resources policies and procedures applicable to the Key Personnel
(including those relating to remuneration) of the Contractor or, where
applicable, use its Best Endeavours to ensure any Material Sub-Contractor takes
such remedial action as may be necessary to ensure that such policies and
procedures comply with the Expected Standard.

 

28. RECORDS AND REPORTS

 

     The parties shall comply with the provisions of Schedule 7.4 (Record
Provisions) in relation to the keeping of records and the making of reports.

 

29. CHANGE CONTROL PROCEDURE

 

  29.1 The provisions of Schedule 7.3 (Change Control Procedure) shall have
effect in respect of Changes except as otherwise expressly provided in this
Agreement.

 

Page (99)



--------------------------------------------------------------------------------

  29.2 The Contractor may at any time submit to BT’s Representative written
proposals for amendments to or substitution of the Contractor’s Technical
Solution or any part of it in accordance with Schedule 7.3 (Change Control
Procedure).

 

  29.3 An amendment to or substitution to the Contractor’s Technical Solution
proposed pursuant to subclause 29.2 shall not be a Change entitling the
Contractor to any payment (or other compensation) or to any relief from the
performance of its obligations under this Agreement.

 

PART E: INTERRELATIONSHIP WITH INTEGRATED SERVICE PROVIDERS

 

30. CO-OPERATION AND RELATIONSHIP WITH THE NATIONAL PROGRAMME FOR IT

 

     The Contractor agrees to the extent reasonably requested by BT to
co-operate and liaise, at its own expense, with the other Integrated Service
Providers so as to assist with the successful and timely delivery of the
National IT Programme including taking such steps as are set out or referred to
in Schedule 6.1 (NASPs, NISPs and LSPs) or as may otherwise reasonably be
required by BT and to comply with the terms of Schedule 6.2 (National ICRS
Interface Regulations).

 

Page (100)



--------------------------------------------------------------------------------

PART F: CHARGES AND RELATED MATTERS

 

31. CHARGING AND INVOICING

 

     Charges

 

  31.1 BT shall pay the Contractor the Charges in accordance with the provisions
of Schedule 9.1 (Charging and Service Deductions).

 

     Invoicing and payment arrangements

 

  31.2 Amounts due under the terms of this Agreement shall be invoiced and paid
in accordance with the provisions of Schedule 9.2 (Invoicing Procedures).

 

     Manner of payment

 

  31.3 Unless otherwise stated in this Agreement, all payments under this
Agreement shall be made in pounds sterling by [electronic transfer of funds for
value on the day in question] to the bank account of the recipient (located in
the United Kingdom) specified in the relevant invoice, quoting the invoice
number against which payment is made.

 

     Disputes

 

  31.4 If either party (acting in good faith) disputes all or any part of the
Charges invoiced in accordance with subclause 31.2 (Invoicing and payment
arrangements) or any other amount that the other party claims is payable to it,
the undisputed amount of the Charges invoiced or any other amount shall be paid
by BT (or the Contractor, if applicable) in accordance with subclause 31.2
(Invoicing and payment arrangements) but that party shall be entitled to retain
the disputed amount of the invoiced Charges or other amount, as the case may be,
and the provisions of this subclause 31.4 shall apply. The parties shall use all
reasonable endeavours to resolve the dispute in question within ten (10) days of
the dispute arising. If they fail so to resolve it, either party may refer the
matter to the Fast Track Dispute Resolution Procedure. Following resolution of
the dispute, any amount agreed or determined to have been payable shall be paid
forthwith, together with interest on such amount calculated in accordance with
subclause 31.5 (Late Payments).

 

     Late payments

 

  31.5 Each party shall be entitled, without prejudice to any other right or
remedy, to receive interest on any payment not made when properly due pursuant
to the terms of this Agreement on the due date calculated from day to day at a
rate per annum equal to the Default Interest Rate from the day after the date on
which payment was due up to and including the date of payment.

 

     Set-off

 

       Except in respect of Service Deductions and Delay Deductions which shall
be recovered by BT in accordance with subclauses 9.1 and 9.20 and without
prejudice to subclause 31.3, if directed by the Authority, BT is expressly
entitled, at BT’s discretion, to set-off any sum or amount which the Contractor
may owe BT under any other agreement between BT and the Contractor against any
sums or amounts which BT may owe the Contractor under this Agreement provided
that BT has given the Contractor not less than ten (10) days’ notice of its
intention to deduct or so apply such sum.

 

Page (101)



--------------------------------------------------------------------------------

32. GAIN SHARING

 

     The Contractor and BT shall carry out their respective responsibilities for
the sharing of gains as set out in Schedule 9.4 (Gain Sharing).

 

33. FINANCIAL MODEL

 

  33.1 Immediately after execution of this Agreement, the Contractor shall
deliver two (2) copies of the Financial Model to BT (both on disc and in hard
copy) to be held in accordance with the arrangements set out in Schedule 9.3.

 

  33.2 Each party shall have the right to inspect and audit the Financial Model
at all reasonable times. The Financial Model shall be used as the basis for
considering any changes to the Charges under the Change Control Procedure and
all costs and corresponding profits in relation to the Project shall be computed
on a basis consistent with the Financial Model.

 

  33.3 The Contractor shall update the Financial Model not more than [**] after
each anniversary of the Effective Date and at any other time where a change
occurs which materially impacts on the accuracy of the Financial Model.

 

  33.4 Unless otherwise agreed in writing between the parties, all updates of
and amendments to the Financial Model shall reflect, be consistent with and be
made only in accordance with the provisions of this Agreement, and shall in the
case of any amendments that either individually or collectively have an impact
the value of which exceeds [**]Pounds Sterling (£[**])be subject to the prior
written approval of BT. In the event that the parties fail to agree any proposed
amendments to the Financial Model, the matter shall be referred for resolution
in accordance with the Dispute Resolution Procedure.

 

  33.5 Following the approval of any update of or amendment to the Financial
Model by BT, the Contractor shall promptly deliver a copy of the revised
Financial Model to BT in the same form as the original form (or such other form
as may be agreed in writing by the parties from time to time).

 

  33.6 The Contractor shall ensure that each version of the Financial Model
delivered to BT pursuant to subclauses 33.1 and 33.5 shall be certified by a
director of the Contractor, or by a person delegated such authority by the
Contractor’s Board of Directors, as being accurate and not misleading and in
conformity with all International Accounting Standards generally accepted
accounting principles.

 

  33.7 The Contractor warrants, represents and undertakes to BT that each
version of the Financial Model delivered to BT pursuant to subclauses 33.1 and
33.5 shall include full and accurate details of all interest, expenses and other
financing costs and finance arrangements which relate to the Project (including
any refinancing, securitisation and methods of raising any additional finance).

 

  33.8

The Contractor shall only enter into, terminate, vary, waive its rights under or
generally deal with any finance arrangements relating to the Project (including
the rates of interest, expenses and other financing costs that appear in the
Financial Model) with the prior written consent of BT (which shall be granted at
the sole and absolute discretion of BT). In considering whether to give its
consent to any such finance arrangement relating

 

Page (102)



--------------------------------------------------------------------------------

 

to the Project in accordance with this subclause 33.8, BT may take into
consideration any reasonable and proportionate reduction to the Charges that the
parties are able to agree in order to reflect the reduction in the Contractor’s
costs or the benefit to the Contractor of any cashflow advantage that would
arise out of such finance arrangement.

 

  33.9 BT may at any time require the Contractor to enter into, terminate, vary,
waive its rights under or generally deal with external finance arrangements
relating to the Project which, without prejudice to the Contractor’s then
current financing arrangements, would reduce the Contractor’s costs or provide a
cash flow or other benefit to the Contractor, which would be passed on by BT to
the Authority.

 

PART G: INTELLECTUAL PROPERTY, DATA AND CONFIDENTIALITY

 

34. INTELLECTUAL PROPERTY

 

     Ownership of Intellectual Property Rights

 

  34.1 During the Service Period:

 

  34.1.1 none of BT, any Affiliate of BT, any BT Party, any Affiliate of any BT
Party, the Authority, any Authority Service Recipient or any Authority Party
shall acquire title to the Intellectual Property Rights in any of the following:

 

  34.1.1.1 the Contractor’s Software; or

 

  34.1.1.2 the Third Party Software; or

 

  34.1.1.3 the Technology Forum IPR; and

 

  34.1.2 none of the Contractor, any of its Affiliates or any Contractor Party
or any Affiliate of any Contractor Party shall acquire title to the Intellectual
Property Rights in any of the following:

 

  34.1.2.1 the BT Software; or

 

  34.1.2.2 the Authority’s Software; or

 

  34.1.2.3 the Specially Written Software; or

 

  34.1.2.4 the Authority’s Data; or

 

  34.1.2.5 the Documentation.

 

  34.2 The Contractor shall, as it develops the detailed technical design of the
Supplied Software inform BT of the nature of all of the programs and code which
it or any Affiliate of the Contractor and/or any Contractor Party proposes to
create pursuant to this Agreement, together with its view (with supporting
evidence) as to whether or not such programs and code constitute Specially
Written Software. BT shall be entitled to challenge any assertion of the
Contractor as to whether or not any such programs or code constitutes Specially
Written Software and any dispute shall be referred to the Dispute Resolution
Procedure. If the Authority challenges any assertion of the Contractor as to
whether or not any such programs or code constitutes Specially Written Software
and any dispute shall be referred to the dispute resolution procedure set out in
the Head Agreement, and the outcome of that dispute resolution procedure shall
be conclusive.

 

Page (103)



--------------------------------------------------------------------------------

  34.3 Where either party (or any of its Affiliates, or, in the case of the
Contractor, any Contractor Party) acquires, by operation of law, title to
Intellectual Property Rights and such acquisition is inconsistent with the
allocation of title set out in subclauses 34.1.1 or 34.1.2, that party shall
assign (or procure that its relevant Affiliate or the relevant Contractor Party,
as appropriate, assigns) to the other party on the written request of the other
party (whenever made) those Intellectual Property Rights.

 

  34.4 All Intellectual Property Rights in and to the Specially Written
Software, the Documentation and Authority’s Data shall vest in the Authority and
the Contractor hereby assigns to the Authority all Intellectual Property Rights
(whether existing as at the Effective Date or created thereafter) in or to the
Specially Written Software, the Documentation and Authority’s Data. The
Contractor shall execute, and shall ensure that each relevant Contractor Party
and each relevant Affiliate of the Contractor or the Contractor Party executes,
those documents and does those things that BT considers necessary to give effect
to this Clause 34. For the avoidance of doubt, where any Intellectual Property
Rights in or to the Specially Written Software, the Documentation or Authority’s
Data are created after the Effective Date the assignment pursuant to this
subclause 34.4 shall take effect as an assignment by way of future assignment.

 

  34.5 Any assignment of Intellectual Property Rights pursuant to this Clause 34
shall be with full title guarantee, free from encumbrances and shall include the
right to take action for any past, present and future damages and other remedies
in respect of any infringement.

 

     Licences granted by the Contractor

 

  34.6 The Contractor hereby grants, and shall ensure that each of its relevant
Affiliates and Contractor Parties grants, to BT a non-exclusive, irrevocable and
royalty free licence:

 

  34.6.1 to Use the Contractor’s Software during the Service Period for the
purposes of receiving the Services and integrating the Services with other
services provided pursuant to the National Programme for IT or otherwise as
envisaged by this Agreement (including, subject to subclause 34.10, the right to
grant sub-licences to the Authority, each Authority Service Recipient and each
Authority Party together with any third parties engaged by the Authority, any
Authority Service Recipient or any Authority Party (including any Integrated
Service Provider). Notwithstanding the foregoing, BT acknowledges and agrees
that in consideration of BT’s paying the Charges the licences being granted in
this Agreement as of the Effective Date are limited to the Territory. Any and
all additional licences which BT may request under this Agreement outside the
Territory (including licences for any additional Integrated Service Provider(s)
wheresoever located) shall require the payment of additional fees as shall be
mutually agreed by the parties hereto; and

 

  34.6.2

to Use, and allow any non-competitor Replacement Supplier to Use, the
Contractor’s Software as is necessary for the provision and receipt of
Replacement Services during the Termination Period. Further, the Contractor
shall cooperate with and assist BT in the implementation of such Replacement
Supplier services during the Termination Period, in line with the terms and
conditions of Schedule 11 (Exit and Services Transfer Arrangements), except
that, and notwithstanding anything contained in this

 

Page (104)



--------------------------------------------------------------------------------

 

Agreement or in Schedule 11 (Exit and Services Transfer Arrangements) to the
contrary, the Contractor shall not be required to [**], and BT shall have [**].
The Contractor hereby grants, and shall ensure that each of its relevant
Affiliates and Contractor Parties grants, to BT [**] the Contractor’s Software
as is necessary [**]. Such [**] may use the Contractor’s Software [**]only and
only for the sole purpose of [**] per the terms of this Agreement. Prior to any
disclosure of the Contractor’s Software to any such non-competitor Replacement
Supplier or non-competitor facilities manager, BT shall [**] and such
non-competitor facilities [**] with the corresponding terms of this Agreement.

 

  34.7 At any time during the Service Period, BT may, upon written notice to the
Contractor require an extension to the term of the sub-licence to use the
Contractor’s Software (or any part thereof) granted under subclause 34.6.2
beyond the Termination Date for such period as BT may require, subject to a
maximum extension of twelve (12) months beyond the Termination Date, subject to
the Authority paying a licence fee in respect of the extension. During any such
extended licence period, the Authority may, upon written notice to the
Contractor, require a further (and final) extension to the term of the licence
to use the Contractor’s Software (or any part thereof) granted under subclause
34.5.2 beyond the date expiry of the initial extension for such period as the
Authority may require subject to a maximum extension of twelve (12) months
beyond the date of expiry of the initial extension, subject to the Authority
paying a licence fee in respect of the further (and final) extension. Upon
receipt of any such extension notice from BT in accordance with this subclause
34.7, the Contractor shall grant the extended licence and shall promptly notify
BT of the licence fee that will be payable in respect of the extended licence
term, such licence fee to be the lesser of [**].

 

  34.8 The Contractor hereby grants, and shall ensure that each of its relevant
Affiliates and Contractor Parties grants, to BT, the Authority, each Authority
Service Recipient and each Authority Party, a perpetual, non-exclusive,
irrevocable and royalty free licence to Use the Technology Forum IPR both during
and after the Service Period for any purpose (including, subject to subclause
34.10, the right to grant sub-licences to any third parties engaged by BT, the
Authority, any Authority Service Recipient, or any Authority Party (including
any Integrated Service Provider or Replacement Supplier)).

 

  34.9 If the Contractor wishes to use any Third Party Software in the
performance of its obligations under this Agreement, it shall use, wherever
reasonably practicable and save as expressly provided in the Contractor’s
Technical Solution, Off-the-shelf Packages and the Contractor shall procure the
right to grant (and shall grant) to BT, the Authority, each Authority Service
Recipient and each Authority Party, or shall procure that the owner of the Third
Party Software directly grants to BT, the Authority, each Authority Service
Recipient and each Authority Party, a non-exclusive, irrevocable and royalty
free sub-licence to Use any Third Party Software during the Service Period for
the purposes (a) in the case of BT, providing the LSP Services and any
Transitional Assistance under the Head Agreement and (b) in the case of the
Authority, any Authority Party or any Authority Service Recipient, receiving the
Services, providing or receiving any Replacement Services during the Termination
Period, integrating the Services with other services provided pursuant to the
National IT Programme or otherwise as envisaged by this Agreement (including,
subject to subclause 34.10, the right to grant sub-licences to any third parties
engaged by the Authority, any Authority Service Recipient or any Authority Party
(including any Integrated Service Provider or any Replacement Supplier). Any
royalties payable in obtaining such licence are to be paid by the Contractor.

 

Page (105)



--------------------------------------------------------------------------------

  34.10 Any third parties engaged by BT, the Authority, any Authority Service
Recipient or any Authority Party (including any Integrated Service Provider or
any Replacement Supplier) shall be entitled to use the Software licensed or
sub-licensed to the Authority under or pursuant to this Clause 34 (subject to
any limitation as to use set out in this Clause 34), provided that such use is
required by the Authority and such third parties shall have entered into a
confidentiality undertaking with BT or the Authority in the same form as the
undertaking set out in Part B of Schedule 8.2 (Confidentiality Undertaking).
Notwithstanding the foregoing, BT acknowledges the Contractor’s position that to
the extent that such terms apply to the licence granted pursuant to this Clause
34.10 the terms of this Agreement preclude BT from disclosing the Contractor’s
Confidential Information and/or IPR to any competitor of the Contractor.

 

     Licences granted by BT

 

  34.11 Provided that the Contractor has entered into a confidentiality
undertaking with BT in the same form as set out in Part 1 of Schedule 8.2
(Confidentiality Undertaking), BT grants to the Contractor a non-exclusive,
irrevocable and royalty free non-transferable licence to use the BT Software,
Authority’s Software, the Documentation and the Authority’s Data during the
Service Period for the purpose of providing the Services and any Transitional
Assistance only.

 

  34.12 The licence granted to the Contractor under subclause 34.11 includes a
right of sub-licence to any Sub-Contractors which the Contractor has, in
accordance with this Agreement, engaged to provide the Services, but only to the
extent necessary to enable any such person to provide the Services
sub-contracted to it by the Contractor and provided that such Sub-Contractors
have entered into a confidentiality undertaking with BT in the same form as set
out in Part 1 of Schedule 8.2 (Confidentiality Undertaking).

 

  34.13 BT grants to the Contractor a [**] the Service Period. The [**]. The
[**] shall be granted on the following terms:

 

  34.13.1 In consideration of the [**], the Contractor shall:

 

  34.13.1.1 No later than 31 March each year account to the Authority as to [**]
percent ([**]%) of all [**] (with the exception of [**] with the [**]) generated
from the [**];

 

  34.13.1.2 No later than [**] each year, at the option of the Authority (i) pay
to the Authority a sum [**], (ii) reduce the Charges [**] or (iii) provide
Additional Services [**] .

 

  34.13.2 To avoid doubt, the Authority shall be entitled to [**] of the
Contractor.

 

  34.13.3 [**].

 

     Trade Marks and Brands

 

  34.14 No Intellectual Property Rights in the trade marks or brands of BT, the
Authority or any Authority Service Recipient shall be used by the Contractor
without the owning party’s prior written consent. No Intellectual Property
Rights in the trade marks or brands of Contractor shall be used by BT without
Contractor’s prior written consent.

 

Page (106)



--------------------------------------------------------------------------------

     Intellectual Property Rights indemnity

 

  34.15 The Contractor shall be responsible for and shall on demand indemnify
and keep BT, the Authority, each Authority Service Recipient and each Authority
Party indemnified at all times from and against all IPR Liability and all IPR
Claims, except to the extent that any IPR Liability or IPR Claim:

 

  34.15.1 arises as a direct result of the Contractor acting on the instruction
of BT or the Authority (other than where those instructions are expressly set
out in this Agreement or pursuant to its provisions); or

 

  34.15.2 arises from the wilful misconduct of BT, the Authority, any Authority
Service Recipient, and Authority Party or any employee, agent or contractor of
the Authority, any Authority Service Recipient or any Authority Party.

 

  34.16 Each party shall promptly notify the other in writing when it becomes
aware of any IPR Claim being brought or any IPR Liability arising.

 

  34.17 Any IPR Claim brought shall be managed by the Contractor at its own
expense and the Contractor shall keep BT fully informed and consult with BT with
respect to any such IPR Claim.

 

  34.18 The Contractor shall manage all IPR Claims with all due diligence.

 

  34.19 BT shall at the reasonable request of the Contractor provide reasonable
assistance to the Contractor in the management of any IPR Claim and procure,
where relevant, that the Authority does the same, and where BT or the Authority
does so assist:

 

  34.19.1 the Contractor shall reimburse BT and the Authority for any costs and
expenses incurred in so doing (including reasonable legal costs on a standard
basis, the costs of professional services and disbursements); and

 

  34.19.2 BT shall not, and shall use reasonable endeavours to ensure that the
Authority shall not, make any admissions which could be prejudicial to the
defence or settlement of the IPR Claim, (or could increase IPR Liability)
without first obtaining the consent of the Contractor (such consent not to be
unreasonably withheld or delayed).

 

  34.20 Where any IPR Claim is brought, and is successful, the Contractor shall
promptly (at its own expense) either:

 

  34.20.1 modify the Services so as to avoid the infringement or the alleged
infringement provided that:

 

  34.20.1.1 the performance and functionality of the modified Services shall be
at least equivalent to the performance and functionality of the Services; and

 

  34.20.1.2 there is no adverse effect upon BT, the Authority, any Authority
Service Recipient or any Authority Party; and

 

  34.20.1.3

there is no adverse impact on any part of the National IT Programme or the
provision of services thereunder and there are no additional costs occasioned
thereby which must be borne by

 

Page (107)



--------------------------------------------------------------------------------

 

BT, the Authority, any Authority Service Recipient or any other person who
receives services from an Integrated Service Provider or which must be borne by
any Integrated Service Provider; and

 

  34.20.1.4 the terms of this Agreement shall apply to the modified Services as
they applied to the Services; or

 

  34.20.2 procure a licence to enable the Contractor lawfully to deliver the
Services without incurring any IPR Liability and enabling BT and the Authority
to exploit such Intellectual Property Rights on terms no less beneficial than
those that apply to the licence of the Contractor’s Software granted under this
Agreement,

 

       and, in addition to its obligations under subclauses 34.20.1 and 34.20.2
(or, where BT agrees, as an alternative to its obligations under those
subclauses), BT shall take such other action as the Contractor may propose (if
any) and BT agrees to in order to settle such IPR Claim.

 

  34.21 Without prejudice to any other rights or remedies of BT, the Authority,
any Authority Service Recipient or any Authority Party, if a modification in
accordance with subclause 34.20.1 is not possible so as to avoid the IPR Claim
or IPR Liability or the Contractor has been unable to procure a licence in
accordance with subclause 34.20.2 or otherwise unable to avoid or settle the IPR
Claim or IPR Liability in accordance with subclause 34.20, the Contractor shall
be liable for all costs of Replacement Services pursuant to the terms of this
Agreement.

 

  34.22 The foregoing subclauses 34.15 to 34.20 (inclusive) shall not apply in
respect of any IPR Claims or any IPR Liability to the extent arising from:

 

  34.22.1 any use by BT or the Authority of the Services (as they are
on-provided as part of the LSP Services) in combination with any item not
supplied or approved by the Contractor (or otherwise provided for or anticipated
by this Agreement); or

 

  34.22.2 any modification carried out by BT or the Authority to any item
supplied by the Contractor under this Agreement where such modification is not
authorised by the Contractor; or

 

  34.22.3 any use of BT which is not allowed under this Agreement.

 

  34.23 BT shall as soon as is reasonably practicable notify the Contractor in
writing of any use to which the Authority may put the Supplied Software which is
disallowed in this Agreement, as soon as BT becomes aware of such disallowed
use.

 

35. SOURCE CODE

 

  35.1 The Contractor shall, unless notified otherwise by BT in writing:

 

  35.1.1 at the achievement of each Milestone; and

 

  35.1.2 no later than [**] prior to each Service Commencement Date,

 

Page (108)



--------------------------------------------------------------------------------

       or otherwise as requested by BT deliver to BT (or its nominee) a copy of
the Source Code (together with the associated Documentation) with respect to the
Specially Written Software. The Contractor shall thereafter, at intervals
reasonably required by BT, keep current (in relation to the executable code used
to provide the Services) the Source Code of all the Specially Written Software
and the associated Documentation and supply to BT (or its nominee) such Source
Code and that Documentation.

 

  35.2 Subject to subclause 35.3, the Contractor shall place the Source Code for
the agreed list of items of Software set out in paragraph 12 of Schedule 8.4
(Escrow Agreement) (except for the BT Software, the Authority’s Software, the
Specially Written Software and any Off-the-shelf Packages) in escrow with the
NCC, on the terms set out in Schedule 0 (Escrow Agreement), within [**] of the
Effective Date or within [**] from creation in respect of any Software that is
created after the Effective Date. The cost of such Source Code deposit shall be
payable by the Contractor.

 

  35.3 If the Contractor is unable to comply with the provisions of subclause
35.2 in respect of any Third Party Software or any Contractor’s Software (other
than any Contractor’s Software owned by the Contractor or any Affiliate of the
Contractor), it shall provide BT with written evidence of its inability to
comply with those provisions and shall propose a suitable alternative to escrow
that affords BT comparable protection in relation to access to Source Code for
that Software and BT shall notify the Contractor as to whether the proposed
alternative is acceptable and can be adopted by the Contractor (such acceptance
not to be unreasonably withheld or delayed). The Contractor shall only be
excused from its obligations under subclause 35.2 to the extent that BT accepts
any alternative proposal in accordance with this subclause 35.3.

 

36. AUTHORITY’S DATA

 

     Rights in data

 

  36.1 The Contractor:

 

  36.1.1 acknowledges that it has no rights of ownership in the Authority’s
Data; and

 

  36.1.2 shall not delete or remove any copyright notices or other notices
contained within the Authority’s Data; and

 

  36.1.3 shall not use the Authority’s Data, except in compliance with the
provisions of Clauses 34, 37 and 38 and otherwise in accordance with the
provisions of this Agreement; and

 

  36.1.4 shall undertake the obligations set out in Schedule 1.3 (Security
Requirements) and Schedule 1.7 (Information Governance Requirements) in such a
manner as to preserve so far as possible the integrity and prevent any loss,
disclosure, theft, manipulation or interception of the Authority’s Data; and

 

  36.1.5 shall make secure back-up copies of the Authority’s Data on such
regular basis as is reasonable for the particular data concerned or as otherwise
instructed by BT.

 

  36.2 The Contractor acknowledges the special status of the Authority’s Data
given the sensitive nature of medical records, and accordingly agrees to comply
with:

 

  36.2.1 the recommendations made in the Caldicott Report,

 

Page (109)



--------------------------------------------------------------------------------

  36.2.2 any recommendations or guidance issued from time to time by the
Department of Health or any other relevant NHS body,

 

  36.2.3 any guidance from the Information Commissioner from time to time,
including the guidance published in May 2002 entitled “Use and Disclosure of
Health Data”; and

 

  36.2.4 the documents set out in Schedule 1.3 (Security Policy Requirements)
and the applicable sections of Schedule 1.1 (Authority’s Requirements).

 

  36.3 In the event that the Authority’s Data is corrupted, lost, destroyed,
degraded or rendered inaccurate as a result of the Contractor’s failure to
fulfil its obligations under this Clause 36 (or otherwise due to any act or
omission of the Contractor or any Contractor Party):

 

  36.3.1 the Contractor shall notify BT as soon as reasonably practicable after,
and in any event within [**] of the time at which the Contractor becomes aware
of, or should reasonably have become aware of, the event that gives rise to the
corruption, loss, destruction, degradation or inaccuracy, and any failure to do
so shall be a material breach of this Agreement; and

 

  36.3.2 the Contractor shall promptly, without prejudice to the other rights or
remedies of BT, the Authority, any Authority Service Recipient or any Authority
Party, at its own expense restore (or procure the restoration of) the
Authority’s Data to a fully operational state using the back-up copy made in
accordance with subclause 36.1.5 or otherwise; and

 

  36.3.3 where the Contractor fails (or is unable) to restore the Authority’s
Data from the back-up copy or otherwise, BT or the Authority may itself, without
prejudice to the other rights or remedies of BT, the Authority, any Authority
Service Recipient or any Authority Party, restore (or procure restoration of)
the Authority’s Data in any manner reasonably available to it (at the expense of
the Contractor) and the Contractor at its own expense shall provide to BT or the
Authority or both (as the case may be) such assistance as BT reasonably requires
for that purpose.

 

  36.4 If the Authority’s Data is corrupted, lost, degraded or rendered
inaccurate for any reason other than the failure by the Contractor to fulfil its
obligations under this Clause 36 (and other than due to any act or omission of
the Contractor or any Contractor Party) then the Contractor shall forthwith at
BT’s request, and at BT’s reasonable expense, either:

 

  36.4.1 restore the Authority’s Data (as envisaged by subclause 36.3.2); or

 

  36.4.2 provide such assistance as BT shall reasonably require to assist BT or
the Authority (or any third party on BT or the Authority’s behalf) as the case
may be with the restoration of the Authority’s Data.

 

     No liability

 

  36.5 Neither BT nor the Authority shall be liable to the Contractor for and
the Contractor shall not seek to recover from BT or the Authority (or from any
Authority Service Recipient or Authority Party) any Losses which may arise
(whether in contract, tort (including negligence) or otherwise) from the
adoption, use or application of the Authority’s Data by, or on behalf of, the
Contractor or any Contractor Party.

 

Page (110)



--------------------------------------------------------------------------------

37. DATA PROTECTION AND FREEDOM OF INFORMATION

 

  37.1 The parties agree that the provisions of this clause shall apply if and
to the extent that the Authority, any Authority Party or any Authority Service
Recipient provides Authority Personal Data directly or indirectly (including via
BT) for the Contractor to process in connection with the provision of the
Services. For the purpose of the following subclauses, the terms process,
Personal Data, Sensitive Personal Data, Data Processor, Data Subject and Data
Controller shall have the meanings given to them in the Data Protection Act
1998.

 

  37.2 The Authority shall act as Data Controller, and the Contractor shall act
as Data Processor, in relation to Authority Personal Data. The Contractor shall
(and the Contractor shall procure that each Contractor Party shall) comply with
the provisions of the Data Protection Legislation as appropriate in connection
with this Agreement (and where applicable any Sub-Contract) including where
appropriate maintaining a valid and up to date data protection notification. The
Contractor shall procure that each Contractor Party that processes Authority
Personal Data shall enter into a confidentiality undertaking in the same form as
set out in Part 1 of Schedule 8.2 (Confidentiality Undertaking) and the
Contractor acknowledges that any Sub-Contractor that processes Authority
Personal Data shall be a Material Sub-Contractor.

 

  37.3 To the extent that the Contractor or any Contractor Party acts as a Data
Processor of the Authority Personal Data, the Contractor for itself and each
such Contractor Party (in respect of whom the Contractor will be liable under
the terms of this Clause 37):

 

  37.3.1 confirms that it is not and at all times will not be in breach of any
laws of the country in which the Authority Personal Data will be processed which
would prevent the Contractor or the relevant Contractor Party from processing
the Authority Personal Data or would give rise to a liability for BT, the
Authority or any Authority Service Recipient or Authority Party; and

 

  37.3.2 warrants and undertakes that it shall not, by any act or omission
(other than as expressly required by the Authority pursuant to this Agreement)
cause any breach by the Authority, having regard to the nature of the Services
and the Authority’s obligations as Data Controller, of any of the Data
Protection Legislation;

 

  37.3.3 warrants that it has and undertakes that it will at all times have in
place and that it shall procure that any Contractor Party has and will at all
times have in place appropriate technical and organisational measures against
accidental or unlawful destruction of the Authority Personal Data or accidental
loss, alteration, unauthorised or unlawful disclosure of or access to the same
and adequate security programmes and procedures in place to ensure that
unauthorised persons will not have access to any Authority Personal Data or to
the data processing equipment used to process any Authority Personal Data and
that any persons it authorises to have access to any Authority Personal Data
will respect and maintain the confidentiality and security of the Authority
Personal Data; and

 

  37.3.4 shall provide BT and the Authority at reasonable intervals within
twenty (20) days of request a written description of the technical and
organisational

 

Page (111)



--------------------------------------------------------------------------------

       measures referred to in subclause 37.3.3 in sufficient detail to enable
BT and the Authority to determine whether such measures are sufficient to ensure
that each of them is in compliance with the Data Protection Legislation; and

 

  37.3.5 shall ensure that the Contractor and each Contractor Party’s technical
and organisational measures and their programmes and procedures described in
subclause 37.3.3:

 

  37.3.5.1 reflect the level of damage that might reasonably be expected to be
suffered by a Data Subject as a result of any unauthorised access or disclosure;
and

 

  37.3.5.2 at all times specifically address the nature of Sensitive Personal
Data within such programs and procedures; and

 

  37.3.5.3 comply as a minimum with the security requirements set out in
Schedule 1.1 (Authority’s Requirements) and Schedule 1.3 (Security Policy
Requirements); and

 

  37.3.6 undertakes that it and each Contractor Party shall only use Authority
Personal Data for a purpose which is authorised by BT and the Authority (which
for the avoidance of doubt includes the provision of the Services) and which is
compliant with the Law, the security requirements applicable to the processing
of Authority Personal Data as set out in Schedule 1.3 (Security Policy
Requirements) and Schedule 1.7 (Information Governance Requirements), NHS
Requirements, any other relevant published rules or guidance of any relevant
regulatory or professional body which have effect in England and any published
rules or guidance of any relevant regulatory or professional body outside
England which have effect (or compliance with which constitutes good industry
practice) within England as applicable from time to time; and

 

  37.3.7 undertakes that it and each Contractor Party will obtain, hold,
process, use, store and disclose Authority Personal Data only to the extent
necessary to carry out the Services and/or as specifically instructed by BT or
the Authority and that such data will be held, processed, used, stored and
disclosed only in accordance with the Data Protection Legislation and any other
applicable Law.

 

  37.4 The Contractor undertakes that it and each Contractor Party shall:

 

  37.4.1 do all such actions as are necessary to ensure that it has fulfilled,
and will continue to fulfil, the obligations in subclause 37.3;

 

  37.4.2 co-operate with BT and the Authority to ensure BT’s and the Authority’s
compliance with the Data Protection Legislation; and

 

  37.4.3 not process any Authority Personal Data in any manner not permitted by
this Agreement, including disclosing or transferring any Authority Personal Data
or any data derived from Authority Personal Data (whether or not the same still
constitutes Authority Personal Data) to any third party without the prior
written consent of BT and the Authority save that without prejudice to any other
provisions of this Clause 37 including subclause 37.3.2 the Contractor shall be
entitled to disclose Authority Personal Data to employees and

 

Page (112)



--------------------------------------------------------------------------------

       Contractor Parties to whom such disclosure is reasonably necessary in
order for the Contractor to carry out the Services and/or BT’s or the
Authority’s instructions, or to the extent required under a court order,
provided that such disclosure is made subject to written terms substantially the
same as, and no less stringent than, the terms contained in this Clause 37 (and
including the requirement to comply with any security requirements applicable to
the processing of Authority Personal Data as set out in Schedule 1.7
(Information Governance Requirements)) and the Contractor shall give notice in
writing to the Authority of any disclosure it or a Contractor Party is required
to make under any court order immediately upon its becoming aware of such
requirement; and

 

  37.4.4 not transfer any Authority Personal Data to any place outside of
England without the express prior written consent of BT or the Authority as
appropriate; and

 

  37.4.5 appoint and identify to BT and the Authority an individual within its
organisation authorised to respond to enquiries from BT, the Authority, any
Authority Service Recipient or any Authority Party concerning its processing of
Authority Personal Data and will deal with all enquiries from BT, the Authority,
any Authority Service Recipient or any Authority Party relating to such
Authority Personal Data promptly, including those from the Information
Commissioner and in any event within any time frame stipulated by applicable Law
and will to the extent reasonably necessary co-operate with and assist BT, the
Authority, any Authority Service Recipient or any Authority Party in ensuring
compliance with any Data Subject rights of data access, correction, blocking,
suppression or deletion relating to the Authority Personal Data and in the
defence or management of any enforcement action or assessment by the Information
Commissioner or any other competent body in relation thereto; and

 

  37.4.6 provide access upon reasonable notice to its and any Contractor
Parties’ data processing facilities, data files and documentation needed for
processing of Authority Personal Data and to permit auditing and/or
certification by BT or the Authority (or any other duly qualified auditors or
inspection authorities) in order to ascertain compliance with the undertakings
given in this Clause 37; and

 

  37.4.7 where consent has been granted under subclause 37.4.4 notify BT and the
Authority in writing of any provisions in any local law or of any changes in the
laws of the country in which Authority Personal Data is processed which does or
could affect the Contractor’s ability to perform its obligations under these
Clauses or which does or may give rise to a liability for BT, the Authority, any
Authority Service Recipient or any Authority Party.

 

  37.5 If the Data Subject of any Authority Personal Data makes a written
request of either party for access to any relevant Authority Personal Data not
held by that party (the First Party), the First Party shall promptly notify the
other party (the Second Party) and the Second Party shall provide (or, in the
case of BT, procure that the Authority procures any relevant Authority Service
Recipient or Authority Party provides, or, in the case of the Contractor,
procure that any relevant Contractor Party provides) within the timescales
specified in the Data Protection Legislation details of the Authority Personal
Data held by the Second Party to the relevant Data Subject of such Authority
Personal Data. In any case in which the Contractor or any Contractor Party
receives any request

 

Page (113)



--------------------------------------------------------------------------------

       from a Data Subject for access to Authority Personal Data held by the
Contractor, the Contractor shall promptly notify BT and shall provide, or
procure that the relevant Contractor Party provides, within the timescales
specified in the Data Protection Legislation details of the Authority Personal
Data held by the Contractor or the Contractor Party as the case may be to the
relevant Data Subject of such Authority Personal Data.

 

  37.6 If at any time the Contractor makes a non material and unintentional
disclosure of any Sensitive Personal Data that constitutes a breach of the
Contractor’s obligations under either this Clause 37 or Clause 38
(Confidentiality) the Contractor shall promptly review the technical and
organisational measures referred to in subclause 37.3.3 and any other internal
procedures and policies that it has in place to prevent such disclosures and,
following such review, shall promptly implement any necessary changes to such
measures, procedures and policies in order to prevent any further breaches of
this Clause 37 or Clause 38 in respect of Sensitive Personal Data, unless a
change is required to the Authority’s Requirements or Security Policy
Requirements, in which case the Contractor shall advise the Authority of this
Change under the Change Control Procedure. Any failure by the Contractor to
comply with the provisions of this subclause 37.6 or any subsequent related non
material and unintentional disclosure of Sensitive Personal Data shall
constitute a material breach of this Agreement.

 

  37.7 The Contractor shall, and shall procure that each Contractor Party shall:

 

  37.7.1 comply with all requests by the Authority (whether made directly to the
Contractor or via BT); and

 

  37.7.2 provide all such assistance as may be required by the Authority,

 

       to enable the Authority to comply with its obligations under the Freedom
of Information Act 2000.

 

38. CONFIDENTIALITY

 

Use and disclosure of Confidential Information

 

  38.1 Subject to subclause 38.3, in respect of all Confidential Information
provided by, or on behalf of the Authority, any Authority Service Recipient or
any Authority Party to the Contractor or any Contractor Party and subject to the
terms of this Agreement, the Contractor undertakes to the Authority that it
will, and that, subject to subclause 8.8, it will procure that each Contractor
Party will:

 

  38.1.1 keep that Confidential Information completely and strictly confidential
and keep in safe custody all documentation and media recording of the same;

 

  38.1.2 save as expressly permitted in this Agreement or as required by any Law
or any regulatory or governmental authority (but only to that extent), not
disclose, copy, reproduce, publish or distribute the whole or any part of that
Confidential Information to any person unless authorised in writing by the
Authority;

 

  38.1.3 save as expressly permitted in this Agreement, use that Confidential
Information only for the Project and will not use that Confidential Information
for its own benefit or for the benefit of anyone other than the Authority; and

 

Page (114)



--------------------------------------------------------------------------------

  38.1.4 maintain that Confidential Information as the Authority’s property.

 

  38.2 In respect of all Commercially Sensitive Documents provided by, or on
behalf of, the Contractor or any Contractor Party or any Affiliate of the
Contractor to BT or any BT Party, the Authority or any Authority Service
Recipient and subject to the terms of this Agreement, BT and the Authority
undertakes to the Contractor that it will and it shall procure that each
relevant BT Party, Authority Service Recipient and Authority Party will:

 

  38.2.1 keep that Confidential Information completely and strictly confidential
and keep in safe custody all documentation and media recording of the same;

 

  38.2.2 save as expressly permitted in this Agreement, or as required by any
Law or any regulatory or any governmental authority (but only to that extent)
not disclose, copy, reproduce, publish or distribute the whole or any part of
that Confidential Information to any person unless authorised in writing by the
Contractor;

 

  38.2.3 save as expressly permitted in this Agreement use that Confidential
Information only for the Project and will not use that Confidential Information
for its own benefit or for the benefit of anyone other than the Contractor; and

 

  38.2.4 maintain that Confidential Information as the Contractor’s property.

 

  38.3 Subject to subclauses 38.2 and 38.7, the Authority shall use its
reasonable endeavours to keep any Confidential Information provided to it by, or
on behalf of, the Contractor or any Contractor Party confidential and shall use
its reasonable endeavours to use such Confidential Information only for the
Project. If there is any breach of confidentiality by the Authority or any
Authority Party, the Authority shall use all reasonable endeavours to assist the
Contractor to identify the person responsible for such breach and assist the
Contractor to recover such information or prevent its use. The Authority may,
but not shall, at the request of the Contractor, take disciplinary proceedings
against the person responsible.

 

38.4

 

  38.4.1 If requested to do so by the Authority, the Contractor shall enter into
a direct confidentiality undertaking with the Authority in the same form as the
undertaking set out in Part A of Schedule 8.2 (Confidentiality Undertaking).

 

  38.4.2 BT and the Contractor shall each hold the other’s Confidential
Information in confidence. Neither party shall make the other’s Confidential
Information available in any form to any third party or use the other’s
Confidential Information for any purpose other than as specified in this
Agreement. Neither party’s obligations of non-disclosure and non-use shall
extend to information that is required to be disclosed or requested in
connection with any judicial or quasi-judicial proceeding, including, but not
limited to, any administrative proceedings, provided the disclosing party shall
give the other party reasonable notice of its intention to disclose information.

 

Page (115)



--------------------------------------------------------------------------------

Exceptions

 

  38.5 The obligations on each party to maintain the confidentiality of, and the
prohibitions and restrictions on use of, the Confidential Information set out in
this Clause 38 shall not apply to Confidential Information:

 

  38.5.1 which the party who disclosed such Confidential Information in the
first instance confirms in writing is not required to be treated as Confidential
Information;

 

  38.5.2 which is in or comes into the public domain otherwise than through any
disclosure prohibited by this Agreement;

 

  38.5.3 which is received by the party wishing to disclose it not only from the
other party but also from a third party who lawfully acquired or developed it
and who is under no obligation of confidence in relation to its disclosure;

 

  38.5.4 which remains in the possession of the party wishing to disclose it on
[**], save for (i) any Confidential Information relating to patients of the
Authority or any Authority Service Recipient and (ii) any Confidential
Information of the Contractor or any Contractor Party that relates to the
Contractor’s Software or the Specially Written Software which shall in each case
continue to be treated as Confidential Information in perpetuity.

 

       For the purpose of this Clause 38, no Confidential Information shall be
deemed to be in the public domain merely because such information is embraced by
more general information or in the case of a complex body of information,
because one or more elements of it are separately available in the public
domain.

 

  38.6 Save as otherwise provided in this Clause 38 (Confidentiality) where the
Authority is the recipient of any Confidential Information disclosed by the
Contractor or any Contractor Party, the Authority, any Authority Service
Recipient or any Authority Party may disclose such Confidential Information to,
and permit its use by, any Authority Service Recipient or Authority Party for
any purpose provided for or contemplated by this Agreement and may disclose and
use such Confidential Information to the extent necessary so as to assure to any
person authorised to receive the benefit of the Services hereunder the full
benefit of those Services (or following Termination, Expiry or Service Transfer,
the Replacement Services) provided that the Authority procures that any such
person to whom such Confidential Information is disclosed shall be subject to
equivalent confidentiality obligations to those set out in subclauses 38.1.1,
38.1.2 and 38.1.3 in respect of that Confidential Information.

 

  38.7 The Authority shall be entitled to disclose any Confidential Information
which it receives from the Contractor or any Contractor Party:

 

  38.7.1 to its professional advisors or to any independent third party
benchmarker conducting any Benchmark Review to the extent that the Authority
considers that they have a reasonable need to receive and consider the same;

 

  38.7.2 to the extent required to be disclosed pursuant to subclause 23.2
(Information and Audit Access);

 

  38.7.3 in accordance with subclause 38.12 (Disclosures within the Department
of Health and to other Government departments and agencies); and

 

Page (116)



--------------------------------------------------------------------------------

  38.7.4 to any Integrated Service Provider or other service provider to the
extent the Authority considers it reasonably necessary in order to enable or
assist that Integrated Service Provider or other service provider to provide
services to the Authority or any Authority Service Recipient as part of the
National Programme for IT and/or for the Authority or any Authority Service
Recipient to receive such services provided that:

 

  38.7.4.1 the Authority shall procure that any such person to whom Confidential
Information is disclosed shall be subject to equivalent confidentiality
obligations to those set out in subclauses 38.1.1, 38.1.2 and 38.1.4 in respect
of that Confidential Information; and

 

  38.7.4.2 such Confidential Information may not include any financial
information or Commercially Sensitive Documents which constitutes the
Confidential Information of the Contractor or any Contractor Party, provided
further that the Authority shall under no circumstances be entitled to disclose
any sensitive financial Confidential Information of the Contractor or any
Contractor Party to any other Integrated Service Provider.

 

       provided that in each case the conditions contained in subclause 38.7
shall apply.

 

Restricted Use

 

  38.8 Save as otherwise expressly permitted in this Agreement, the Contractor
shall be permitted to disclose the Authority’s, the Authority Service
Recipients’ and the Authority Parties’ Confidential Information (“Authority
Confidential Information”) only to Contractor Parties, its directors, officers,
employees, contractors, agents and professional advisors who need to see and
know it in connection with the Project (who are hereafter called the Permitted
Persons) and the Contractor agrees to ensure that its Permitted Persons shall
not divulge the Authority Confidential Information to any third party and shall
deal with the Authority Confidential Information solely in accordance with the
terms of this Agreement and, if required by the Authority, shall procure that
such Permitted Persons enter into a confidentiality undertaking in the same or
substantially the same form as set out in Part 2 of Schedule 8.2
(Confidentiality Undertaking). If requested by the Authority, the Contractor
shall provide the Authority with copies of any confidentiality undertakings,
agreements or arrangements that are in place between the Contractor and any
Permitted Person.

 

No copies reproductions etc

 

  38.9 Alternative forms of Confidential Information, including all summaries,
copies and extracts of such Confidential Information whether prepared by the
party disclosing the same (“Disclosing Party”) or not, shall be the sole
property of the Disclosing Party and upon written request of the Disclosing
Party, the party receiving the same (“Recipient”) shall immediately deliver the
same to the Disclosing Party or destroy it, save as required by any Law or any
regulatory or governmental authority.

 

Announcements and publicity

 

  38.10 Unless otherwise required by any Law or any regulatory or governmental
authority (but only to that extent), neither party shall make or permit or
procure to be made any public

 

Page (117)



--------------------------------------------------------------------------------

       announcement or disclosure (whether for publication in the press, the
radio, television or any other medium) of any Confidential Information or any
matter concerning this Agreement or any Project Document including, in the case
of the Contractor, its (or any Contractor Party’s) interest in the Project or,
in any such case, any matters relating thereto, without the prior written
consent of the other party. If either party does wish to make any such public
announcement or disclose, it shall give the other party as much prior written
notice of the proposed announcement or disclosure as is reasonably practicable.

 

Disclosure within the Department of Health and to other Government departments
and agencies

 

  38.11 Subject to subclause 38.12, the Authority shall be free to disclose the
terms of this Agreement and the Project Documents within the Department of
Health and to other Government departments, agencies and non departmental public
bodies and the parties agree that the Authority shall be free to use and
disclose such information on such terms and in such manner as such bodies see
fit.

 

  38.12 The Authority shall notify the Contractor in writing not less than five
(5) days prior to any intended disclosure of the terms of any of the documents
referred to in subclause 38.11 to any of the bodies referred to in subclause
38.11. The Contractor shall notify the Authority in writing of any terms of such
documents (the Sensitive Information) that the Contractor objects to being
disclosed within five (5) days of any such notification by the Authority
(failing which the Contractor shall be deemed to have notified the Authority
that it has no objection to any such disclosure). The Authority shall consult
with the Contractor following receipt of a notification from the Contractor that
it objects to disclosure of such Sensitive Information with a view to agreeing
whether or not part or all of the Sensitive Information can be removed from the
information to be disclosed.

 

Remedies for breach of confidentiality

 

  38.13 The parties acknowledge that damages may not be an adequate remedy for
any breach of this Clause 38 by either party or any of the Contractor’s
Permitted Persons and, in addition to damages and any other rights and remedies
of the parties under this Agreement (including, without limitation, those of the
Authority under subclauses 37.6, 39.1.3.5 and 39.1.3.8) the parties may be
entitled to obtain any legal and/or equitable relief, including an injunction,
in the event of any breach of this Clause 38.

 

Retention and Return of Confidential Information by the Contractor

 

  38.14 Without prejudice to the parties’ other obligations under this
Agreement, if directed to do so by the Authority at any time and in any event
promptly following Termination, Expiry or any Service Transfer, the Contractor
shall (to the extent permitted by Law) return to the Authority or destroy all
Confidential Information of the Authority, any Authority Service Recipient or
any Authority Party and shall certify that it does not retain any such
Confidential Information, save to the extent that any Confidential Information
needs to be retained:

 

  38.14.1 by the Contractor for the purposes of the provision of the Services;

 

  38.14.2 in cases where there is a partial termination under subclause 39.11,
by the Contractor for the purpose of the provision of the remaining Services; or

 

Page (118)



--------------------------------------------------------------------------------

  38.14.3 by the Contractor or in order to enforce any of its rights or remedies
under this Agreement.

 

  38.15 Until such time as the Contractor is required to return or destroy any
Confidential Information of the Authority, any Authority Service Recipient or
any Authority Party in accordance with subclause 38.13, the Contractor shall
not, and shall procure that each Contractor Party shall not, destroy or
otherwise dispose of any Confidential Information of the Authority, any
Authority Service Recipient or any Authority Party without the Authority’s prior
written consent.

 

Retention of Confidential Information by the Authority

 

  38.16 Notwithstanding Termination, Expiry or any Service Transfer, the
Authority, each Authority Service Recipient and each Authority Party shall be
entitled to retain and use Confidential Information provided to it or the
Authority, any Authority Service Recipient or any Authority Party by or on
behalf of the Contractor:

 

  38.16.1 for the purposes of receiving any continuing Services;

 

  38.16.2 in order to enforce any of its rights or remedies under this
Agreement; or

 

  38.16.3 in order to maintain a record of the Confidential Information of the
Contractor and each Contractor Party to enable the Authority and each Authority
Service Recipient to establish its continuing obligations under this Clause 38.

 

  38.17 Subject to subclause 38.16, BT shall if requested to do so by the
Contractor (to the extent permitted by Law) use its reasonable endeavours to
return, or procure the return of, to the Contractor or destroy, or procure the
destruction of, all Confidential Information of the Contractor and each
Contractor Party.

 

  38.18 For the avoidance of doubt, should the Authority and Authority Service
Recipient and/or any Authority Party retain and/or use any of the Contractor’s
or any Contractor Party’s Confidential Information which relates to the
Contractor’s Software or any Specially Written Software, the Authority, all
Authority Service Recipients and all Authority Parties shall continue to abide
by all obligations of confidentiality regarding such Confidential Information as
such obligations are set out in this Agreement, and the Authority shall procure
that no Authority Service Recipient or any Authority Party shall disclose any of
the Contractor’s Confidential Information to any competitor of the Contractor or
any Contractor Party.

 

PART H: TERMINATION

 

39. EVENTS OF DEFAULT

 

Contractor Events of Default

 

  39.1 For the purposes of this Agreement, Contractor Event of Default means any
of the following events or circumstances:

 

  39.1.1 Insolvency

 

       the occurrence of any of the following events in respect of the
Contractor, namely:

 

  39.1.1.1 any moratorium, arrangement or composition with its creditors
(including any voluntary arrangement as defined in the Insolvency Act 1986)
being obtained or entered into by or in relation to the Contractor or any steps
being taken to obtain or enter the same or any proceedings being commenced in
relation to the Contractor under any law, regulation or procedure relating to
the reconstruction or adjustment of debts; or

 

Page (119)



--------------------------------------------------------------------------------

  39.1.1.2 a receiver, manager, administrator, sequestrator, administrative
receiver, liquidator or other similar officer, or other encumbrancer taking
possession of or being appointed over, or any distress, execution, attachment or
other process being levied or enforced (and not being discharged within five (5)
days) upon, against or in respect of the whole or any material part of the
assets, rights or revenues of the Contractor or the Contractor failing to
satisfy any judgment debt in whole or in part within fourteen (14) days; or

 

  39.1.1.3 the Contractor ceasing or threatening to cease to carry on the whole
or a substantial part of its business or if the Contractor is dissolved; or

 

  39.1.1.4 a petition or other form of application being presented or made at
court (and not being discharged within twenty (20) days), or a resolution being
passed or an order being made for the administration or the winding-up,
bankruptcy or dissolution of the Contractor, or the giving or filing of notice
of intention to appoint or notice of appointment of an administrator in respect
of the Contractor; or

 

  39.1.1.5 the Contractor is, or is adjudicated or found to be, insolvent as set
out in section 123 of the Insolvency Act 1986 or stops or suspends payments of
its debts or is (or is deemed to be) unable to or has no real prospect of being
able to or admits inability to pay its debts as they fall due; or

 

  39.1.1.6 where the Contractor is a partnership in addition to such of
subclauses 39.1.1.1 to 39.1.1.5 above as are applicable to partnerships all
members of the partnership jointly present a petition for orders to be made for
the bankruptcy of each of them in their capacity as members of the partnership
or a number of its members which BT considers to be significant have bankruptcy
orders made against them or make applications for interim orders under section
252 Insolvency Act 1986 or they enter into voluntary arrangements or other
schemes of arrangement or compositions in satisfaction of their debts; or

 

  39.1.1.7 if the Contractor shall suffer any event analogous to the events set
out in subclauses 39.1.1.1 to 39.1.1.6 in any jurisdiction in which it is
incorporated or resident;

 

Page (120)



--------------------------------------------------------------------------------

  39.1.2 Failure to achieve Milestones

 

  39.1.2.1 the Contractor failing to achieve any Key Milestone by the relevant
Key Milestone Date or Revised Key Milestone Date as the case may be other than
where such failure has been caused solely by a Delay Event; or

 

  39.1.2.2 the Contractor failing to achieve any Implementation Milestone by the
relevant Milestone Date or any relevant Revised Milestone Date, but excluding
any such failure where at the relevant Milestone Date for that Implementation
Milestone the Contractor can demonstrate to the reasonable satisfaction of BT
that (i) it has successfully delivered more than [**] percent ([**]%) of the
requisite work activity for the Services required to be delivered by that
Implementation Milestone and (ii) it is capable of successfully achieving the
next Key Milestone;.

 

  39.1.3 Default

 

  39.1.3.1 the Contractor committing a material breach of this Agreement other
than as a direct consequence of any breach by BT of any of its express
obligations under this Agreement; or

 

  39.1.3.2 the Contractor committing a series of breaches of this Agreement
which when taken together amount to a material breach of this Agreement; or

 

  39.1.3.3 in the event that any Benchmark Review determines that any or all of
the Services, Charges and Service Level Specifications are not Good Value, the
Contractor failing to reduce the Charges within [**] of receipt of that
Benchmarking Report and/or, if BT so requests, improve the Services and/or
Service Level Specifications in accordance with the relevant Benchmarking Report
within [**] of receipt of that Benchmarking Report, or in each case such longer
period as may have been agreed by the parties (in each case in accordance with
Schedule 1.4 (Benchmarking));

 

  39.1.3.4 the Contractor failing to take out, maintain or procure the
maintenance of the Insurances in accordance with subclause 46.1; or

 

  39.1.3.5 the Contractor committing:

 

  39.1.3.5.1 any material breach of Clause 38 (Confidentiality) or subclause
10.1; or

 

  39.1.3.5.2 a series of breaches of Clause 38 (Confidentiality) which when
taken together amount to a material breach of Clause 38 (Confidentiality); or

 

  39.1.3.5.3 a series of breaches of subclause 10.1 which when taken together
amount to a material breach of subclause 10.1; or

 

Page (121)



--------------------------------------------------------------------------------

  39.1.3.5.4 any breach of Clause 38 (Confidentiality) that relates to Sensitive
Personal Data (as defined in the Data Protection Act 1998) other than any
individual non-material and unintentional disclosure of Sensitive Personal Data;
or

 

  39.1.3.6 the occurrence of any Critical Service Failure; or

 

  39.1.3.7 any act or omission of the Contractor (any Affiliate of the
Contractor) or any Material Sub-Contractor (or any Affiliate of a Material
Sub-Contractor) which results in material damage to the reputation of BT, the
Authority, any Authority Service Recipient such that an ordinary and reasonable
person would think the worse of any of them or any of them would be exposed to
ridicule (Reputational Damage) in relation to this Agreement where the
Contractor does not, within [**] of receiving notice of such act or omission
from BT and its effect, procure that procedures are implemented which are likely
to the reasonable satisfaction of BT and, to prevent a repetition or the
continuance, of such damage to reputation and which mitigate so far as
practicable the initial damage to reputation; or

 

  39.1.3.8 the Contractor committing:

 

  39.1.3.8.1 any material breach of any of the warranties in subclause 37.3
and/or undertakings in subclause37.3; or

 

  39.1.3.8.2 a series of breaches of any of the warranties in subclause 37.3
and/or undertakings in subclause 37.3 which when taken together amount to a
material breach of any of the warranties in subclause 37.3 and/or undertakings
in subclause 37.3; or

 

  39.1.3.8.3 any breach of any of the warranties in subclause 37.3 and/or
undertakings in subclause 37.3 that relates to Sensitive Personal Data (as
defined in the Data Protection Act 1998) other than individual non-material and
unintentional disclosure of Sensitive Personal Data; or

 

       where the Contractor does not within [**] of becoming aware of such
breach either procure that procedures are implemented which are likely to the
reasonable satisfaction of the Authority to prevent the repetition or
continuance of the breach and which mitigate so far as possible the effects of
the breach or, where it considers that changes to the Authority Requirements and
Security Policies are required, notify the Authority of the recommended changes
as a Contractor change under the Change Control Procedure, provided that any
repetition of the same breach shall be an immediate Contractor Event of Default
other than where the Authority has refused to agree with a Contractor Notice of
Change submitted pursuant to this subclause;

 

Page (122)



--------------------------------------------------------------------------------

  39.1.3.9 the occurrence of any Prohibited Act that permits BT to terminate
this Agreement under subclause 52.3; or

 

  39.1.3.10 the Contractor committing a breach of either subclause 27.2, 27.3 or
27.4; or

 

  39.1.4 the Contractor ceasing to provide all or a substantial part of the
Services in accordance with this Agreement (other than as a consequence of a
breach by BT of its obligations under this Agreement and an event of Force
Majeure); or

 

  39.1.5 Health and safety

 

       the Contractor committing a breach of its obligations under this
Agreement (other than as a consequence of a breach by BT of its obligations
under this Agreement) which breach results in the criminal investigation,
prosecution and conviction of the Contractor or any Contractor Party under the
Health and Safety Regime (a Health and Safety Conviction) provided that a Health
and Safety Conviction of a Contractor Party shall not constitute a Contractor
Event of Default if, within forty-five (45) days from the date of the Health and
Safety Conviction (whether or not the Health and Safety Conviction is subject to
an appeal or any further judicial process), the involvement in the Project of
each relevant Contractor Party (which in the case of an individual director,
officer or employee shall be deemed to include the Contractor Party of which
that person is a director, officer or employee) is terminated and a replacement
is appointed by the Contractor in accordance with subclause 48.6
(Sub-Contractors). In determining whether to exercise any right of Termination
pursuant to this subclause 39.1.5, BT shall:

 

  39.1.5.1 act in a reasonable and proportionate manner having regard to such
matters as the gravity of any offence and the identity of the person committing
it; and

 

  39.1.5.2 give all due consideration, where appropriate, to action other than
Termination of this Agreement;

 

  39.1.6 Change in Control

 

  39.1.6.1 the occurrence of any Change in Control in respect of the Contractor
(or any company which Controls the Contractor) where such Change in Control [**]
or

 

  39.1.6.2 the occurrence of any Change in Control in respect of any Material
Sub-Contractor (or any company which controls any Material Sub-Contractor) where
such Change in Control is reasonably likely to result in material Reputational
Damage being caused to BT, the Authority or any Authority Service Recipient and
provided that, in the case of a Material Sub Contractor, the Contractor has not
within a period of [**] after it became aware of any such Change in Control
terminated that

 

Page (123)



--------------------------------------------------------------------------------

       Material Sub Contractor’s Material Sub-Contract and replaced the Material
Sub-Contractor with another contractor which is reasonably satisfactory to BT;

 

  39.1.7 Assignment

 

       the Contractor failing to comply with any of the provisions of subclauses
48.2, 48.6, 48.7, 48.8 or 48.9 (Assignment and Sub-Contracting);

 

  39.1.8 Payment

 

       the Contractor failing to pay any sum or sums due to BT, the Authority,
any Authority Service Recipient or any Authority Party under this Agreement
(which sums are not in dispute) which, either singly or in aggregate, exceed(s)
[**] Pounds Sterling (£[**]) (subject to indexation) and such failure continues
for [**] from receipt by the Contractor of a written notice of non payment from
BT or the Authority (as the case may be);

 

  39.1.9 Cross-default

 

       the Contractor, any Affiliate of the Contractor or any Contractor Party
being in material breach of any :

 

  39.1.9.1 [**];

 

  39.1.9.2 any other agreement having an aggregate value in excess of [**]
pounds sterling (£[**]) pursuant to which the Contractor or, any Affiliate of
the Contractor provides services (directly or indirectly) to the NHS or any part
of the NHS in England and Wales.

 

  39.1.10 [not used]

 

  39.1.11 Default in respect of borrowed money

 

  39.1.11.1 the occurrence of any event of default howsoever described; or

 

  39.1.11.2 [**] (a Potential Default),

 

       which is continuing, unremedied and unwaived, under or in connection with
any document or arrangement relating to any obligation (whether present or
future, contingent or otherwise, as principal or surety or otherwise) of the
Contractor) (a Borrower) in respect of money that has been borrowed exclusively
for the purposes of financing the provision of the Services by the Contractor;

 

  39.1.12 Excess Loss

 

       the Contractor’s actual total liability to BT arising by reason of any
act or omission of the Contractor or any Contractor Party (including any breach
by the Contractor of any of its obligations under this Agreement, any tortious

 

Page (124)



--------------------------------------------------------------------------------

       act or omission (including negligence) or otherwise), save to the extent
that such liability is caused by any breach of any express provision of this
Agreement by BT or any deliberate act or omission of BT, exceeding [**] Pounds
Sterling (£[**]); or

 

  39.1.13 Failure of Technology Confirmation Process

 

       the Contractor’s Technical Solution failing to have met the requirements
of the technology confirmation process (as set out in subclause 7.10).

 

Notification

 

  39.2 The Contractor shall notify BT in writing of the occurrence, and details,
of any Contractor Event of Default and of any event or circumstance which is
likely, with the passage of time or otherwise, to constitute or give rise to a
Contractor Event of Default, in either case promptly on the Contractor becoming
aware of its occurrence.

 

BT’s options

 

  39.3 On the occurrence of a Contractor Event of Default, or within a
reasonable time after BT becomes aware of the same, BT may:

 

  39.3.1 in the case of any Contractor Event of Default referred to in
subclauses 39.1.1, 39.1.5, 39.1.6, 39.1.8, 39.1.11, 39.1.12 and 39.1.13 and in
the case of any Contractor Event of Default referred to in subclauses 39.1.3
(other than subclause 39.1.3.9), 39.1.4 or 39.1.9 which is not capable of
remedy, terminate this Agreement in its entirety by notice in writing having
immediate effect provided that the Authority may only give notice to terminate
in relation to any Contractor Event of Default referred to in subclause 39.1.6
if the relevant change in Control has occurred during the preceding [**]; or

 

  39.3.2 in the case of any Contractor Event of Default referred to in
subclauses 39.1.3 (other than subclause 39.1.3.9), 39.1.4, 39.1.7 or 39.1.9
which is capable of remedy, serve written notice of default on the Contractor
requiring the Contractor, at BT’s option, either:

 

  39.3.2.1 to remedy the Contractor Event of Default referred to in such notice
of default (if the same is continuing) within [**] of such notice of default; or

 

  39.3.2.2 to put forward within [**] of such notice of default a reasonable
programme (set out, if appropriate, in stages) for remedying the Contractor
Event of Default. The programme shall specify in reasonable detail the manner
in, and the latest date by, which such the Contractor Event of Default is
proposed to be remedied; or

 

  39.3.3 in the case of any Contractor Event of Default referred to in subclause
39.1.8 (Payment), withhold payment (or procure the withholding of payment) of
any sums due to the Contractor from BT or any BT Affiliate provided that the
total amount withheld does not exceed the amount which the Contractor has failed
to pay under this Agreement and provided further that BT ensures that, upon
receipt by it of the outstanding amounts due from the Contractor under this
Agreement, any amounts being withheld in accordance with this subclause 39.3.3
are promptly paid to the Contractor; or

 

Page (125)



--------------------------------------------------------------------------------

  39.3.4 in the case of any Contractor Event of Default referred to in subclause
39.1.11 (Default in respect of borrowed money), terminate this Agreement in its
entirety by notice in writing having immediate effect provided that:

 

  39.3.4.1 if that Contractor Event of Default arises in connection with any
obligation owed to a third party and that third party has given the relevant
Borrower a time period to remedy it (whether orally or in writing, but in either
case the Contractor must promptly provide BT with reasonably satisfactory
evidence of the remedy period), BT shall not be entitled to terminate this
Agreement until the expiration of that time period; or

 

  39.3.4.2 if that Contractor Event of Default is a Potential Default which
arises in connection with any obligation owed to a third party then, unless
subclause 39.3.4.1 applies, BT shall not be entitled to terminate this Agreement
unless and until BT has given the Contractor a period of not less than [**] to
remedy the Potential Default and the Potential Default shall not have been
remedied within that period; or

 

  39.3.5 in the case of any Contractor Event of Default referred to in subclause
39.1.3.9 (occurrence of any Prohibited Acts), terminate this Agreement in
accordance with subclause 52.3;

 

  39.3.6 in the case of any Contractor Event of Default referred to in subclause
39.1.2 (Failure to achieve Milestones), serve written notice of default on the
Contractor requiring the Contractor to submit a remediation plan to BT setting
out how and by when it will be able to achieve the Milestone unless the
Contractor has had an opportunity to remedy such default pursuant to subclause
39.3.2.

 

       If:

 

  39.3.6.1 the Contractor does not submit the remediation plan to BT within [**]
of receipt by the Contractor of the relevant notice of default; or

 

  39.3.6.2 BT does not agree to the contents of the remediation plan (such
agreement not to be unreasonably withheld or delayed); or

 

  39.3.6.3 BT does agree to the contents of the remediation plan but the
Contractor fails to achieve the Milestone in the manner and within the time
specified in the agreed remediation plan,

 

       BT may terminate this Agreement in its entirety by notice in writing
having immediate effect;

 

  39.3.7 in the case of any Contractor Event of Default referred to in subclause
39.1.11 (Default in respect of borrowed money), serve written notice of default
on the Contractor requiring the Contractor to:

 

  39.3.7.1 provide information to BT that is reasonably requested by the
Authority; and/or

 

Page (126)



--------------------------------------------------------------------------------

  39.3.7.2 within [**] of receipt by the Contractor of the notice of default,
establish suitable credit support arrangements reasonably acceptable to BT (the
requirements for which shall be included by BT in the notice of default and
which may include, without limitation, the establishment of an escrow account to
ensure continued payment to Sub-Contractor or the securing of a guarantee from a
body reasonably acceptable to BT).

 

       If the Contractor fails to comply with any of the requirements specified
by BT in its notice of default, BT may terminate this Agreement in its entirety
by notice in writing having immediate effect; or

 

  39.3.8 in the case of any Contractor Event of Default referred to in subclause
39.1.6.2 (Material Sub-Contractor Change of Control)), serve written notice of
default on the Contractor requiring the Contractor to replace the Material
Sub-Contractor that has been the subject of the Change in Control (in accordance
with the provisions of subclauses 4.1 and 48.9). If that Material Sub-Contractor
has not been replaced within [**] of receipt by the Contractor of the notice of
default (or such longer period as may be specified by BT), BT may terminate this
Agreement in its entirety by notice in writing having immediate effect; or

 

  39.3.9 in the case of a Contractor Event of Default referred to in subclause
39.1.9 (Cross default) which is caused by a Sub-Contractor require the
Contractor by notice in writing to remedy the breach of the other agreement, or
if not capable of remedy, replace the Sub-Contractor under this Agreement. If
the Contractor has not complied with notice within [**] of receipt (or such
longer period as may be specified by BT) or in the event of a Contractor Event
of Default caused by the Contractor or any Affiliate of the Contractor BT may
terminate this Agreement in its entirety by notice in writing having immediate
effect.

 

Remedy provisions

 

  39.4 Where the Contractor puts forward a programme in accordance with
subclause 39.3.2.2, BT shall have [**] from receipt of the same within which to
notify the Contractor (acting reasonably) that it does not accept the programme,
failing which BT shall be deemed to have accepted the programme. Where BT
notifies the Contractor that it does not accept the programme as being
reasonable, the parties shall endeavour within the following [**] to agree any
necessary amendments to the programme put forward. In the absence of agreement
within that [**] period, the question of whether the programme (as the same may
have been amended by agreement) will remedy the Contractor Event of Default in a
reasonable manner and within a reasonable time period (and, if not, what would
be a reasonable programme) may be referred by either party for resolution in
accordance with the Fast Track Dispute Resolution Procedure.

 

  39.5 If:

 

  39.5.1 the Contractor Event of Default notified in a notice of default served
under subclause 39.3.2 is not remedied before the expiry of the period referred
to in subclause 39.3.2.1; or

 

Page (127)



--------------------------------------------------------------------------------

  39.5.2 the Contractor puts forward a programme pursuant to subclause 39.3.2.2
which has been accepted or is deemed to be accepted by BT or has been determined
to be reasonable and the Contractor fails to achieve any element of the
programme or the end date for the programme (as the case may be); or

 

  39.5.3 any programme put forward by the Contractor pursuant to subclause
39.3.2.2 is rejected by BT as not being reasonable, and, if referred to the Fast
Track Dispute Resolution Procedure, the Fast Track Dispute Resolution Procedure
does not find against that rejection,

 

       then BT may terminate this Agreement by written notice to the Contractor
with immediate effect.

 

Replacement of a non-performing Material Sub-Contractor

 

  39.6 BT may, in its discretion but acting reasonably, require the Contractor
by written notice to terminate any Material Sub-Contract and procure that a
replacement contractor is appointed in accordance with Clause 48 (Assignment and
Sub-Contracting) to provide all those parts of the Services which were performed
by that Material Sub-Contractor within [**] after receipt by the Contractor of
the relevant written notice to terminate the Material Sub-Contract:

 

  39.6.1 as an alternative to Termination of this Agreement pursuant to the
provisions of subclauses 39.3 and 39.5 in any circumstance set out in subclauses
39.1.2, 39.1.3, or 39.1.4 if the relevant breach, failure, cessation or Critical
Service Failure, as the case may be, was caused by or materially contributed to
by that Material Sub-Contractor; or

 

  39.6.2 on the occurrence of any Change in Control in respect of that Material
Sub-Contractor where such Change in Control is reasonably likely to result in
material Reputational Damage being caused to BT, the Authority or any Authority
Service Recipient.

 

       If BT exercises its rights under this subclause 39.6, this Agreement
(including the Contractor’s obligation to provide the Services) shall continue
in full force and effect.

 

  39.7 If BT exercises its rights under subclause 39.6, the Contractor shall
forthwith put forward written proposals for the interim management or provision
of the relevant Service until such time as an alternative Sub-Contractor can be
engaged by the Contractor. If the Contractor fails to do so (or its proposals if
implemented are not reasonably likely to give adequate provision of the relevant
Services) then, without prejudice to the other rights or remedies of BT, the
Authority, any Authority Service Recipient or any Authority Party and
irrespective of whether any of the circumstances set out in subclause 20.1 has
arisen, BT may perform, or procure a third party to perform, such Services
itself and the provisions of subclauses 20.2 to 20.11 (inclusive) shall apply,
changed according to context, to such Service in those circumstances.

 

  39.8 If the Contractor fails to terminate the relevant Sub-Contract and to
procure that a replacement Sub-Contractor is appointed in accordance with the
provisions of subclause 39.6 BT shall be entitled at its option to exercise its
rights in accordance with the provisions of subclause 39.3.

 

Page (128)



--------------------------------------------------------------------------------

BT’s and Authority’s costs

 

  39.9 Without prejudice to the other rights or remedies of BT, the Authority or
any Authority Service Recipient, the Contractor shall reimburse BT or the
Authority or both (as the case may be) for all costs (including reasonable legal
costs on a standard basis, the reasonable costs of professional services and
disbursements) incurred by BT or the Authority in exercising any of its or their
rights under this Clause 39 (including any relevant increased administrative
expenses). BT shall take reasonable steps to mitigate such costs.

 

  39.10 The rights of BT and the Authority (to terminate or otherwise) under
this Clause 39 are in addition (and without prejudice) to any other right or
remedy which BT and the Authority or any Authority Service Recipient may have to
claim the amount of loss or damage suffered by BT and the Authority on account
of the acts or omissions of the Contractor or any Contractor Party (or to take
any action other than termination of this Agreement).

 

Partial Termination

 

  39.11 In any of the circumstances set out in this Clause 39, subclause 40.1 or
subclause 40.2 in which BT may terminate this Agreement, BT may instead
terminate any element of the Services which can be terminated without having a
material effect on the ability of the Contractor to provide all or any part of
the remaining Services. Any such partial termination shall lead to a cessation
of the obligation to pay the Charges for the terminated Services (or the
relevant part of those Services) from the date the provision of the Services
ceases. In these circumstances, the Charges shall be reduced by such amount as
is fair and equitable having regard amongst other things to the provisions of
the Financial Model. If the parties fail to agree the reduction then the matter
shall be referred to the Dispute Resolution Procedure.

 

Contractor Rights of Termination

 

  39.12 For the purposes of this Agreement, BT Event of Default means any
failure of BT to pay any sum or sums due to the Contractor under this Agreement
(which sums are not in dispute) which, either singly or in aggregate, exceed(s)
[**] Pounds Sterling (£[**]) (subject to indexation) and such failure continues
for [**] from receipt by BT of a notice of non-payment from the Contractor.

 

  39.13 On the occurrence of a BT Event of Default, or within a reasonable time
after the Contractor becomes aware of the same, the Contractor may, at its
option, serve written notice on BT of the occurrence (and specifying details) of
such BT Event of Default. If the relevant matter or, circumstance has not been
rectified or remedied by BT within [**] of such notice, the Contractor may serve
a further written notice on BT terminating this Agreement with immediate effect.

 

  39.14 The Contractor shall not exercise, or purport to exercise, any right to
terminate this Agreement (or accept any repudiation of this Agreement) except as
expressly set out in this Agreement.

 

  39.15 BT shall reimburse the Contractor for all direct costs (including
reasonable legal costs on a standard basis, the reasonable costs of professional
services and disbursements) incurred by the Contractor in exercising any of its
rights under subclause 39.13 (including any relevant increased administrative
expenses). The Contractor shall take reasonable steps to mitigate such costs.

 

Page (129)



--------------------------------------------------------------------------------

40. NON-DEFAULT TERMINATION

 

Event of Force Majeure

 

  40.1 If, in the circumstances referred to in Clause 47 (Force Majeure):

 

  40.1.1 the parties have failed to reach agreement on any modification to this
Agreement pursuant to Clause 47 (Force Majeure), within [**] of the date on
which the party affected serves notice on the other party in accordance with
Clause 47 (Force Majeure); and

 

  40.1.2 the event of Force Majeure continues for [**] from the date on which
the party affected serves notice on the other party in accordance with Clause 47
(Force Majeure),

 

       BT may at any time afterwards terminate this Agreement or those elements
of the Services that are affected by the event of Force Majeure, in each case by
written notice to the Contractor having immediate effect. Any partial
termination in accordance with this subclause 40.1 shall lead to cessation of
the obligation to pay the Charges for the terminated Services (or the relevant
part of those Services) from the date the provision of the terminated Services
ceases. In these circumstances of partial termination, the Charges shall be
reduced by an amount as is fair and equitable having regard amongst other things
to the provisions of the Financial Model. If the parties fail to agree the
reduction then the matter shall be referred to the Dispute Resolution Procedure.

 

Voluntary Termination

 

  40.2 BT represents that the Authority has the right to terminate the Head
Agreement for the Authority’s convenience (i.e., without BT’s being in breach of
its obligations under the Head Agreement) (“Voluntary Termination”). Provided
the Authority exercises its right of Voluntary Termination, BT shall be entitled
to terminate this Agreement on written notice to the Contractor in which case
the provisions of Clause 42 shall apply. In the event of notice being given by
BT in accordance with this subclause 40.2, BT shall, at any time before the
expiration of such notice, be entitled to direct the Contractor, where the
Services (or any elements of any Service) have not been commenced, to refrain
from commencing any such Services (or to procure the same).

 

Expiry

 

  40.3 This Agreement shall terminate automatically on Expiry unless it shall
have been terminated earlier in accordance with the provisions of this
Agreement. To avoid doubt, the Contractor shall not be entitled to any
compensation on Expiry.

 

Termination of Head Agreement

 

  40.4 BT may terminate this Agreement by giving notice to the Contractor in the
event that the Head Agreement is terminated:

 

  40.4.1 by BT as a result of an Authority Event of Default as such term is
defined in the Head Agreement; or

 

  40.4.2 by BT as a result of a BT Event of Default as such term is defined in
the Head Agreement; or

 

Page (130)



--------------------------------------------------------------------------------

  40.4.3 by either BT or the Authority as a result of an event of Force Majeure.

 

41. EFFECT OF TERMINATION OR EXPIRY

 

Continued Effect

 

  41.1 Notwithstanding that a party may have a right to terminate this
Agreement, that party may elect to continue to treat this Agreement as being in
full force and effect and to enforce its rights under this Agreement.

 

Exit Plan

 

  41.2 The Contractor shall, within [**] after the Effective Date, produce an
Exit Plan (based on the principles set out in Schedule 11 (Exit and Services
Transfer Arrangements)) for the orderly transition of the Services from the
Contractor to BT or any Replacement Supplier in the event of any Termination or
Expiry or other Service Transfer. Within [**] after the submission of that Exit
Plan, the parties shall meet and use all reasonable endeavours to agree the
contents of that Exit Plan, based on the principles set out in Schedule 11 (Exit
and Services Transfer Arrangements). If the parties are unable to agree the
contents of the Exit Plan within that [**] period, either party may refer the
Dispute for resolution in accordance with the Fast Track Dispute Resolution
Procedure.

 

  41.3 The Contractor shall update the Exit Plan not less than once during each
Contract Year to reflect changes in the Services and shall keep the Exit Plan
under continuous review. Following each update the Contractor shall submit the
revised Exit Plan to BT for review. Within [**] after the submission of the
revised Exit Plan, the parties shall meet and use all reasonable endeavours to
agree the contents of the revised Exit Plan, based on the principles set out in
Schedule 11 (Exit and Services Transfer Arrangements) and the changes that have
occurred in the Services since the Exit Plan was last agreed. If the parties are
unable to agree the contents of the revised Exit Plan within that [**] period,
either party may refer the Dispute for resolution in accordance with the Fast
Track Dispute Resolution Procedure.

 

  41.4 [**] prior to Expiry or as soon as reasonably practicable, and in any
event not later than [**], after the service of a Termination Notice or a
Transitional Assistance Notice, whichever is the earlier, the Contractor shall
submit to BT a revised Exit Plan that could be implemented immediately for
review and approval. The parties shall meet and the Contractor shall make any
changes to the contents of the Exit Plan reasonably required by BT based on the
principles set out in Schedule 11 (Exit and Services Transfer Arrangements).
Upon agreement of the revised Exit Plan (either mutually between the parties or
through referral to the Fast Track Dispute Resolution Procedure), the Contractor
shall implement the Exit Plan and provide Transitional Assistance for the period
as required under the relevant Transitional Assistance Notice. Until the
agreement of the Exit Plan, the Contractor shall provide the Transitional
Assistance in accordance with the principles set out in Schedule 11 (Exit and
Services Transfer Arrangements) and the last approved version of the Exit Plan
(insofar as this still applies) in good faith to BT. The Contractor shall ensure
that it is able to implement the Exit Plan at any time.

 

Page (131)



--------------------------------------------------------------------------------

Continued performance

 

  41.5 BT may by written notice to the Contractor at least [**] prior to the
date of Expiry or as soon as reasonably practicable following the service by
either party of any Termination Notice require the Contractor to provide the
Services (or any part of them) for the Termination Period (or such part of the
Termination Period as may be specified by BT). The Contractor shall co-operate
at all relevant times with BT, the Authority, any Authority Service Recipient
and any Replacement Supplier in ensuring the orderly transition of the Services
to BT, the Authority, any Authority Service Recipient and any Replacement
Supplier (as appropriate).

 

Transfer to BT or Authority of Assets and contracts on Termination or Expiry

 

  41.6 Upon Termination or Expiry or any other Service Transfer (as the case may
be) or upon expiration of the Termination Period or (provided that it does not
have an adverse impact on the ability of the Contractor to provide the Services
or the Transitional Assistance) at any time during the Termination Period (as BT
shall require):

 

  41.6.1 the Contractor shall at no cost return to BT (or its nominee) or the
Authority (or its nominee) or the Replacement Supplier at no cost the
Authority’s Data and, to the extent permitted by Law, the Legacy Contracts, if
any, shall be novated back to BT (or its nominee) or the Authority (or its
nominee) or to the Replacement Supplier, in each case, if and as directed by BT
on the basis set out in Schedule 11 (Exit and Service Transfer Arrangements);

 

  41.6.2 BT (or its nominee) or the Authority (or its nominee) or the
Replacement Supplier shall be entitled to acquire at its option, and the
Contractor shall, if so requested by BT, transfer to BT (or its nominee) the
Authority (or its nominee) or Replacement Supplier, any one or more of the
Transferable Assets, and any such transfer shall:

 

  41.6.2.1 be on a no warranty basis save for any existing third party
warranties and with the benefit of any existing service contracts relating to
those Transferable Assets that are capable of novation to BT (or its nominee) or
the Authority (or its nominee) or Replacement Supplier (as applicable); and

 

  41.6.2.2 be made at no cost to BT (or its nominee) or the Authority (or its
nominee):

 

  (a) if the Transferable Assets are transferred to BT or the Authority (as the
case may be) on expiry; or

 

  (b) upon Termination if BT or the Authority has already fully paid for those
Transferable Assets through the Charges or any compensation paid pursuant to
Clause 42, otherwise the price payable by BT or the Authority for such transfer
shall be lower of Net Book Value (as specified in the Register and calculated in
accordance with the Financial Model) and Fair Market Value less any amount that
has been paid by BT or the Authority for those Transferable Assets through the
Charges and any compensation paid pursuant to Clause 42;

 

Page (132)



--------------------------------------------------------------------------------

  41.6.3 the Contractor shall deliver, as directed by BT, to BT (or its nominee)
or to the Authority (or its nominee) the information referred to in Clause 11
(Employment Matters) except where such documents are required by Law to be
retained by the Contractor or any Contractor Party (in which case complete
copies shall be delivered to BT (or its nominee) or the Authority (or its
nominee) (as the case may be)).

 

  41.7 Notwithstanding any limitation of liability set out in Clause 44
(Limitations of Liability), if the Contractor transfers any Transferable Assets
with a positive Net Book Value (as specified in the Registers and calculated in
accordance with the Financial Model) and/or at Fair Market Value to BT (or its
nominee) or the Authority (or its nominee) or any Replacement Supplier in
accordance with subclause 41.6.2 and at the time of such transfer those
Transferable Assets are in any way defective excluding fair wear and tear such
that they cannot reasonably be used by BT (or its nominee) or by the Authority
(or its nominee) or any Replacement Supplier for the provision of any
Replacement Services, then, subject to the Contractor’s right to dispute whether
such Transferable Assets are unusable in accordance with the Dispute Resolution
Procedure, the Contractor shall be liable for, and shall reimburse the Authority
in respect of, all reasonable costs incurred by BT, the Authority, any Authority
Service Recipient or any Replacement Supplier in replacing those Transferable
Assets.

 

  41.8 The Contractor shall ensure that provision is made in all contracts of
any description whatsoever to ensure that BT or the Authority (as the case may
be) will be in a position to exercise its rights, and the Contractor will be in
a position to comply with its obligations, under subclause 41.6.

 

Termination

 

  41.9 On the Termination Date and save as provided in subclause 41.13, all
rights and obligations of BT and the Contractor under this Agreement shall cease
and be of no further force and effect.

 

Transitional arrangements

 

  41.10 Without prejudice to the provisions of the Exit Plan or to the
provisions of Schedule 11 (Exit and Services Transfer Arrangements), the
Contractor shall, if requested by BT, have the following duties:

 

  41.10.1 from the date [**] before Expiry or from the date upon which the
Contractor is notified or becomes aware of any Service Transfer or from the
service by either party of any Termination Notice (whichever is the earlier)
until the Termination Date, the Contractor shall co-operate fully with BT, the
Authority (and their respective nominees) and any Replacement Supplier in order
to achieve a smooth transfer from the Services to the Replacement Services and
to avoid or mitigate insofar as reasonably practicable any inconvenience or any
risk to the health and safety of the employees of BT or the Authority and
members of the public; and

 

  41.10.2 the Contractor shall, as soon as practicable after the Termination
Date or earlier if requested to do so by BT, remove from the Premises and Sites
all property not acquired by BT or the Authority (and their respective nominees)
pursuant to subclause 41.6 (or not belonging to or leased by BT, the Authority,
any Authority Service Recipient or any Authority Party) and if it has not done
so within [**] after any notice from BT requiring it to do so

 

Page (133)



--------------------------------------------------------------------------------

       either BT or the Authority may (without being responsible for any loss,
damage, costs or expenses) remove and sell any such property and shall hold any
proceeds less all costs incurred to the credit of the Contractor; and

 

  41.10.3 the Contractor shall forthwith deliver to the BT’s Representative any
keys and ID badges for the Premises in accordance with the Security Policy
Requirements; and

 

  41.10.4 the Contractor shall, as soon as practicable after the Termination
Date or earlier if requested to do so by BT, vacate the Premises and (without
prejudice to Schedule 11 (Exit and Services Transfer Arrangements)) shall leave
the Premises in a safe, clean and orderly condition.

 

  41.11 If BT wishes to conduct a competition prior to or after Termination or
Expiry with a view to entering into an agreement for the provision of services
(which may or may not be the same as, or similar to, the Services or any of
them) following Termination or Expiry, as the case may be, the Contractor shall
co-operate with BT fully in such competition process including by:

 

  41.11.1 providing any information which BT or the Authority may reasonably
require to conduct such competition but, to avoid doubt, information which is
commercially sensitive to the Contractor shall not be provided (and, for the
purpose of this subclause 41.11 commercially sensitive shall mean information
which would if disclosed to a competitor of the Contractor give that competitor
a competitive advantage over the Contractor and thereby prejudice the business
of the Contractor, except for any information referred to in Clause 11
(Employment Matters)); and

 

  41.11.2 assisting BT and the Authority by providing all (or any) participants
in such competition process with access to the Sites and Premises.

 

Cost of transitional arrangements

 

  41.12 If BT requests that the Contractor provides any Transitional Assistance
and/or performs any of the duties set out in subclauses 41.10 or 41.11, any
payments to be made by BT to the Contractor in respect of the Contractor
providing such Transitional Assistance and/or performing such duties shall be
determined in accordance with Schedule 9.1 (Charging and Service Deductions). If
BT requests that the Contractor continues the performance of any or all of the
Services for all or part of the Termination Period in accordance with subclause
41.5, BT shall continue to pay the Contractor the Charges, in accordance with
Clause 31 (Charging and Invoicing), for each relevant part of the Services being
provided.

 

Continuing obligations

 

  41.13 Save as otherwise expressly provided in this Agreement:

 

  41.13.1 Termination or Expiry shall be without prejudice to any accrued rights
and obligations under this Agreement as at the date of Termination or Expiry, as
the case may be; and

 

  41.13.2 Termination or Expiry shall not affect the continuing rights and
obligations of the Contractor, BT and the Authority under Clauses 5 (Due
Diligence), 7 (Implementation and Testing), 9 (Service Defects and Delay), 11

 

Page (134)



--------------------------------------------------------------------------------

       (Employment Matters), 13 (Legacy Contracts and Systems), 15 (Warranties
and Representations), 20 (Rights of BT and the Authority to Step In), 23
(Information and Audit Access), 27.12 (Records and Reports), 31 (Charging and
Invoicing), 33 (Financial Model), 34 (Intellectual Property), 36 (Authority
Data), 37 (Data Protection), 38 (Confidentiality), 39 (Events of Default), 40
(Non-Default Termination), 41 (Effect of Termination or Expiry), 42
(Compensation on Termination), 43 (Indemnities and Liability), 44 (Limits on
Liability), 45 (Mitigation), 45.2 (Insurance), 47 (Force Majeure), 51 (VAT), 52
(Corrupt Gifts and Payments), 53 (Notices and Communications), 54 (Variations),
55 (Waiver), 56 (No Agency), 57 ), (Entire Agreement), 58 (Conflicts of
Agreements), 59 (Severability), 60 (Counterparts), 61 (Costs and Expenses), 62
(No Privity), 64 (Dispute Resolution Procedure) and 65 (Governing Law and
Jurisdiction), or under Schedules 1.6 (Disaster Recovery and Business Continuity
Plan), 10 (Employment) 11 (Exit and Services Transfer Arrangements) or under any
other provision of this Agreement which is expressed to survive Termination or
Expiry or which is required to give effect to such Termination or Expiry or the
consequences of such Termination or Expiry.

 

42. COMPENSATION ON TERMINATION

 

Compensation

 

  42.1 If this Agreement (or, in accordance with subclause 39.11, any element of
the Services) is terminated pursuant to subclauses 40.2 (Voluntary Termination),
40.4.1, 40.4.2 or if the Contractor ceases to be the provider of Services in the
circumstances described in subclause 48.3, then BT shall pay the Contractor
compensation in accordance with Schedule 9.5 (Compensation on Termination)
except in the circumstance where, and to the extent that, notwithstanding the
termination of this Agreement or the Head Agreement the Contractor remains
within the Project.

 

Rights of Set-Off

 

  42.2 To avoid doubt, BT’s obligations to make any payment of compensation to
the Contractor pursuant to this Clause are subject to BT’s rights under
subclause 31.6 (Set-Off).

 

Full and final settlement

 

  42.3 Any compensation paid pursuant to this Clause 42 shall be in full and
final settlement of any claim, demand and/or proceedings of the Contractor in
relation to any Termination of this Agreement (or any part of it), Ancillary
Documents, and/or any Project Document (and the circumstances leading to such
Termination) and the Contractor shall be excluded from all other rights and
remedies in respect of any such Termination. The parties agree that any
compensation paid pursuant to this Clause 42 is not a penalty and is a genuine
pre-estimate of the loss likely to be suffered by the Contractor in respect of
the event giving rise to the payment of that compensation.

 

  42.4 The compensation payable (if any) pursuant to subclause 42.1 shall be the
sole remedy of the Contractor and the Contractor shall not have any other right
or remedy in respect of such Termination.

 

Page (135)



--------------------------------------------------------------------------------

PART I: INDEMNITIES AND LIABILITY

 

43. INDEMNITIES AND LIABILITY

 

Contractor indemnity to BT and the Authority

 

  43.1 The Contractor shall indemnify and keep BT and each Affiliate of BT
indemnified at all times from and against all Direct Losses sustained by BT and
each Affiliate of BT, the Authority, that Authority Service Recipient or that
Authority Party (as the case may be) in the event of; or that are the subject of
an indemnity claim made against BT or any Affiliate of BT by the Authority, any
Authority Service Recipient or Authority Party (as the case may be) arising in
connection with:

 

  43.1.1 the Authority or any Authority Service Recipient:

 

  (a) [**] the Authority or any Authority Service Recipient [**] the Contractor
[**] the Contractor [**] this Agreement, [**] or

 

  (b) [**] the Contractor [**] the Contractor [**] this Agreement, [**]

 

  43.1.2 any loss, destruction, corruption, degradation or inaccuracy of data
(including the Authority’s Data) arising by reason of any act or omission of the
Contractor or any Contractor Party which it was reasonably foreseeable would
have that effect (including any breach by the Contractor of any of its
obligations under this Agreement;

 

  43.1.3 any breach of the Data Protection Legislation or any other applicable
Law, NHS Requirement, Authority Policy, Standard or Data Set Change Notice
either in effect at the Effective Date or in respect of which the Parties have
agreed a Change applicable to the provision of:

 

  (a) the Services by the Contractor; or

 

  (b) the Clinical Services (including for the purposes of this subclause
administration and management) by the Authority, any Authority Service Recipient
or any Authority Party,

 

       arising by reason of any act or omission which it was reasonably
foreseeable would have that effect of the Contractor or any Contractor Party
(including any breach by the Contractor of any of its obligations under this
Agreement, any tortious act or omission (including negligence) or otherwise)
save where and to the extent that such Direct Losses are caused by the wilful
misconduct of BT, any BT Party or the Authority, their employees, agents or
contractors (save for the Contractor or any Contractor Party) or by any breach
by BT of its obligations under this Agreement, the Data Protection Legislation
or other applicable NHS Requirement or Authority Policy provided such misconduct
or breach is not caused by the Contractor or any Contractor Party; and

 

Page (136)



--------------------------------------------------------------------------------

  43.1.4 any breach by the Contractor of Clause 38 (Confidentiality); and

 

  43.1.5 any failure by the Contractor to comply with its obligations pursuant
to subclause 37.6 resulting in the Authority failing to comply with its
obligations under the Freedom of Information Act 2000.

 

  43.2 The indemnity under clause 43.1 shall be on demand unless: (i) there has
not been a material breach by the Contractor of its obligations under this
Agreement; and (ii) the event giving rise to the indemnity is capable of remedy
in which case the Contractor shall have [**] to effect a remedy before BT can
exercise the indemnity.

 

  43.3 The Contractor shall also on demand indemnify and keep the Authority,
each Authority Service Recipient and each Authority Party other than agents,
contractors and sub-contractors of the Authority or any Authority Service
Recipient indemnified at all times in accordance with subclauses 13.2.4, 13.4.1
and 34.15.

 

BT indemnity to the Contractor

 

  43.4 Subject to subclauses 43.5, 44.10.3, 44.10.4, and 44.12, BT shall use
reasonable endeavours to procure that the Authority shall on demand indemnify
and keep the Contractor and each Contractor Party indemnified at all times from
and against all Direct Losses sustained by the Contractor and each Contractor
Party as a result of any claim or action brought against the Contractor or any
Contractor Party by any third party arising directly from any errors in the
Authority’s Data that were already present in the Authority’s Data at the time
the Authority’s Data was given to the Contractor.

 

  43.5 The obligation to procure the indemnity in subclause 43.3 shall not
apply:

 

  43.5.1 in respect of any errors in the Authority’s Data of which the
Contractor, acting in compliance with its obligations under this Agreement and
in a manner commensurate with the Expected Standard, should reasonably have been
aware; or

 

  43.5.2 in respect of any errors in the Authority’s Data if the Contractor has
not complied with all of its obligations under this Agreement in respect of that
part of the Authority’s Data.

 

  43.6 BT shall use reasonable endeavours to procure that the Authority shall
also on demand indemnify the Contractor in accordance with subclause 11.6.

 

  43.7 Nothing in this Agreement shall restrict or prevent an Affiliate of BT,
the Authority, any Authority Service Recipient and/or an Authority Party from
making a claim against the Contractor.

 

  43.8 BT shall, or as soon as is reasonably practicable after becoming aware of
a claim from the Authority, an Authority Service Recipient or any Authority
Party, inform the Contractor that it is aware of the claim. However, if the
Contractor receives a claim from the Authority, an Authority Service Recipient
and/or Authority Party, but it has not received notification of the claim from
BT, the Contractor shall as soon as reasonably practicable inform BT that it has
received such a claim.

 

  43.9 BT shall manage or oversee all such claims from the Authority, any
Authority Service Recipient and/or Authority Party (unless BT has been joined by
the Authority, the Authority Service Recipient or the Authority Party as a
co-defendant with the Contractor) and shall use its reasonable endeavours to
minimise the administrative burden arising from Authority, Authority Service
Recipient and Authority Party claims.

 

Page (137)



--------------------------------------------------------------------------------

  43.10 BT also recognises that any award or damages and/or settlement that is
reached between the Contractor and the Authority, any Authority Service
Recipient and/or Authority Party shall be taken into account when calculating
the amount of the Contractor’s liability to BT for other claims which may be
brought in the appropriate Contract Year.

 

  43.11 BT shall indemnify and keep Contractor, Contractor Parties and
Affiliates of the Contractor indemnified at all times from and against all
Direct Losses sustained by Contractor, Contractor Parties and Affiliates of
Contractor in the event of; or that are the subject of an indemnity claim made
against Contractor, Contractor Parties or Affiliates of Contractor arising in
connection with:

 

  43.11.1 the Authority or any Authority Service Recipient:

 

  (a) not benefiting from any ICT or services to be provided by any other
Integrated Service Provider to the Authority or any Authority Service Recipient
arising by reason of any act or omission of BT or any BT Party which it was
reasonably foreseeable would have that effect (including any breach by BT of any
of its obligations under this Agreement, any tortious act or omission (including
negligence) or otherwise); or

 

  (b) being liable to make any payment to any other Integrated Service Provider
in circumstances in which it would not have been so liable save for any act or
omission of BT or any BT Party which it was reasonably foreseeable would have
that effect (including any breach by the BT of any of its obligations under this
Agreement, any tortious act or omission (including negligence) or otherwise);

 

  43.11.2 any loss, destruction, corruption, degradation or inaccuracy of data
(including the Authority’s Data) arising by reason of any act or omission of BT
or any BT Party which it was reasonably foreseeable would have that effect
(including any breach by BT of any of its obligations under this Agreement;

 

  43.11.3 any breach of the Data Protection Legislation or any other applicable
Law, NHS Requirement, Authority Policy, Standard or Data Set Change Notice
either in effect at the Effective Date or in respect of which the Parties have
agreed a Change applicable to the provision of:

 

  (i) the Services by Contractor; or

 

  (ii) the Clinical Services (including for the purposes of this subclause
administration and management) by the Authority, any Authority Service Recipient
or any Authority Party,

 

  43.11.4 arising by reason of any act or omission which it was reasonably
foreseeable would have that effect of BT or any BT Party (including any breach
by BT of any of its obligations under this Agreement, any tortious act or
omission (including negligence) or otherwise) save where and to the extent that
such Direct Losses are caused by the wilful misconduct of the Contractor, any
Contractor Party, the Authority, their employees, agents or contractors or by

 

Page (138)



--------------------------------------------------------------------------------

       any breach by the Contractor of its obligations under this Agreement, the
Data Protection Legislation or other applicable NHS Requirement or Authority
Policy provided such misconduct or breach is not caused by BT or any BT
Party.any breach by BT of Clause 38 (Confidentiality);

 

  43.12 The indemnity under clause 43.11 shall be on demand unless: (i) there
has not been a material breach by BT of its obligations under this Agreement;
and (ii) the event giving rise to the indemnity is capable of remedy in which
case BT shall have [**] to effect a remedy before Contractor can exercise the
indemnity.

 

  43.13 Nothing in this Agreement shall restrict or prevent an Affiliate of the
Contractor from making a claim against BT.

 

44. LIMITS ON LIABILITY

 

Exclusions

 

  44.1 The indemnities under this Agreement shall not apply to and (without
prejudice to BT’s rights to make Service Deductions in accordance with Schedule
9.1 (Charging and Service Deductions) or Delay Deductions in accordance with
subclause 9.1) there shall be no right to claim damages for breach of this
Agreement, in tort (including negligence) or on any other basis whatsoever to
the extent that any loss claimed is for Indirect Losses suffered or allegedly
suffered. For the avoidance of doubt, in the context of any indemnity under this
Agreement (other than the indemnity under subclause 43.1.1(a), any Direct Losses
of any person making a claim against the beneficiary of any indemnity under this
Agreement which that beneficiary is liable to pay that person as a result of the
claim shall be recoverable as a Direct Loss of that beneficiary.

 

  44.2 The Contractor agrees that notwithstanding subclause 44.1, any loss of
the Authority, any Authority Service Recipient or Authority Party (other than
agents, contractors and sub-contractors of the Authority or an Authority Service
Recipient) arising from a breach of the Head Agreement that has been caused
wholly or partly by a breach by the Contractor of this Agreement and which is a
Direct Loss of the Authority, that Authority Service Recipient or Authority
Party under the Head Agreement shall not be treated as Indirect Loss for the
purpose of this Agreement and shall be recoverable as if it were Direct Loss of
the Authority or, to the extent that any claim in respect of such Direct Loss is
made against BT under the Head Agreement, of BT.

 

Exclusive financial remedy

 

  44.3 In respect of any element of the Services for which there is a Service
Level Specification for which Service Deductions are payable, Service Deductions
shall be the exclusive financial remedy of BT for a failure to perform that
element of the Services in accordance with the relevant Service Level
Specification(s) except if:

 

  44.3.1 the Contractor fails to provide that element of the Services in
accordance with the relevant Service Level Specification(s) for [**]; or

 

  44.3.2 the Contractor fails to perform that element of the Services in
accordance with any relevant Critical Service Level; or

 

Page (139)



--------------------------------------------------------------------------------

  44.3.3 BT has the right to serve, or has served, a notice of termination of
this Agreement as a result of the failure (whether exercised or not); or

 

  44.3.4 the Contractor’s failure to perform that element of the Services in
accordance with the relevant Service Level Specification(s) is a result of:

 

  44.3.4.1 fraud or fraudulent misrepresentation; or

 

  44.3.4.2 any deliberate act or omission of the Contractor or any Contractor
Party; or

 

  44.3.5 the Contractor’s failure to perform that element of the Services in
accordance with the Service Level Specification(s) results in:

 

  44.3.5.1 BT, the Authority or any Authority Service Recipient or any Authority
Party having any liability to make any payment or incurring any other liability
to any third party (including any Integrated Service Provider); or

 

  44.3.5.2 loss, destruction, corruption, degradation or inaccuracy of any data
including Authority’s Data; or

 

  44.3.6 the Losses suffered by BT, the Authority, any Authority Service
Recipient or any Authority Party (either individually or when aggregated)
arising out of that failure by the Contractor to perform that element of the
Services exceed the liability cap set out in subclause 44.10.1.

 

  44.4 In the circumstances described in subclauses 44.3.1 to 44.3.5, the
Contractor’s liability to pay (and BT’s right to deduct) any Service Deduction
shall be without prejudice to the other rights or remedies of BT, the Authority,
any Authority Service Recipient or any Authority Party for the Contractor’s
failure to meet the relevant Service Level Specifications.

 

  44.5 In respect of any failure by the Contractor to perform its obligations
under this Agreement for which Delay Deductions are payable, Delay Deductions
shall be BT’s exclusive financial remedy for such failure except if:

 

  44.5.1 BT has the right to serve, or has served, a notice of termination of
this Agreement as a result of the failure (whether exercised or not);

 

  44.5.2 the failure is a result of:

 

  44.5.2.1 fraud or fraudulent misrepresentation; or

 

  44.5.2.2 any deliberate act or omission of the Contractor or any Contractor
Party;

 

  44.5.3 the failure results in:

 

  44.5.3.1 BT, the Authority or any Authority Service Recipient or any Authority
Party having any liability to make any payment or incurring any other liability
to any third party (including any Integrated Service Provider); or

 

Page (140)



--------------------------------------------------------------------------------

  44.5.3.2 loss, destruction, corruption, degradation or inaccuracy of any data,
including Authority’s Data; or

 

  44.5.4 the Losses suffered by BT arising out of that failure by the Contractor
to perform its obligations under this Agreement exceed the liability cap set out
in subclause 44.10.1.

 

  44.6 In the circumstances described in subclauses 44.5.1 to 44.5.3, the
Contractor’s liability to pay (and BT’s right to deduct) any Delay Deduction
shall be without prejudice to the other rights or remedies of BT, the Authority
or any Authority Service Recipient for the Contractor’s failure to which the
Delay Deduction relates.

 

  44.7 The parties agree that the relevant Service Deductions and Delay
Deductions are not a penalty and, without prejudice to BT’s right to recover
amounts in addition to Service Deductions and Delay Deductions pursuant to
subclauses 44.3.1 to 44.3.5 and 44.5.1 to 44.5.3, are a genuine pre-estimate of
the loss likely to be suffered by BT in respect of the relevant failure of the
Contractor to which the Service Deduction or Delay Deduction relates.

 

  44.8 BT shall be entitled to seek injunctive relief or a decree of specific
performance or any other discretionary remedy of the court.

 

  44.9 Notwithstanding any other provision of this Agreement, neither party
shall be entitled to recover compensation or make a claim under this Agreement,
or any other agreement in relation to this Agreement in respect of any loss that
it has incurred (or any failure of the other party) to the extent that it has
already been compensated in respect of that loss or failure pursuant to this
Agreement, or otherwise.

 

Financial limits

 

44.10

 

  44.10.1 The aggregate liability of the Contractor in respect of Service
Deductions and Delay Deductions which BT can make under this Agreement in any
Contract Year shall in no event [**] Pounds Sterling (£[**]) (subject to
indexation).

 

  44.10.2 The aggregate liability of the Contractor in each Contract Year
whether arising from tort (including negligence), breach of contract or
otherwise under or in connection with this Agreement (other than any liability
covered by subclauses 44.10.1, 44.10.3 and 44.11) shall in no event [**] Pounds
Sterling (£[**]) (subject to indexation).

 

  44.10.3 Subject to subclause 41.7, the aggregate liability of the Contractor
whether arising from tort (including negligence), breach of contract or
otherwise under or in connection with this Agreement (other than any liability
covered by subclauses 44.10.1 and 44.11) shall in no event [**] Pounds Sterling
(£[**]) (subject to indexation).

 

  44.10.4 The aggregate liability of BT in each Contract Year whether arising
from tort (including negligence), breach of contract or otherwise under or in
connection with this Agreement, including BT’s liability to pay any Charges to
the Contractor in the circumstances referred to in subclause 24.1 (other than
any liability covered by subclause 44.11) shall in no event [**] Pounds Sterling
(£[**]) (subject to indexation).

 

Page (141)



--------------------------------------------------------------------------------

  44.11 Notwithstanding any other provision of this Agreement, neither party
limits or excludes its liability:

 

  44.11.1 for fraud or fraudulent misrepresentation;

 

  44.11.2 for death or personal injury caused by its negligence or, in the case
of the Contractor, of any Contractor Party;

 

  44.11.3 in respect of any implied conditions as to title and warranties as to
title;

 

  44.11.4 in respect of the indemnity under subclause 43.1.3; or

 

  44.11.5 in respect of breach of its obligations as solely regards the other’s
(BT’s and the Contractor’s) Confidential Information under subclause 38.5.

 

  44.12 Notwithstanding any other provision of this Agreement, the Contractor
shall not be entitled to any relief from its obligations under this Agreement
(including, without limitation, any relief in the form of an Excusing Cause or
Delay Event), to the extent that the circumstances giving rise to such relief or
liability are caused or contributed to by the Contractor (including any
Affiliate of the Contractors) or any Contractor Party (including, without
limitation, by way of any act, omission, breach or negligence of the Contractor
(including any Affiliate of the Contractor) or any Contractor Party under this
Agreement, any other NPfIT Agreement or otherwise)

 

  44.13 Subject to Clause 44.12 a party to this Agreement shall not have any
liability to the other party under this Agreement, to the extent that the
circumstances giving rise to such relief or liability are caused or contributed
to by such other party (including any Affiliate of such other party) and in the
case of the Contractor, or any Contractor Party (including, without limitation,
by way of any act, omission, breach or negligence of the Contractor (including
any Affiliate of the Contractor) or any Contractor Party under this Agreement,
any other NPfIT Agreement or otherwise

 

45. MITIGATION

 

  45.1 Each of BT and the Contractor shall at all times take all reasonable
steps to minimise and mitigate any loss for which the relevant party is entitled
to bring a claim against the other party pursuant to this Agreement. For the
avoidance of doubt this obligation to mitigate shall apply to any Direct Losses
arising under any indemnity given under this Agreement and no Direct Loss which
could have been reasonably reduced or avoided by the beneficiary under the
indemnity complying with the provisions of this Clause 45 shall be recoverable
under any indemnity.

 

  45.2 BT’s obligations under subclause 45.1 extend to co-operating with the
Contractor to mitigate BT’s Direct Losses and to minimise the Contractor’s
exposure. The Contractor shall be permitted to offer reasonable proposals and
suggested courses of action designed to minimise its exposure and BT, where it
considers such proposals reasonable, practical and sensible proposals to follow
shall in good faith consider following and/or adopting them.

 

  45.3 Without prejudice to any other provision of this Agreement in relation to
mitigation, in circumstances where the Contractor is entitled under this
Agreement to recover

 

Page (142)



--------------------------------------------------------------------------------

       additional costs from BT as a result of any act or omission of BT, the
Authority, any Authority Service Recipient or any Authority Party, the
Contractor shall take all reasonable steps to minimise and mitigate such
additional costs.

 

46. INSURANCE

 

  46.1 The Contractor shall take out and maintain or procure the maintenance of
the Insurances described in and in accordance with the provisions of Schedule
1.5 (Insurance Requirements). In addition, the Contractor shall, at the request
of BT and provided that it is required by the Authority, seek quotes for any
‘project specific’ insurance policies which may be detailed in Part B of
Schedule 1.5 (Insurance Requirements) and/or consult BT in obtaining quotes for
such policies. In such event, the provision of Schedule 1.5 (Insurance
Requirements) shall apply to the process of obtaining, agreeing, paying for and
maintaining such insurance policies.

 

  46.2 The Contractor shall in respect of the Insurances which it is required to
take out and maintain, comply with the conditions and obligations set out in
Schedule 1.5 (Insurance Requirements).

 

  46.3 If at any time the long term, unsecured, unsubordinated debt rating of
the Contractor issued by one or more Rating Agencies is downgraded below
Investment Grade, the Contractor shall immediately ensure that it satisfies its
obligations under subclause 46.1 solely through Project-specific policies of
insurance taken out with reputable third party insurance vendors.

 

PART J: MISCELLANEOUS

 

47. FORCE MAJEURE

 

  47.1 For the purposes of this Agreement, Force Majeure means any delay or
non-performance of a party’s obligations under this Agreement arising directly
from any cause or causes beyond its reasonable control which could not
reasonably be planned for or avoided including, without limitation, an act of
God, war, fire, explosion or civil commotion (but excluding flood, industrial
strike and lockout) provided that the affected party:

 

  47.1.1 promptly notifies the other party in writing of the cause of the delay
or non-performance and the likely duration of the delay or non-performance; and

 

  47.1.2 uses all reasonable endeavours to limit the effect of that delay or
non-performance on the other party

 

       which directly causes either party to be unable to comply with all or a
material part of its obligations under this Agreement.

 

  47.2 Subject to subclause 47.4, the party claiming relief shall be relieved
from liability under this Agreement to the extent that by reason of the event of
Force Majeure it is not able to perform its obligations under this Agreement,
provided that if the party claiming relief is the Contractor, BT shall be
entitled to make Service Deductions in respect of the part of the Services not
provided by the Contractor as a result of the event of Force Majeure provided
Charges for such Services which have been affected by such event of Force
Majeure continue to be payable to the Contractor.

 

Page (143)



--------------------------------------------------------------------------------

  47.3 Where any event of Force Majeure is also a Delay Event, the Contractor
shall only be relieved of its obligations to commence provision of any Service
by the relevant Planned Service Commencement Date in accordance with Clause 9
(Service Defects and Delay).

 

  47.4 Where a party is (or claims to be) affected by an event of Force Majeure:

 

  47.4.1 it shall take and continue to take all reasonable steps to eliminate or
mitigate the consequences of such an event upon the performance of its
obligations under this Agreement (including, in the case of the Contractor,
through the implementation of the Disaster Recovery and Business Continuity
Plan) and resume performance of its obligations affected by the event of Force
Majeure as soon as practicable and use all reasonable endeavours to remedy its
failure to perform; and

 

  47.4.2 it shall not be relieved from liability under this Agreement to the
extent that it is not able to perform, or has not in fact performed, its
obligations under this Agreement due to its failure (if any) to comply with its
obligations under subclause 47.4.1.

 

  47.5 The party claiming relief shall serve written notice on the other party
as soon as reasonably possible and in any event within five (5) days of it
becoming aware of the relevant event of Force Majeure. Such initial notice shall
give sufficient details to identify the particular event claimed to be an event
of Force Majeure.

 

  47.6 A subsequent written notice shall be served by the party claiming relief
on the other party as soon as reasonably possible and in any event within a
further period of five (5) days of the notice referred to in subclause 47.5
which shall contain such relevant information relating to the failure to perform
(or delay in performing) as is available, including the effect of the event of
Force Majeure on the ability of the party to perform, the action being taken in
accordance with subclause 47.4 (Mitigation), the date of the occurrence of the
event of Force Majeure and an estimate of the period of time required to
overcome it (and/or its effects).

 

  47.7 The party claiming relief shall notify the other in writing as soon as
the consequences of the event of Force Majeure have ceased and of when
performance of its affected obligations can be resumed.

 

  47.8 If, following the issue of any notice referred to in subclause 47.6, the
party claiming relief receives or becomes aware of any further information
relating to the event of Force Majeure (and/or any failure to perform), it shall
submit such further information to the other party as soon as reasonably
possible.

 

Modifications

 

  47.9 The parties shall endeavour to agree in writing any modifications to this
Agreement which may be equitable having regard to the nature of an event or
events of Force Majeure. The Dispute Resolution Procedure shall not apply to a
failure of BT and the Contractor to reach agreement pursuant to this subclause
47.9.

 

Page (144)



--------------------------------------------------------------------------------

48. ASSIGNMENT AND SUB-CONTRACTING

 

Assignment

 

  48.1 This Agreement and any other agreement in connection with the Project to
which both BT and the Contractor are a party shall be binding on, and shall
inure to the benefit of, the Contractor and BT and their respective successors
and permitted transferees and assignees.

 

  48.2 Neither party hereto shall, without the prior written consent of the
other party hereto, assign, sublicense, transfer, or otherwise dispose of any of
its rights or sub-contract, transfer or otherwise dispose of any of its
obligations under this Agreement or any Project Document or any other contract
entered into by the parties hereto for the purposes of performing its
obligations under this Agreement.

 

  48.3 To the extent required by the Authority, BT shall be entitled to assign,
dispose of the benefit of or novate and/or require that the Contractor assigns,
disposes of the benefit of or novates the whole or part of this Agreement or any
agreement in connection with this Agreement to which the Contractor and BT are a
party to any person, including to the Secretary of State, the Authority, any
Authority Service Recipient, any Integrated Service Provider or any other person
to whom the Secretary of State exercising his statutory rights would be entitled
to transfer such benefits, covered by the National Health Service (Residual
Liabilities) Act 1996. If, as a consequence of any such assignment, disposal or
novation, the Contractor ceases to be the provider of the Services then the
provisions of Schedule 9.5 (Compensation on Termination) shall apply.

 

  48.4 For the avoidance of doubt, nothing in this subclause shall restrict the
rights of the Secretary of State to effect a statutory transfer.

 

  48.5 If any assignment, disposal or transfer be required pursuant to subclause
48.3 the Contractor shall enter into such agreement and/or deed as BT shall
reasonably require so as to give effect to such assignment, disposal or
novation, but for the avoidance of doubt, the Contractor shall not be required
to disclose commercially sensitive information to any transferee where the
Contractor acting reasonable decides such transferee is a competitor of the
Contractor.

 

Sub-Contractors

 

  48.6 Save to the extent expressly permitted under this Agreement or agreed in
writing by both parties in accordance with the Change Control Procedure, the
Contractor shall not sub-contract any of its obligations under this Agreement
without BT’s prior written consent (which BT may not unreasonably withhold or
delay and, for the avoidance of doubt, the Contractor agrees that BT shall be
deemed to be acting reasonably in withholding or delaying such consent where BT
considers that (i) the appointment of the proposed Sub-Contractor may prejudice
the provision of the Services in accordance with the terms of this Agreement
and/or may be contrary to the interests of BT or the Authority, including where
it may damage the reputation of the Government or any part thereof, (ii) the
proposed Sub-Contractor is considered to be unreliable and/or has not provided a
reasonable service to any of its other customers, and/or (iii) the proposed
Sub-Contractor uses the Services of unfit persons). For the avoidance of doubt,
BT shall be deemed to have provided its prior written consent to the Contractor
sub-contracting to the Material Sub-Contractors listed in Schedule 3.3 (Material
Sub-Contractors) [for the purposes described in that Schedule] (Brackets???).
Subject to

 

 

 

Page (145)



--------------------------------------------------------------------------------

       subclause 48.7, the Contractor shall provide to BT prior written notice
of its intention to engage any Sub-Contractors in connection with this Agreement
together with the following details of them:

 

  48.6.1 the name and address of the Sub-Contractor; and

 

  48.6.2 the subject matter of the Sub-Contract, including the quality of items
to be supplied, involvement in the Services and/or the scope of the services to
be provided; and

 

  48.6.3 confirmation that the Contractor has agreed appropriate provisions in
the relevant Sub-Contract to enable the Contractor to fully comply with its
obligations under the relevant Service Level Specifications and this Agreement;
and

 

  48.6.4 in the case where the Sub-Contractor is an Affiliate of the Contractor,
documents demonstrating that the proposed Sub-Contract is on arms length terms;
and

 

  48.6.5 any additional information as that BT may reasonably require by written
notice in writing to the Contractor.

 

       In the course of giving its consent to the appointment of any
Sub-Contractor, BT shall notify the Contractor in writing of whether that
Sub-Contractor shall be a Material Sub-Contractor for the purpose of this
Agreement.

 

  48.7 The Contractor is not obliged to provide BT with any of the information
listed in subclauses 48.6.1 to 48.6.5 if to do so would be in breach of any
rules and regulations of any exchange on which the shares of the Contractor are
admitted to listing and/or trading, or any other rules or regulations with which
the Contractor is obliged to comply as a result of such listing, but the
Contractor shall notify BT in writing of any information (whether generalised or
specific) that it is permitted to disclose in relation to the appointment of a
Sub-Contractor on a confidential basis under those rules and regulations.

 

  48.8 The Contractor shall ensure that it reserves for BT, the Authority and
each Authority Service Recipient in each Sub-Contract it enters into:

 

  48.8.1 if so requested by BT in relation to any Material Sub-Contract, third
party rights under the Contracts (Rights of Third Parties) Act 1999 which permit
BT, the Authority or any Authority Service Recipient to enforce the terms of
that Sub-Contract as if it were the Contractor; and

 

  48.8.2 provisions enabling the Contractor to assign, sublicense, transfer or
otherwise dispose of any of its rights or sub-contract, transfer or otherwise
dispose of any of its obligations under the Sub-Contract to BT, the Authority or
any Authority Service Recipient or any Replacement Supplier; and

 

  48.8.3 if so requested by BT, in relation to any Sub-Contract, provisions
enabling the Contractor, BT, or the Authority or any Authority Service Recipient
or any person or persons appointed by BT, the Authority or by any Authority
Service Recipient to step in on substantially the same terms as are set out in
subclauses 20.1 to 20.11 of this Agreement.

 

Page (146)



--------------------------------------------------------------------------------

  48.9 Subject to subclause 4.1 in respect of Material Sub-Contracts, the
Contractor shall:

 

  48.9.1 not terminate any Sub-Contract or agree to the termination of the
engagement and/or employment of (or the replacement of) any Sub-Contractor under
any Sub-Contract; and

 

       without, in each case, the prior written consent of BT (such consent not
to be unreasonably withheld or delayed). To avoid doubt, (i) any failure to
comply with subclause 48.11 shall be a reasonable ground for withholding consent
and (ii) consent shall, without prejudice to the other provisions of this
subclause 48.9, not be required in respect of the appointment of any party
currently approved by BT in writing as a suitable replacement.

 

  48.10 If the contract set out next to the name of any person referred to in
subclause 48.9, shall at any time lapse, terminate or otherwise cease to be in
full force and effect (whether by reason of expiry or otherwise), with the
effect that such person shall cease to act in relation to the Project, the
Contractor shall forthwith appoint a replacement (subject to compliance with
subclauses 48.6 and 48.8).

 

  48.11 The Contractor shall procure that any replacement for any person
referred to in subclause 48.9, shall enter into a contract upon the same or
substantially similar terms as the person so replaced.

 

  48.12 The Contractor shall ensure that each Sub-Contractor is paid in respect
of any element of the Services provided by that Sub-Contractor within [**] of
the date on which the Contractor receives that Sub-Contractor’s valid invoice in
respect of the performance of that element of part of the Services.

 

  48.13 Should BT obtain from any Sub-Contractor or other third party more
favourable commercial terms with respect to the provision of any goods, software
or services used by the Contractor in the provision of the Services or any
replacement goods, software or services (Third Party Item) then BT shall
(provided that it shall have provided prior notice to the Contractor) be
entitled to (i) require the Contractor to [**], or (ii) [**] with respect to the
provision of the Third Party Item to BT or to the Authority. If BT exercises
either option under this subclause 48.13 with respect to the provision of any
Third Party Item, the Charges shall be [**]. BT’s right to enter into any direct
agreement with any person with respect to the provision of any Third Party Item
pursuant to this subclause 48.13 is subject to:

 

  48.13.1 BT continuing to make available to the Contractor the Third Party Item
where this is necessary to enable the Contractor to provide the Services; and

 

  48.13.2 any reduction in the Charges taking into account any continuing
obligation of the Contractor to make payment with respect to any such Third
Party Item that was sold to it or licensed to it for use in the provision of the
Services and which has now been substituted for use in relation to the Services
by the item purchased by or licensed to BT or the Authority direct.

 

Page (147)



--------------------------------------------------------------------------------

  48.14 The Contractor warrants and represents that, as at the Effective Date,
Schedule 3.4 (Third Party Suppliers) sets out a complete and accurate list of
all Sub-Contractors and other third party suppliers with whom the Contractor’s
aggregate spend in respect of goods, software and services used by the
Contractor in the provision of the Services is reasonably likely to exceed:

 

  48.14.1 [**] Pounds Sterling (£[**]) in any Contract Year; or

 

  48.14.2 [**] Pounds Sterling (£[**]) over the Service Period.

 

  48.15 If at any time the Contractor becomes aware that its aggregate spend
with any Sub-Contractor or other third party supplier is likely to exceed the
limits specified in subclauses 48.14.1 or 48.14.2 and that Sub-Contractor or
third party supplier is not included in the list set out in Schedule 3.4 (Third
Party Suppliers), the Contractor shall immediately notify BT and shall ensure
that its aggregate spend with that Sub-Contractor or third party supplier does
not exceed the limits specified in 48.14.1 or 48.14.2 until such time as it has
received BT’s written consent to those limits being exceeded (such consent not
to be unreasonably withheld or delayed). If BT does provide its consent in
accordance with this subclause 48.15, the parties shall amend the list set out
in Schedule 3.4 (Third Party Suppliers) accordingly.

 

49. DATA SET CHANGE NOTICES, STANDARDS AND AUTHORITY POLICIES

 

  49.1 The Contractor shall ensure that the Supplied Software and Services are
able to capture all relevant data items mandated within each directive issued
from time to time by the Secretary of State, the Authority, the NHS or any
Authority Service Recipient notifying NHS organisations of mandatory or other
changes to data collection requirements (a Data Set Change Notice). All
requirements set out in a DSCN must be fully implemented within the Supplied
Software in a live environment by the Contractor (to assist BT to implement
within the System) by the date specified in that DSCN and at no cost to BT
either in terms of increased Charges, development, additional licence fees,
implementation, support or on any other basis whatsoever.

 

  49.2 Should the Authority wish to change any Standards or any Authority Policy
or introduce a new Standard or Authority Policy (other than where any proposed
new Standard is a Project Specific Standard or where the proposed change is to a
Project Specific Standard) then BT shall notify the Contractor of this change by
disclosing a Standards Notice to that effect issued by the Authority.

 

  49.3 As soon as practicable and in any event within the required period set
out in the Standards Notice the Contractor shall notify BT in writing of the
Contractor’s opinion as to:

 

  49.3.1 the impact that such introduction or change will have upon the
provision of the Services and the ability of the Contractor to meet its
obligations under this Agreement; and

 

  49.3.2 any potential adverse impact on any part of the National IT Programme
or the provision of services thereunder; and

 

  49.3.3 any modifications that will be required to the System (or any component
elements thereof) or of any other parts of BT’s ICT Infrastructure, the BT
Software, the Authority’s ICT Infrastructure, the Authority’s Software or the
Authority’s Data as a consequence of such introduction or change.

 

  49.4 BT shall as soon as reasonably practicable following receipt of the
Contractor’s notice inform the Contractor in writing as to whether or not it
wishes to proceed with the introduction or change. Should BT indicate that it
wishes to proceed with the introduction or change then the Contractor shall
ensure that the Services and the Supplied Software are fully compliant with the
Standard or Authority Policy (as

 

Page (148)



--------------------------------------------------------------------------------

       changed) or the newly introduced Standard or Authority Policy (as the
case may be) by the date required in the Standards Notice or such other date as
the parties shall agree in writing. The Contractor shall not be entitled to any
payment from BT with respect to any increased costs (either in terms of
increased Charges, development, additional licence fees, implementation, support
or on any other basis whatsoever) that it incurs as a consequence save where
provided for pursuant to subclause 49.5.

 

  49.5 Should the Authority wish to make a change to a Project Specific Standard
or introduce a new Project Specific Standard such that the Supplied Software and
the Services shall be required to conform to the Project Specific Standard as
changed or the newly introduced Project Specific Standard (as the case may be)
then BT shall issue to the Contractor a BT Notice of Change (which may itself
consist of a notice of change issued by the Authority to BT under the Head
Agreement) and the relevant provisions of Schedule 7.3 (Change Control
Procedure) shall apply.

 

  49.6 If the Contractor fails to implement into the Supplied Software in a live
environment all requirements set out in a Data Set Change Notice and/or fails to
ensure that the Supplied Software and the Services fully comply with all
Standards Notices required to be implemented in any calendar month then the
Services shall be deemed not to be Available for the purposes of Schedule 1.2
(Service Level Specifications and Performance Monitoring) from the end of that
Contract Month in which such date falls until all said Data Set Change Notices
and Standard Notices have been implemented (and the Supplied Software and
Services fully comply) as required and Service Deductions will be applicable in
accordance with Schedule 9.1 (Charging and Service Deductions), save to the
extent that the failure arises due to an inability to implement any requirement
set out in a Data Set Change Notices or Standards Notice due to any BT Event of
Default in which case then to such extent only no Service Deduction will be
made.

 

  49.7 Each party shall advise the other as soon as it becomes aware of any
breach or potential breach of any Authority Policy, Standard or Data Set Change
Notice.

 

50. CHANGES IN LAW

 

  50.1 The Contractor shall take all steps necessary to ensure that the Services
are performed in accordance with the terms of this Agreement (including
subclause 14.5.10 (Compliance with applicable Law)) following any Change in Law.

 

  50.2 Either party may give written notice to the other of the need for a
Change which is necessary in order to enable the Contractor, BT or the Authority
to comply with any Change in Law in which event:

 

  50.2.1 the parties shall meet within [**] to consult in respect of the effect
of the Change in Law and any Change required as a consequence; and

 

  50.2.2 within [**] of the meeting referred to in subclause 50.2.1 BT’s
Representative shall, if a Change is required in order to comply with the Change
in Law, issue a BT Notice of Change (which may itself consist of a notice of
change issued by the Authority to BT under the Head Agreement) and the relevant
provisions of Schedule 7.3 (Change Control Procedure) shall apply except that:

 

  50.2.2.1 the Contractor may give written notice to BT’s Representative that it
objects to such a BT Notice of Change only on the grounds that the
implementation of the Change would not give effect to or comply with the Change
in Law; and

 

Page (149)



--------------------------------------------------------------------------------

  50.2.2.2 BT shall issue a written confirmation of the Change Control Note in
respect of the Change in accordance with the relevant provisions of Schedule 7.3
(Change Control Procedure); and

 

  50.2.2.3 BT shall not be entitled to withdraw any BT Notice of Change or
confirmation of a Change Control Note issued in accordance with this subclause
50.2; and

 

  50.2.2.4 the Contractor shall not be entitled to any payment, increase to the
Charges or other compensation or relief from any performance of its obligations
under this Agreement in respect of any General Change in Law or associated
Change (or the consequences of either); and

 

  50.2.2.5 the Contractor shall, without prejudice to its general obligation to
comply with the terms of this Agreement;

 

  (a) use all Best Endeavours to mitigate the adverse effects of any NHS
Specific Change in Law and take all reasonable steps to minimise any increase in
costs arising from such NHS Specific Change in Law; and

 

  (b) use all Best Endeavours to take advantage of any positive or beneficial
effects of any NHS Specific Change in Law and take all reasonable steps to
maximise any reduction in costs arising from such NHS Specific Change in Law;
and

 

  50.2.2.6 any payment, increase to the Charges or other compensation payable to
the Contractor, or any reduction to the Charges, shall be calculated in
accordance with subclauses 50.3 provided that:

 

  (a) the amount of any compensation payable; or

 

  (b) the amount by which the Charges are to be reduced,

 

       it shall not take into account any amounts incurred or to be incurred as
a result of the Contractor’s failure to comply with subclause 50.2.2.5 above.

 

  50.3 In relation to an NHS Specific Change in Law, any compensation payable,
or reduction to the Charges, pursuant to this Clause 50 shall be calculated on
the basis that the Contractor shall be placed in no better or worse position
than it would have been in had the NHS Specific Change in Law not occurred, and
any assessment of whether the Contractor is in a better or worse position shall
include, without limitation, consideration of the provisions of subclauses
50.2.2.5 and 50.2.2.6 and any decrease in its costs resulting from any NHS
Specific Change in Law. Where pursuant to this Agreement the aggregate costs and
expenses incurred by the Contractor in implementing all the changes to the
Services which have been required in order to ensure compliance with any NHS
Specific Change in Law have exceeded [**] Pounds Sterling (£[**]) then any
subsequent changes that the Contractor is required to make in

 

Page (150)



--------------------------------------------------------------------------------

       order to comply with any NHS Specific Change in Law shall be agreed in
accordance with the relevant provisions of Schedule 0 (Change Control
Procedure). The Contractor shall not be entitled to any other payment or
compensation or save as expressly provided otherwise in this Agreement, relief
in respect of such NHS Specific Change in Law or associated Change (or the
consequences of either). For the avoidance of doubt, the parties hereto
acknowledge and agree that they have interpreted the terms and conditions of
this subclause 50.3 to mean that the Contractor shall be allowed to invoice BT
for any and all costs and expenses it may incur in implementing all the changes
to the Services which are required in order to ensure compliance with any NHS
Specific Change in Law, but, as regards each such NHS Specific Change in Law,
should such costs and expenses exceed [**] Pounds Sterling (£[**]), the
Contractor shall comply with the Change Control Procedure as regards such excess
costs and expenses. Should it occur that the parties’ interpretation of this
subclause 50.3 as set out above is incorrect, and the Contractor is required by
the Authority to incur any such costs and/or expenses, BT shall be liable for,
and shall pay the Contractor within [**] of the Contractor’s written demand for
such, for [**] percent ([**]%) of all such costs and/or expenses which the
Contractor shall incur

 

  50.4 The Contractor shall not be entitled to any other payment or compensation
in respect of any General Change in Law.

 

51. VAT

 

  51.1 All amounts stated to be payable by either party under this Agreement
shall be exclusive of any VAT properly chargeable on any amount.

 

  51.2 Each party shall pay to the other party any VAT properly chargeable on
any supply made to it under this Agreement provided that it shall first have
received from the other party a valid tax invoice in respect of that supply
which complies with the requirements of Part III of the VAT Regulations 1995 (SI
1995/2518).

 

  51.3 The parties agree that the supplier of goods or services is ordinarily
required to determine whether or not VAT should be charged in respect of those
goods and/or services. However if either party (referred to in this Clause as
the First Party) shall consider that any VAT which the other party (referred to
in this Clause as the Second Party) claims to be properly chargeable to the
First Party in connection with this Agreement is not in fact properly so
chargeable, the First Party shall be entitled to require the Second Party to
obtain a ruling from the Commissioners for Customs and Excise (or, if relevant,
such other body as is charged at the time with the collection and management of
VAT) (referred to in this Clause as the Commissioners) as to the VAT (if any)
properly so chargeable. The Second Party shall forthwith request the
Commissioners for such a ruling.

 

  51.4 The following further provisions shall apply in respect of the
application for a ruling in accordance with subclause 51.3:

 

  51.4.1 prior to submitting its request for such a ruling and any further
communication to the Commissioners in connection with the obtaining of the
ruling, the Second Party shall first obtain the agreement of the First Party to
the contents of such request and any such further communication, such agreement
not to be unreasonably withheld or delayed; and

 

Page (151)



--------------------------------------------------------------------------------

  51.4.2 the Second Party shall provide to the First Party copies of all
communications received from the Commissioners in connection with the
application for a ruling as soon as practicable after receipt; and

 

  51.4.3 the Second Party shall use all reasonable endeavours (including the
provision of such additional information as the Commissioners may require) to
obtain such a ruling as soon as reasonably practicable following the initial
request.

 

  51.5 If a ruling is required by the First Party under subclause 51.3, the
First Party shall not be obliged to pay the VAT so claimed by the Second Party
unless and until a ruling is received from the Commissioners which states that a
sum of VAT (the VAT Sum) is properly so chargeable or the Commissioners state
that they are not prepared to give any ruling on the matter. In this case, then
subject to subclauses 51.6 and 51.7 and provided that the First Party shall
first have received a valid tax invoice which complies with the requirements of
Part III of the VAT Regulations 1995 (SI 1995/2518) and which states the VAT Sum
to be the amount of VAT chargeable to the First Party, the First Party shall pay
the VAT Sum (and any interest or penalties attributable to the VAT Sum) to the
Second Party.

 

  51.6 If the First Party disagrees with any ruling obtained pursuant to
subclause 51.3 by the Second Party from the Commissioners, then the Second Party
(provided that it is indemnified to its reasonable satisfaction against all
costs and expenses including interest and penalties which it may incur in
relation thereto) shall take such action and give such information and
assistance to the First Party as the First Party may require to challenge such
ruling or otherwise to resist or avoid the imposition of VAT on the relevant
supply.

 

  51.7 The following further provisions shall apply if the First Party shall
exercise its rights under subclause 51.6:

 

  51.7.1 the action which the First Party shall be entitled to require the
Second Party to take shall include contesting any assessment to VAT or other
relevant determination of the Commissioners before any VAT tribunal or court of
competent jurisdiction and appealing any judgement or decision of any such
tribunal or court; and

 

  51.7.2 if the Second Party shall be required to pay to or deposit with the
Commissioners a sum equal to the VAT assessed as a condition precedent to its
pursuing any appeal, the First Party shall, at its election, either pay such sum
to the Commissioners on behalf of the Second Party or on receipt of proof in a
form reasonably satisfactory to the First Party that the Second Party has paid
such sum to or deposited such sum with the Commissioners the First Party shall
pay such sum to the Second Party; and

 

  51.7.3 save as specifically provided in subclause 51.5, the First Party shall
not be obliged to pay to the Second Party any sum in respect of the VAT in
dispute to the Second Party or in respect of VAT on any further supplies made by
the Second Party to the First Party which are of the same type and raise the
same issues as the supplies which are the subject of the relevant dispute unless
and until the final outcome of the relevant dispute is that it is either
determined or agreed that VAT is properly chargeable on the relevant supply or
supplies; and

 

Page (152)



--------------------------------------------------------------------------------

  51.7.4 the Second Party shall promptly, following any repayment by [the
Commissioners] to the Second Party, pay to the First Party an amount equal to
any sum paid to or deposited with the Commissioners in accordance with subclause
51.7.2 which is repayable to the Second Party and for any interest to which the
Second Party is entitled in respect of such sums.

 

52. CORRUPT GIFTS AND PAYMENTS

 

Prohibition on corruption

 

  52.1 The term Prohibited Act means:

 

  52.1.1 offering, giving or agreeing to give to the Authority or Authority
Service Recipient or any other public body or to any person employed by or on
behalf of the Authority or Authority Service Recipient or any other public body
(each of which shall for the purposes of this Clause 52 be a Relevant Person)
any gift or consideration of any kind as an inducement or reward:

 

  52.1.1.1 for doing or not doing (or for having done or not having done) any
act in relation to the obtaining or performance of this Agreement or any other
agreement with any Relevant Person; or

 

  52.1.1.2 for showing or not showing favour or disfavour to any person in
relation to this Agreement or any other agreement with any Relevant Person; or

 

  52.1.2 entering into this Agreement or any other agreement with any Relevant
Person in connection with which commission has been paid or has been agreed to
be paid by the Contractor or on its behalf, or to its knowledge, unless before
the relevant agreement is entered into particulars of any such commission and of
the terms and conditions of any such agreement for the payment of such
commission have been disclosed in writing to the Authority; or

 

  52.1.3 committing any offence:

 

  52.1.3.1 under the Prevention of Corruption Acts 1889-1916; or

 

  52.1.3.2 under any Law creating offences in respect of fraudulent acts; or

 

  52.1.3.3 at common law, in respect of fraudulent acts in relation to this
Agreement or any other agreement with any Relevant Person; or

 

  52.1.4 defrauding or attempting to defraud or conspiring to defraud any
Relevant Person.

 

Warranty

 

  52.2 The Contractor warrants that in entering into this Agreement it has not
committed any Prohibited Act.

 

Page (153)



--------------------------------------------------------------------------------

Remedies

 

  52.3 If the Contractor or any Contractor Party (or anyone employed by or
acting on behalf of them) commits any Prohibited Act, then BT shall be entitled
to act in accordance with subclauses 52.3.1 to 52.3.6:

 

  52.3.1 if a Prohibited Act is committed by the Contractor or by an employee
not acting independently of the Contractor, then BT may terminate this Agreement
with immediate effect by giving written notice to the Contractor; and

 

  52.3.2 if the Prohibited Act is committed by an employee of the Contractor
acting independently of the Contractor, then BT may give written notice to the
Contractor of termination and this Agreement shall terminate, unless within
fifteen (15) days of receipt of such notice the Contractor removes the employee
from the Project and from any other Government department contract and (if
necessary) procures the performance of the relevant part of the Services by
another person; and

 

  52.3.3 if the Prohibited Act is committed by a Contractor Party or by an
employee of that Contractor Party not acting independently of that Contractor
Party then BT may give written notice to the Contractor of termination and this
Agreement shall terminate, unless within fifteen (15) days of receipt of such
notice the Contractor terminates the relevant Sub-Contract and procures the
performance of the relevant part of the Services by another person, where
relevant, in accordance with Clause 48 (Assignment and Sub-Contracting); and

 

  52.3.4 if the Prohibited Act is committed by an employee of a Contractor Party
acting independently of that Contractor Party, then BT may give written notice
to the Contractor of termination and this Agreement shall terminate, unless
within fifteen (15) days of receipt of such notice the Contractor procures the
termination of the employee’s employment and (if necessary) procures the
performance of the relevant part of the Services by another person; and

 

  52.3.5 if the Prohibited Act is committed by any other person not specified in
subclauses 52.3.1 to 52.3.4, then BT may give written notice to the Contractor
of termination and this Agreement shall terminate unless within twenty (20) days
the Contractor procures the termination of such person’s employment and of the
appointment of their employer (where such person is not employed by the
Contractor or the Contractor Party) and (if necessary) procures the performance
of the relevant part of the Services by another person; and

 

  52.3.6 any notice of Termination under this Clause 52 shall specify:

 

  52.3.6.1 the nature of the Prohibited Act;

 

  52.3.6.2 the identity of the party who BT believes has committed the
Prohibited Act; and

 

  52.3.6.3 the date on which this Agreement will terminate in accordance with
the applicable provisions of this Clause 52.

 

Page (154)



--------------------------------------------------------------------------------

  52.4 Without prejudice to its other rights or remedies under this Clause 52,
BT shall be entitled to recover from the Contractor:

 

  52.4.1 the amount or value of any such gift, consideration or commission; and

 

  52.4.2 any other Losses sustained by BT, the Authority or any Authority
Service Recipient in consequence of any breach of this Clause 52.

 

Permitted payments

 

  52.5 Nothing contained in this Clause 52 shall prevent the Contractor from
paying any proper commission or bonus to its employees within the agreed terms
of their employment.

 

Notification

 

  52.6 The Contractor shall notify BT in writing of the occurrence (and details)
of any Prohibited Act promptly on the Contractor becoming aware of its
occurrence.

 

Interim management

 

  52.7 Where the Contractor is required to replace any Sub-Contractor pursuant
to this Clause, the provisions of subclause 39.7 (Contractor Events of Default)
shall apply and be construed accordingly.

 

53. NOTICES AND COMMUNICATIONS

 

  53.1 All notices under this Agreement shall be in writing and all
certificates, notices or written instructions to be given under the terms of
this Agreement shall be served by sending the same by email or facsimile,
leaving the same at:

 

If to the Contractor  

IDX Systems Corporation

   

40 IDX Drive

   

South Burlington, Vermont 05403 USA

   

Fax No: 001 802 862 6848

   

Marked for attention of: President

   

With a copy to: General Counsel

 

Page (155)



--------------------------------------------------------------------------------

If to BT  

Guidion House

   

Ancells Business Park

   

Fleet Hampshire

   

GU51 2QP

   

United Kingdom

   

Fax No: 01252 777023

   

Marked for attention of: Director Commercial

Contracts (Mike Taylor)

 

  53.2 Where any information or documentation is to be provided or submitted to
BT’s Representative or the Contractor’s Representative, including information or
documentation regarding purchase orders, it shall be provided or submitted by
sending the same by first class post, facsimile or by hand, leaving the same at:

 

If to the Contractor’s Representative  

Argentum

   

2 Queen Caroline Street, Hammersmith, London

W6 9DX

   

Fax No: 0208 8323 8080

 

       (Copied in the case of purchase orders to the Contractor)

 

If to BT’s Representative  

Lotte Jensen

   

Commercial Manager

   

BT Syntegra

   

Farley Hall

   

London Road

   

Binfield

   

Bracknell

   

Berkshire RG42 4EU

   

Fax No: 01344 424737

(copied in each case to BT).    

 

  53.3 Either party to this Agreement (and either Representative) may change its
nominated address or facsimile number by prior written notice to the other
party.

 

  53.4 Notices given by post shall be effective upon the earlier of (i) actual
receipt, and (ii) five (5) days after mailing. Notices delivered by hand shall
be effective upon delivery.

 

Page (156)



--------------------------------------------------------------------------------

       Notices given by facsimile shall be deemed to have been received where
there is confirmation of uninterrupted transmission by a transmission report and
where there has been no telephonic communication by the recipient to the senders
(to be confirmed in writing) that the facsimile has not been received in legible
form:

 

  53.4.1 within two (2) hours after sending, if sent between the hours of 9am
and 4pm; or

 

  53.4.2 by 11am on the next following day, if sent after 4pm but before 9am on
the next following day.

 

54. VARIATIONS

 

This Agreement may not be varied except by an agreement in writing expressed to
vary this Agreement signed by duly authorised representatives of the parties.

 

55. WAIVER

 

  55.1 Any relaxation, forbearance, indulgence or delay (together indulgence) of
any party in exercising any right shall not be construed as a waiver of the
right and shall not affect the ability of that party subsequently to exercise
that right or to pursue any remedy, nor shall any indulgence constitute a waiver
of any other right (whether against that party or any other person).

 

  55.2 The rights of each party under this Agreement:

 

  55.2.1 may be exercised as often as necessary;

 

  55.2.2 are cumulative and not exclusive of rights or remedies provided by law;
and

 

  55.2.3 may be waived only in writing and specifically.

 

56. NO AGENCY

 

  56.1 Nothing in this Agreement shall be construed as creating a partnership or
as a contract of employment between BT and the Contractor.

 

  56.2 Save as expressly provided otherwise in this Agreement, the Contractor
shall not be, or be deemed to be, an agent of BT and the Contractor shall not
hold itself out as having authority or power to bind BT in any way.

 

57. ENTIRE AGREEMENT

 

  57.1 Except where expressly provided otherwise in this Agreement, this
Agreement constitutes the entire agreement between the parties in connection
with its subject matter and supersedes all prior representations,
communications, negotiations and understandings concerning the subject matter of
this Agreement.

 

  57.2 Each of the parties acknowledge that:

 

  57.2.1 it does not enter into this Agreement on the basis of and does not
rely, and has not relied, upon any statement or representation (whether
negligent or innocent) or warranty or other provision (in any case whether oral,
written, express or implied) made or agreed to by any person (whether a party to
this

 

 

Page (157)



--------------------------------------------------------------------------------

       Agreement or not) except those expressly repeated or referred to in this
Agreement and the only remedy or remedies available in respect of any
misrepresentation or untrue statement made to it shall be any remedy available
under this Agreement; and

 

  57.2.2 this subclause 57.2 shall not apply to any statement, representation or
warranty made fraudulently, or to any provision of this Agreement which was
induced by fraud, for which the remedies available shall be all those available
under the law governing this Agreement.

 

58. CONFLICTS OF AGREEMENTS

 

  58.1 The Schedules to this Agreement are an integral part of this Agreement.
Subject to clause 7.5, the provisions of this Agreement (including the
Schedules) shall be interpreted and construed in such a manner as to resolve any
apparent conflict, inconsistency, ambiguity or other discrepancy between any
provisions so that all the provisions of this Agreement shall be given meaning
and effect but, if such interpretation or construction is not possible, the
following rules of construction shall apply:

 

  58.1.1 in the event of any conflict, inconsistency, ambiguity or other
discrepancy between any provisions in the main part of this Agreement and any
provision of the Schedules, the provision in the main part of this Agreement
shall prevail; and

 

  58.1.2 in the event of any conflict, inconsistency, ambiguity or other
discrepancy between the Schedules and the provisions of any Schedule
incorporated into this Agreement pursuant to Clause 54 (Variations), the later
in time shall prevail; and

 

  58.1.3 notwithstanding the foregoing the provisions of Schedule 1.1
(Authority’s Requirements) and Schedule 1.7 (Information Governance
Requirements) shall prevail over the provisions of all other Schedules; and

 

  58.1.4 in the event of any conflict, inconsistency, ambiguity or other
discrepancy between the Service Level Specifications and the Contractor’s
Technical Solution, the Service Level Specifications shall prevail.

 

  58.2 Subject to subclause 58.1 in the event of any conflict between this
Agreement and the Project Documents the provisions of this Agreement will
prevail.

 

59. SEVERABILITY

 

If any provision of this Agreement shall be declared invalid, unenforceable or
illegal by the courts of any jurisdiction to which it is subject, such provision
may be severed and such invalidity, unenforceability or illegality shall not
prejudice or affect the validity, enforceability and legality of the remaining
provisions of this Agreement.

 

60. COUNTERPARTS

 

This Agreement may be executed in one or more counterparts and any party may
enter into this Agreement by executing a counterpart. Any single counterpart or
a set of counterparts executed, in either case, by all the parties shall
constitute one and the same agreement and a full original of this Agreement for
all purposes.

 

Page (158)



--------------------------------------------------------------------------------

61. COSTS AND EXPENSES

 

Each party shall be responsible for paying its own costs and expenses incurred
in connection with the negotiation, preparation and execution of this Agreement.

 

62. NO PRIVITY

 

  62.1 Subject to subclause 62.2, it is agreed for the purposes of the Contracts
(Rights of Third Parties) Act 1999 that this Agreement is not intended to, and
does not, give to any person who is not a party to this Agreement any rights to
enforce any provisions contained in this Agreement except for any person to whom
the benefit of this Agreement is assigned or transferred in accordance with
Clause 48 (Assignment and Sub-Contracting).

 

  62.2 Subject to subclause 62.3, the Authority and each Authority Service
Recipient may, with the Authority’s prior written consent, (such consent to be
provided by BT or the Authority (in the case of each Authority Service
Recipient) to the Contractor), enforce any term of this Agreement as if it were
BT but only, in the case of each Authority Service Recipient, in relation to the
provision of ASR Additional Services or ASR Future Services being provided to
that Authority Service Recipient. For the avoidance of doubt, any Authority
Service Recipient’s rights under this subclause 62.2 shall extend to the right,
with the Authority’s prior written consent and in accordance with subclause
39.11, to terminate the provision of any ASR Additional Services or ASR Future
Services being provided to that Authority Service Recipient.

 

  62.3 The Authority may, as agent and trustee for each Authority Service
Recipient and each Authority Party, enforce on behalf of that Authority Service
Recipient or that Authority Party, as applicable, any term of this Agreement
(including, for the avoidance of doubt, any term to the extent that it relates
to any ASR Additional Services or any ASR Future Services).

 

  62.4 No consent of any Authority Service Recipient or any Authority Party is
necessary for any variation (including any release or compromise in whole or in
part of any liability) or termination of this Agreement or any one or more
clauses of it.

 

  62.5 Each Accession Party may, with the Authority’s prior written consent
(such consent to be provided by BT or the Authority to the Contractor), become a
party to this Agreement for the purposes of procuring and receiving any ASR
Additional Services or ASR Future Services by executing an Accession Agreement.
If BT and the Authority consent to any Accession Party becoming a party to this
Agreement, the Contractor shall execute an Accession Agreement in respect of
that Accession Party.

 

  62.6 Notwithstanding any other provision in this Agreement, none of the
Authority, any Authority Service Recipient or Authority Party shall have any
obligation or be subject to any liability under this Agreement. Without
prejudice to the previous sentence of this subclause 62.6, each Authority
Service Recipient shall be entitled to discharge BT’s payment obligations under
Clause 31 in respect of any ASR Additional Services and ASR Future Services
being provided to that Authority Service Recipient.

 

63. FURTHER ASSURANCE

 

Each party shall, at the request and cost of the other party, do all things and
execute all further documents necessary to give full effect to this Agreement.

 

Page (159)



--------------------------------------------------------------------------------

64. DISPUTE RESOLUTION PROCEDURE

 

  64.1 Except where expressly provided otherwise in this Agreement, any dispute
arising out of or in connection with this Agreement shall be resolved in
accordance with the Dispute Resolution Procedure

 

  64.2 Until such time as the dispute has been resolved the Contractor shall
continue to provide the Services in accordance with the Service Level
Specifications.

 

65. GOVERNING LAW AND JURISDICTION

 

  65.1 This Agreement is governed by and shall be construed in accordance with
the laws of England and Wales.

 

  65.2 Subject to the provisions of the Dispute Resolution Procedure, both
parties agree that the courts of England and Wales shall have exclusive
jurisdiction to hear and settle any action, suit, proceeding or dispute in
connection with this Agreement and irrevocably submit to the exclusive
jurisdiction of those courts.

 

66. [**] LICENCES

 

In consideration of good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, provided
that such licence is [**] to the BT, BT agrees to, promptly after the Effective
Date, use its Best Endeavours to secure a licence, the term of which shall be
equal to the Term [**] to the Contractor, to use the [**] Limited (“[**]”)
product [**] for use on the following systems, from the appropriate entity
associated with [**]:

 

  66.1 [**];

 

  66.2 [**];

 

  66.3 [**]; and

 

  66.4 [**];

 

     such licence to contain terms and conditions which are reasonably mutually
agreeable to BT and the Contractor. The Contractor agrees to pay, and BT shall
not incur until the Contractor has so agreed, any cost, fee or charge payable in
respect of obtaining such licences.

 

67. [**] LICENSING

 

BT and the Contractor acknowledge that further licensing of the Supplied
Software shall be required between them in order to discharge contractual
obligations under the documentation governing the Authority [**] of the National
Programme for IT and the parties hereto agree to work together in good faith to
effect such further licensing.

 

Page (160)



--------------------------------------------------------------------------------

SIGNATORIES

 

IN WITNESS WHEREOF the parties have executed this Agreement as a Deed the day
and year first above written

 

The Common Seal of British Telecommunications plc affixed to this Deed is
authenticated by:

 

 

--------------------------------------------------------------------------------

        EXECUTED AND DELIVERED   )     as a deed by IDX SYSTEMS CORPORATION
acting by   )    

/s/ John A. Kane

--------------------------------------------------------------------------------

     

/s/ Blain Newton

--------------------------------------------------------------------------------

Director/Secretary/Authorised Signatory       Witness (Signature)

John A. Kane

--------------------------------------------------------------------------------

     

Blain Newton

--------------------------------------------------------------------------------

Signatory Full Name       Witness (Full Name)        

IDX Systems Corporation.

--------------------------------------------------------------------------------

        Witness (Full Address)

/s/ James H. Crook

--------------------------------------------------------------------------------

     

/s/ Deborah C. Drewniak

--------------------------------------------------------------------------------

Director/Secretary/Authorised Signatory       Witness (Signature)

James H. Crook

--------------------------------------------------------------------------------

     

Deborah C. Drewniak

--------------------------------------------------------------------------------

Signatory Full Name       Witness (Full Name)         40 IDX Drive         South
Burlington, VT         05402-1070, United States.         Witness (Full Address)

 

Page (161)